
	

114 HR 4441 IH: Aviation Innovation, Reform, and Reauthorization Act of 2016
U.S. House of Representatives
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4441
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2016
			Mr. Shuster (for himself and Mr. LoBiondo) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To transfer operation of air traffic services currently provided by the Federal Aviation
			 Administration to a separate not-for-profit corporate entity, to
			 reauthorize and streamline programs of the Federal Aviation
			 Administration, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Aviation Innovation, Reform, and Reauthorization Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Effective date.
					Title I—Authorizations
					Subtitle A—Funding of FAA Programs
					Sec. 101. Airport planning and development and noise compatibility planning and programs.
					Sec. 102. Facilities and equipment.
					Sec. 103. FAA operations.
					Sec. 104. Adjustment to AIP program funding.
					Sec. 105. Funding for aviation programs.
					Sec. 106. Overflight fees.
					Subtitle B—Passenger facility charges
					Sec. 111. Passenger facility charge modernization.
					Sec. 112. Pilot program for passenger facility charge authorizations at certain airports.
					Subtitle C—Airport Improvement Program modifications
					Sec. 121. Clarification of airport obligation to provide FAA airport space.
					Sec. 122. Mothers’ rooms at airports.
					Sec. 123. Recycling plans for airports.
					Sec. 124. Extension of competitive access reports.
					Sec. 125. Grant assurances.
					Sec. 126. Government share of project costs.
					Sec. 127. Special rule.
					Sec. 128. Marshall Islands, Micronesia, and Palau.
					Sec. 129. State block grant program expansion.
					Sec. 130. Pilot program sunset.
					Sec. 131. Extension of grant authority for compatible land use planning and projects by State and
			 local governments.
					Sec. 132. Midway Island Airport.
					Sec. 133. Property conveyance releases.
					Sec. 134. Minority and disadvantaged business participation.
					Sec. 135. Contract tower program.
					Sec. 136. Critical habitat on or near airport property.
					Sec. 137. RNAV departure procedures.
					Sec. 138. Review and notification of categorical exclusions granted for Next Generation flight
			 procedures.
					Title II—ATC Corporation
					Sec. 201. Purposes.
					Subtitle A—Establishment of ATC Corporation 
					Sec. 211. ATC Corporation.
					Subtitle B—Amendments to Federal Aviation Laws
					Sec. 221. Definitions.
					Sec. 222. Sunset of FAA air traffic entities and officers.
					Sec. 223. Role of Administrator.
					Sec. 224. Emergency powers.
					Sec. 225. Presidential transfers in time of war.
					Sec. 226. Airway capital investment plan before date of transfer.
					Sec. 227. Aviation facilities before date of transfer.
					Sec. 228. Judicial review.
					Sec. 229. Civil penalties.
					Subtitle C—Other Matters
					Sec. 241. Use of Federal technical facilities.
					Sec. 242. Severability.
					Title III—FAA Safety Certification Reform
					Subtitle A—General Provisions
					Sec. 301. Definitions.
					Sec. 302. Safety Oversight and Certification Advisory Committee.
					Subtitle B—Aircraft Certification Reform
					Sec. 311. Aircraft certification performance objectives and metrics.
					Sec. 312. Organization designation authorizations.
					Sec. 313. ODA review.
					Sec. 314. Type certification resolution process.
					Sec. 315. Safety enhancing equipment and systems for small general aviation airplanes.
					Sec. 316. Streamlining certification of small general aviation airplanes.
					Sec. 317. Additional certification resources.
					Subtitle C—Flight Standards Reform
					Sec. 331. Flight standards performance objectives and metrics.
					Sec. 332. FAA task force on flight standards reform.
					Sec. 333. Centralized safety guidance database.
					Sec. 334. Regional Consistency Communications Board.
					Subtitle D—Safety Workforce
					Sec. 341. Safety workforce training strategy.
					Sec. 342. Workforce review.
					Subtitle E—International Aviation
					Sec. 351. Promotion of United States aerospace standards, products, and services abroad.
					Sec. 352. Bilateral exchanges of safety oversight responsibilities.
					Sec. 353. FAA leadership abroad.
					Sec. 354. Registration, certification, and related fees.
					Title IV—Safety
					Subtitle A—General Provisions
					Sec. 401. Designated Agency Safety and Health Officer.
					Sec. 402. Repair stations located outside United States.
					Sec. 403. Enhanced training for flight attendants.
					Sec. 404. FAA technical training.
					Sec. 405. Safety critical staffing.
					Sec. 406. Deadline for airline pilot records database.
					Sec. 407. International efforts regarding tracking of civil aircraft.
					Sec. 408. Aircraft data access and retrieval systems.
					Sec. 409. Panel of automation experts.
					Sec. 410. Risk-based cockpit safety.
					Sec. 411. Cockpit automation management.
					Sec. 412. Heads-up displays.
					Sec. 413. HIMS program.
					Sec. 414. Acceptance of voluntarily provided safety information.
					Sec. 415. Marking of towers.
					Sec. 416. Cabin evacuation.
					Sec. 417. Medical certification of certain small aircraft pilots.
					Sec. 418. ODA staffing and oversight.
					Subtitle B—Unmanned Aircraft Systems
					Sec. 431. Definitions.
					Sec. 432. Codification of existing law; additional provisions.
					Sec. 433. Unmanned aircraft test ranges.
					Sec. 434. Unmanned aircraft systems senior leadership and staffing.
					Sec. 435. Sense of Congress regarding unmanned aircraft safety.
					Sec. 436. UAS privacy review.
					Sec. 437. Public UAS operations by tribal governments.
					Sec. 438. Facilitating unmanned aircraft authorization in support of firefighting operations.
					Sec. 439. Low altitude unmanned aircraft system traffic management.
					Sec. 440. UAS detection systems pilot program.
					Sec. 441. Evaluation of aircraft registration for small unmanned aircraft.
					Title V—Air Service Improvements
					Subtitle A—Passenger Air Service Improvements
					Sec. 501. Families traveling together.
					Sec. 502. Cell phone voice communication ban.
					Sec. 503. Availability of consumer rights information.
					Sec. 504. Consumer complaints hotline.
					Sec. 505. Improved notification of insecticide use.
					Sec. 506. Advisory committee for aviation consumer protection.
					Sec. 507. Delayed checked baggage.
					Sec. 508. Air travel accessibility.
					Subtitle B—Small Community Air Service
					Sec. 531. Essential air service reform.
					Sec. 532. Essential air service authorization.
					Sec. 533. Extension of final order establishing mileage adjustment eligibility.
					Sec. 534. Study on essential air service reform.
					Sec. 535. Small community air service.
					Title VI—Miscellaneous
					Sec. 601. Federal Aviation Administration strategic cybersecurity plan.
					Sec. 602. Consolidation and realignment of FAA services and facilities.
					Sec. 603. Metropolitan Washington Airports Authority.
					Sec. 604. Aircraft noise exposure.
					Sec. 605. FAA review and reform.
					Sec. 606. Sense of Congress on one engine inoperative procedures.
					Sec. 607. Aviation fuel.
					Sec. 608. Technical corrections.
					Sec. 609. Right to privacy when using air traffic control system.
					Sec. 610. Air shows.
					Sec. 611. Federal authority.
					Sec. 612. Part 91 review, reform, and streamlining.
					Sec. 613. Aircraft registration.
					Sec. 614. Community involvement in FAA NextGen projects located in metroplexes.
					Sec. 615. Air transportation of lithium cells and batteries.
					Sec. 616. Remote tower pilot program for rural or small communities.
				
 2.Effective dateExcept as otherwise expressly provided, this Act and the amendments made by this Act shall take effect on the date of enactment of this Act.
		IAuthorizations
			AFunding of FAA Programs
				101.Airport planning and development and noise compatibility planning and programs
 (a)AuthorizationSection 48103(a) of title 49, United States Code, is amended by striking section 47504(c) and all that follows through the period at the end and inserting the following:  section 47504(c)—(1)$3,350,000,000 for fiscal year 2016; (2)$3,424,000,000 for fiscal year 2017;
 (3)$3,499,000,000 for fiscal year 2018; (4)$3,576,000,000 for fiscal year 2019;
 (5)$3,655,000,000 for fiscal year 2020; (6)$3,735,000,000 for fiscal year 2021; and
 (7)$3,817,000,000 for fiscal year 2022.. (b)Obligation authoritySection 47104(c) of title 49, United States Code, is amended in the matter preceding paragraph (1) by striking After and all that follows before the Secretary and inserting After September 30, 2022,.
					102.Facilities and equipment
 (a)Authorization of appropriations from Airport and Airway Trust FundSection 48101(a) of title 49, United States Code, is amended by striking paragraphs (1) through (5) and inserting the following:
						
 (1)$2,855,000,000 for fiscal year 2016. (2)$2,914,000,000 for fiscal year 2017.
 (3)$2,981,000,000 for fiscal year 2018. (4)$3,048,000,000 for fiscal year 2019..
 (b)Set asidesSection 48101(d) of title 49, United States Code, is amended by inserting , carried out using amounts appropriated under subsection (a), after air traffic control modernization project. (c)Authorization of appropriations from General Fund (1)In generalTitle 49, United States Code, is amended by inserting after section 48101 the following:
							
 48101a.Other facilities and equipmentThere is authorized to be appropriated to the Secretary of Transportation to acquire, establish, and improve facilities and equipment (other than facilities and equipment relating to air traffic services)—
 (1)$193,000,000 for fiscal year 2020; (2)$197,000,000 for fiscal year 2021; and
 (3)$202,000,000 for fiscal year 2022.. (2)Clerical amendmentThe analysis for chapter 481 of title 49, United States Code, is amended by inserting after the item relating to section 48101 the following:
							
								
									48101a. Other facilities and equipment..
						(3)Conforming amendments
 (A)Submission of budget information and legislative recommendations and commentsSection 48109 of title 49, United States Code, is amended by inserting , 48101a, before or 48102. (B)Reprogramming notification requirementSection 48113 of title 49, United States Code, is amended by inserting 48101a, before or 48103.
							103.FAA operations
 (a)Authorization of appropriations from General FundSection 106(k)(1) of title 49, United States Code, is amended— (1)in the paragraph heading by inserting from General Fund after maintenance; and
 (2)by striking subparagraphs (A) through (E) and inserting the following:  (A)$1,988,000,000 for fiscal year 2016;
 (B)$2,055,000,000 for fiscal year 2017; (C)$2,124,000,000 for fiscal year 2018;
 (D)$2,196,000,000 for fiscal year 2019; (E)$1,637,000,000 for fiscal year 2020;
 (F)$1,675,000,000 for fiscal year 2021; and (G)$1,713,000,000 for fiscal year 2022..
 (b)Authorization of appropriations from Airport and Airway Trust FundSection 106(k)(2) of title 49, United States Code, is amended to read as follows:  (2)Salaries, operations, and maintenance from Airport and Airway Trust FundThere is authorized to be appropriated to the Secretary out of the Airport and Airway Trust Fund established under section 9502 of the Internal Revenue Code of 1986 for salaries, operations, and maintenance of the Administration—
 (A)$7,922,000,000 for fiscal year 2016; (B)$8,057,000,000 for fiscal year 2017;
 (C)$8,215,000,000 for fiscal year 2018; and (D)$8,374,000,000 for fiscal year 2019..
 (c)Authority To transfer fundsSection 106(k)(3) of title 49, United States Code, is amended— (1)by striking fiscal years 2012 and all that follows through 2016 and inserting fiscal years 2016 through 2019; and
 (2)by striking paragraph (1) each place it appears and inserting paragraphs (1) and (2). 104.Adjustment to AIP program fundingEffective October 1, 2016, section 48112 of title 49, United States Code, and the item relating to such section in the analysis for chapter 481 of such title, are repealed.
 105.Funding for aviation programsSection 48114(a)(1)(A)(ii) of title 49, United States Code, is amended by striking in fiscal year 2014 and each fiscal year thereafter and inserting in fiscal years 2014 through 2016. 106.Overflight feesSection 45301 of title 49, United States Code, is amended by adding at the end the following:
					
 (f)Termination of feesThe fees established under this section shall terminate on the date of transfer (as defined in section 90101(a))..
				BPassenger facility charges
 111.Passenger facility charge modernizationSection 40117(b) of title 49, United States Code, is amended— (1)in paragraph (1) by striking or $3 and inserting $3, $4, or $4.50;
 (2)by repealing paragraph (4); (3)in paragraph (6)—
 (A)by striking specified in paragraphs (1) and (4) and inserting specified in paragraph (1); and (B)by striking imposed under paragraph (1) or (4) and inserting imposed under paragraph (1); and
 (4)in paragraph (7)(A)— (A)by striking specified in paragraphs (1), (4), and (6) and inserting specified in paragraphs (1) and (6); and
 (B)by striking imposed under paragraph (1) or (4) and inserting imposed under paragraph (1). 112.Pilot program for passenger facility charge authorizations at certain airportsSection 40117(l) of title 49, United States Code, is amended—
 (1)in the subsection heading by striking Nonhub and inserting Certain; and (2)in paragraph (1) by striking nonhub and inserting nonhub, small hub, and medium hub.
					CAirport Improvement Program modifications
 121.Clarification of airport obligation to provide FAA airport spaceSection 44502 of title 49, United States Code, is amended by adding at the end the following:  (f)Airport space (1)In generalExcept as provided in paragraph (2), the Administrator of the Federal Aviation Administration may not require an airport owner, operator, or sponsor (as defined in section 47102) to provide building construction, maintenance, utilities, administrative support, or space on airport property to the Federal Aviation Administration without adequate compensation.
 (2)ExceptionsParagraph (1) does not apply in any case in which an airport owner, operator, or sponsor— (A)provides land or buildings without compensation prior to the date of transfer (as defined in section 90101(a)) to the Federal Aviation Administration for facilities used to carry out activities related to air traffic control or navigation pursuant to a grant assurance; or
 (B)provides goods or services to the Federal Aviation Administration without compensation or at below-market rates pursuant to a negotiated agreement between the owner, operator, or sponsor and the Administrator..
				122.Mothers’ rooms at airports
 (a)Lactation area definedSection 47102 of title 49, United States Code, is amended— (1)by redesignating paragraphs (10) through (28) as paragraphs (11) through (29), respectively; and
 (2)by inserting after paragraph (9) the following:  (10)lactation area means a room or other location in a commercial service airport that—
 (A)provides a location for members of the public to express breast milk that is shielded from view and free from intrusion from the public;
 (B)has a door that can be locked; (C)includes a place to sit, a table or other flat surface, and an electrical outlet;
 (D)is readily accessible to and usable by individuals with disabilities, including individuals who use wheelchairs; and
 (E)is not located in a restroom.. (b)Project grant written assurances for large and medium hub airports (1)In generalSection 47107(a) of title 49, United States Code, is amended—
 (A)in paragraph (20) by striking and at the end; (B)in paragraph (21) by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (22)with respect to a medium or large hub airport, the airport owner or operator will maintain a lactation area in each passenger terminal building of the airport in the sterile area (as defined in section 1540.5 of title 49, Code of Federal Regulations) of the building..
							(2)Applicability
 (A)In generalThe amendment made by paragraph (1) shall apply to a project grant application submitted for a fiscal year beginning on or after the date that is 2 years after the date of enactment of this Act.
 (B)Special ruleThe requirement in the amendment made by paragraph (1) that a lactation area be located in the sterile area of a passenger terminal building shall not apply with respect to a project grant application for a period of time, determined by the Secretary of Transportation, if the Secretary determines that construction or maintenance activities make it impracticable or unsafe for the lactation area to be located in the sterile area of the building.
 (c)Terminal development costsSection 47119(a) of title 49, United States Code, is amended by adding at the end the following:  (3)Lactation areasIn addition to the projects described in paragraph (1), the Secretary may approve a project for terminal development for the construction or installation of a lactation area at a commercial service airport.. 
 (d)Pre-Existing facilitiesOn application by an airport sponsor, the Secretary may determine that a lactation area in existence on the date of enactment of this Act complies with the requirement of section 47107(a)(22) of title 49, United States Code, as added by this section, notwithstanding the absence of one of the facilities or characteristics referred to in the definition of the term lactation area in section 47102 of such title, as added by this section.
 123.Recycling plans for airportsSection 47106(a)(6) of title 49, United States Code, is amended by inserting that includes the project before , the master plan. 124.Extension of competitive access reportsSection 47107(r)(3) of title 49, United States Code, is amended by striking April 1, 2016 and inserting October 1, 2022.
 125.Grant assurancesSection 47107 is amended by adding at the end the following:  (t)Construction of recreational aircraft (1)In generalThe construction of a covered aircraft shall be treated as an aeronautical activity for purposes of—
 (A)determining an airport’s compliance with a grant assurance made under this section or any other provision of law; and
 (B)the receipt of Federal financial assistance for airport development. (2)Covered aircraft definedIn this subsection, the term covered aircraft means an aircraft—
 (A)used or intended to be used exclusively for recreational purposes; and (B)constructed or under construction by a private individual at a general aviation airport..
 126.Government share of project costsSection 47109(a) of title 49, United States Code, is amended— (1)in paragraph (1) by striking primary airport having at least .25 percent of the total number of passenger boardings each year at all commercial service airports; and inserting medium or large hub airport;; and
 (2)by striking paragraph (5) and inserting the following:  (5)95 percent for a project that—
 (A)the Administrator determines is a successive phase of a multi-phase construction project for which the sponsor received a grant in fiscal year 2011; and
 (B)for which the United States Government’s share of allowable project costs could otherwise be 90 percent under paragraph (2) or (3)..
 127.Special ruleSection 47114(d)(3) of title 49, United States Code, is amended by adding at the end the following:  (C)During fiscal years 2016 through 2019—
 (i)an airport that accrued apportionment funds under subparagraph (A) in fiscal year 2014 that is listed as having an unclassified status under the most recent national plan of integrated airport systems shall continue to accrue apportionment funds under subparagraph (A) at the same amount the airport accrued apportionment funds in fiscal year 2014, subject to the conditions of this paragraph;
 (ii)notwithstanding the period of availability as described in section 47117(b), an amount apportioned to an airport under clause (i) shall be available to the airport only during the fiscal year in which the amount is apportioned; and
 (iii)notwithstanding the waiver permitted under section 47117(c)(2), an airport receiving apportionment funds under clause (i) may not waive its claim to any part of the apportioned funds in order to make the funds available for a grant for another public-use airport.
 (D)An airport that re-establishes its classified status shall be eligible to accrue apportionment funds pursuant to subparagraph (A) so long as such airport retains its classified status..
 128.Marshall Islands, Micronesia, and PalauSection 47115 of title 49, United States Code, is amended— (1)by striking subsection (i);
 (2)by redesignating subsection (j) as subsection (i); and (3)in subsection (i) (as so redesignated) by striking 2012 and all that follows through 2016 and inserting 2016 through 2022.
 129.State block grant program expansionSection 47128(a) of title 49, United States Code, is amended by striking not more than 9 qualified States for fiscal years 2000 and 2001 and 10 qualified States for each fiscal year thereafter and inserting not more than 20 qualified States for each fiscal year.
				130.Pilot program sunset
 (a)In generalSection 47140 of title 49, United States Code, is repealed. (b)Conforming amendmentSection 47140a of title 49, United States Code, is redesignated as section 47140.
 (c)Clerical amendmentsThe analysis for chapter 471 of title 49, United States Code, is amended— (1)by striking the items relating to sections 47140 and 47140a; and
 (2)by inserting after the item relating to section 47139 the following:   47140. Increasing the energy efficiency of airport power sources.. 131.Extension of grant authority for compatible land use planning and projects by State and local governmentsSection 47141(f) of title 49, United States Code, is amended by striking not be in effect after March 31, 2016 and inserting cease to be effective beginning October 1, 2022.
 132.Midway Island AirportSection 186(d) of the Vision 100—Century of Aviation Reauthorization Act (117 Stat. 2518) is amended in the first sentence by striking fiscal years 2012 through 2015 and all that follows through 2016, and inserting fiscal years 2016 through 2022.
 133.Property conveyance releasesSection 817(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47125 note) is amended— (1)by striking or section 23 and inserting , section 23; and
 (2)by inserting , or section 47125 of title 49, United States Code before the period at the end. 134.Minority and disadvantaged business participationCongress finds the following:
 (1)While significant progress has occurred due to the establishment of the airport disadvantaged business enterprise program (49 U.S.C. 47107(e) and 47113), discrimination and related barriers continue to pose significant obstacles for minority- and women-owned businesses seeking to do business in airport-related markets across the Nation. These continuing barriers merit the continuation of the airport disadvantaged business enterprise program.
 (2)Congress has received and reviewed testimony and documentation of race and gender discrimination from numerous sources, including congressional hearings and roundtables, scientific reports, reports issued by public and private agencies, news stories, reports of discrimination by organizations and individuals, and discrimination lawsuits. This testimony and documentation shows that race- and gender-neutral efforts alone are insufficient to address the problem.
 (3)This testimony and documentation demonstrates that discrimination across the Nation poses a barrier to full and fair participation in airport-related businesses of women business owners and minority business owners in the racial groups detailed in parts 23 and 26 of title 49, Code of Federal Regulations, and has impacted firm development and many aspects of airport-related business in the public and private markets.
 (4)This testimony and documentation provides a strong basis that there is a compelling need for the continuation of the airport disadvantaged business enterprise program and the airport concessions disadvantaged business enterprise program to address race and gender discrimination in airport-related business.
					135.Contract tower program
					(a)Air traffic control contract program
 (1)Special ruleSection 47124(b)(1)(B) of title 49, United States Code, is amended by striking exceeds the benefit for a period of 18 months after such determination is made and inserting the following:  exceeds the benefit—(i)for the 1-year period after such determination is made; or (ii)if an appeal of such determination is requested, for the 1-year period described in subsection (d)(4)(C)..
 (2)Funding of cost-share programSection 47124(b)(3)(E) of title 49, United States Code, is amended to read as follows:  (E)FundingAmounts appropriated pursuant to section 106(k)(1) may be used to carry out this paragraph..
						(3)Construction of air traffic control towers
 (A)GrantsSection 47124(b)(4)(A) of title 49, United States Code, is amended in each of clauses (i)(III) and (ii)(III) by inserting , including remote air traffic control tower equipment certified by the Federal Aviation Administration after 1996.
 (B)EligibilitySection 47124(b)(4)(B) of title 49, United States Code, is amended to read as follows:  (B)Eligibility (i)Before date of transferBefore the date of transfer (as defined in section 90101(a)), an airport sponsor shall be eligible for a grant under this paragraph only if—
											(I)
 (aa)the sponsor is a participant in the Federal Aviation Administration contract tower program established under subsection (a) and continued under paragraph (1) or the pilot program established under paragraph (3); or
 (bb)construction of a nonapproach control tower would qualify the sponsor to be eligible to participate in such program;
 (II)the sponsor certifies that it will pay not less than 10 percent of the cost of the activities for which the sponsor is receiving assistance under this paragraph;
 (III)the Secretary affirmatively accepts the proposed contract tower into a contract tower program under this section and certifies that the Secretary will seek future appropriations to pay the Federal Aviation Administration’s cost of the contract to operate the tower to be constructed under this paragraph;
 (IV)the sponsor certifies that it will pay its share of the cost of the contract to operate the tower to be constructed under this paragraph; and
 (V)in the case of a tower to be constructed under this paragraph from amounts made available under section 47114(d)(2) or 47114(d)(3)(B), the Secretary certifies that—
 (aa)the Federal Aviation Administration has consulted the State within the borders of which the tower is to be constructed and the State supports the construction of the tower as part of its State airport capital plan; and
 (bb)the selection of the tower for funding is based on objective criteria. (ii)On and after date of transferOn and after the date of transfer (as defined in section 90101(a)), an airport sponsor shall be eligible for a grant under this paragraph only if—
 (I)the Secretary determines that the tower to be constructed at the sponsor’s airport using the amounts of the grant will be operated pursuant to an agreement entered into by the ATC Corporation and an entity pursuant to section 90302(c)(3);
 (II)the sponsor certifies that it will pay not less than 10 percent of the cost of the activities for which the sponsor is receiving assistance under this paragraph; and
 (III)in the case of a tower to be constructed under this paragraph from amounts made available under section 47114(d)(2) or 47114(d)(3)(B), the Secretary certifies that—
 (aa)the Federal Aviation Administration has consulted the State within the borders of which the tower is to be constructed and the State supports the construction of the tower as part of its State airport capital plan; and
 (bb)the selection of the tower for funding is based on objective criteria. . (C)Limitation on Federal shareSection 47124(b)(4) of title 49, United States Code, is amended by striking subparagraph (C).
 (b)Safety auditsSection 47124(c) of title 49, United States Code, is amended— (1)by striking The Secretary and inserting the following:
							
 (1)Before date of transferBefore the date of transfer (as defined in section 90101(a)), the Secretary; and (2)by adding at the end the following:
							
 (2)On and after date of transferOn and after the date of transfer (as defined in section 90101(a)), oversight of air traffic control towers that receive funding under this section shall be carried out in accordance with performance-based regulations and minimum safety standards prescribed under section 90501..
 (c)Criteria To evaluate participantsSection 47124 of title 49, United States Code, is amended by adding at the end the following:  (d)Criteria To evaluate participants (1)Timing of evaluations (A)Towers participating in cost-share programIn the case of an air traffic control tower that is operated under the program established under subsection (b)(3), the Secretary shall annually calculate a benefit-to-cost ratio with respect to the tower.
 (B)Towers participating in contract tower programIn the case of an air traffic control tower that is operated under the program established under subsection (a) and continued under subsection (b)(1), the Secretary shall not calculate a benefit-to-cost ratio after the date of enactment of this subsection with respect to the tower unless the Secretary determines that the annual aircraft traffic at the airport where the tower is located has decreased—
 (i)by more than 25 percent from the previous year; or (ii)by more than 60 percent cumulatively in the preceding 3-year period.
 (2)Costs to be consideredIn establishing a benefit-to-cost ratio under this section with respect to an air traffic control tower, the Secretary shall consider only the following costs:
 (A)The Federal Aviation Administration’s actual cost of wages and benefits of personnel working at the tower.
 (B)The Federal Aviation Administration’s actual telecommunications costs directly associated with the tower.
 (C)The Federal Aviation Administration’s costs of purchasing and installing any air traffic control equipment that would not have been purchased or installed except for the operation of the tower.
 (D)The Federal Aviation Administration’s actual travel costs associated with maintaining air traffic control equipment that is owned by the Administration and would not be maintained except for the operation of the tower.
 (3)Other criteria to be consideredIn establishing a benefit-to-cost ratio under this section with respect to an air traffic control tower, the Secretary shall add a 10 percentage point margin of error to the benefit-to-cost ratio determination to acknowledge and account for the direct and indirect economic and other benefits that are not included in the criteria the Secretary used in calculating that ratio.
 (4)Review of cost-benefit determinationsIn issuing a benefit-to-cost ratio determination under this section with respect to an air traffic control tower located at an airport, the Secretary shall implement the following procedures:
 (A)The Secretary shall provide the airport (or the State or local government having jurisdiction over the airport) at least 90 days following the date of receipt of the determination to submit to the Secretary a request for an appeal of the determination, together with updated or additional data in support of the appeal.
 (B)Upon receipt of a request for an appeal submitted pursuant to subparagraph (A), the Secretary shall—
 (i)transmit to the Administrator any updated or additional data submitted in support of the appeal; and
 (ii)provide the Administrator not more than 90 days to review the data and provide a response to the Secretary based on the review.
 (C)After receiving a response from the Administrator pursuant to subparagraph (B), the Secretary shall—
 (i)provide the airport, State, or local government that requested the appeal at least 30 days to review the response; and
 (ii)withhold from taking further action in connection with the appeal during that 30-day period. (D)If, after completion of the appeal procedures with respect to the determination, the Secretary requires the tower to transition into the program established under subsection (b)(3), the Secretary shall not require a cost-share payment from the airport, State, or local government for 1 year following the last day of the 30-day period described in subparagraph (C)..
					136.Critical habitat on or near airport property
 (a)Federal agency requirementsThe Secretary of Transportation, to the maximum extent practicable, shall work with the heads of appropriate Federal agencies to ensure that designations of critical habitat, as that term is defined in section 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532), on or near airport property do not—
 (1)result in conflicting statutory, regulatory, or Federal grant assurance requirements for airports or aircraft operators;
 (2)interfere with the safe operation of aircraft; or (3)occur on airport-owned lands that have become attractive habitat for a threatened or endangered species because such lands—
 (A)have been prepared for future development; (B)have been designated as noise buffer land; or
 (C)are held by the airport to prevent encroachment of uses that are incompatible with airport operations.
 (b)State requirementsIn a State where a State agency is authorized to designate land on or near airport property for the conservation of a threatened or endangered species in the State, the Secretary, to the maximum extent practicable, shall work with the State in the same manner as the Secretary works with the heads of Federal agencies under subsection (a).
 137.RNAV departure proceduresWhen proposing a new area navigation departure procedure, or amending an existing procedure that would direct aircraft between the surface and 6,000 feet above ground level over noise sensitive areas, the Administrator of the Federal Aviation Administration shall consider the feasibility of dispersal headings or other lateral track variations to address community noise concerns, if—
 (1)the affected airport operator, in consultation with the affected community, submits a request to the Administrator for such a consideration;
 (2)the airport operator’s request would not, in the judgment of the Administrator, conflict with the safe and efficient operation of the national airspace system; and
 (3)the effect of a modified departure procedure would not significantly increase noise over noise sensitive areas, as determined by the Administrator.
 138.Review and notification of categorical exclusions granted for Next Generation flight proceduresSection 213(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended by adding at the end the following:
					
 (3)Notifications and consultationsAs part of the process to apply a categorical exclusion under this subsection, the Administrator shall—
 (A)notify and consult with the operator of the airport at which the procedure would be implemented regarding appropriate community involvement practices; and
 (B)consider consultations or other engagement with the community in which the airport is located to inform the public of the new procedure.
							(4)Review of certain categorical exclusions
 (A)In generalThe Administrator shall review a decision of the Administrator made between February 14, 2012, and September 30, 2014, to grant a categorical exclusion under this subsection with respect to a procedure to be implemented at an OEP airport that was a material change from procedures previously in effect at the airport to determine if the implementation of the procedure had a significant effect on the human environment in the community in which the airport is located.
 (B)Content of reviewIf, in conducting a review under subparagraph (A) with respect to a procedure implemented at an OEP airport, the Administrator, in consultation with the operator of the airport, determines that implementing the procedure had a significant effect on the human environment in the community in which the airport is located, the Administrator shall—
 (i)consult with the operator of the airport to identify measures to mitigate the effect of the procedure on the human environment; and
 (ii)in conducting such consultations, consider the use of alternative flight paths that do not substantially degrade the efficiencies achieved by the implementation of the procedure being reviewed.
 (C)Human environment definedIn this paragraph, the term human environment has the meaning given that term in section 1508.14 of title 40, Code of Federal Regulations (as in effect on the day before the date of enactment of this paragraph)..
				IIATC Corporation
 201.PurposesIt is declared to be the purpose of Congress in this title to transfer operation of air traffic services currently provided by the Federal Aviation Administration to a separate not-for-profit corporate entity to provide for the more efficient operation and improvement of air traffic services.
			AEstablishment of ATC Corporation 
				211.ATC Corporation
 (a)In generalTitle 49, United States Code, is amended by adding at the end the following:  XIATC Corporation  ChapterSec. 901.General Provisions90101 903.Establishment of Corporation; Transfer of Air Traffic Services90301 905.Oversight of Corporation90501 907.Employee Management90701 909.Other Matters90901 901General Provisions  Sec. 90101. Definitions. 90101.Definitions (a)In generalIn this subtitle, the following definitions apply:
 (1)AdministratorThe term Administrator means the Administrator of the FAA. (2)Air traffic servicesThe term air traffic services means services used for the monitoring, directing, control, and guidance of aircraft or flows of aircraft and for the safe conduct of flight, including communications, navigation, and surveillance services and provision of aeronautical information.
 (3)Air traffic services userThe term air traffic services user means any individual or entity using air traffic services provided by the Corporation within United States airspace or international airspace delegated to the United States.
 (4)BoardThe term Board means the Board of Directors of the Corporation. (5)CEOThe term CEO means the Chief Executive Officer of the Corporation.
 (6)Charge; feeThe terms charge and fee mean any rate, charge, fee, or other service charge for the use of air traffic services. (7)CorporationThe term Corporation means the ATC Corporation established under this subtitle.
 (8)Date of transferThe term date of transfer means the date on which the Corporation assumes operational control of air traffic services from the FAA pursuant to this subtitle, which shall be October 1, 2019.
 (9)DirectorThe term Director means a Director of the Board. (10)FAAThe term FAA means the Federal Aviation Administration.
 (11)Interim CEOThe term Interim CEO means the Interim Chief Executive Officer of the Corporation. (12)Mainline air carrierThe term mainline air carrier means an air carrier that operates under part 121 of title 14, Code of Federal Regulations, and has primary responsibility for inventory control of the carrier’s flights.
 (13)Nominating MemberThe term Nominating Member means a Nominating Member of the Corporation. (14)SecretaryThe term Secretary means the Secretary of Transportation.
 (b)Applicability of other definitionsExcept with respect to the terms specifically defined in this subtitle, the definitions contained in section 40102(a) shall apply to the terms used in this subtitle.
										903Establishment of Corporation; Transfer of Air Traffic Services
									
										Sec.
										90301. Establishment of Corporation.
										90302. Transfer of air traffic services.
										90303. Role of Secretary in transferring air traffic services to Corporation.
										90304. Status and applicable laws.
										90305. Nominating Membership.
										90306. Board of Directors.
										90307. Committees of Board; independent auditors.
										90308. Advisory Board.
										90309. Officers and their responsibilities.
										90310. Authority of Corporation.
										90311. Charges and fees for air traffic services.
										90312. Preemption of authority over air traffic services.
										90313. Actions by and against Corporation.
										90314. Air traffic services for Federal agencies.
										90315. Transfer of Federal personnel to Corporation.
										90316. Transfer of facilities to Corporation.
										90317. Approval of transferred air navigation facilities and other equipment.
										90318. Use of spectrum systems and data.
									
									90301.Establishment of Corporation
 (a)Federal charterThere is established a federally chartered, not-for-profit corporation to be known as the ATC Corporation, which shall be incorporated in a State of its choosing. (b)Corporation name (1)In generalThe Corporation may conduct its business and affairs, and otherwise hold itself out, as the ATC Corporation in any jurisdiction.
 (2)Exclusive rightThe Corporation shall have the exclusive right to use the name ATC Corporation. 90302.Transfer of air traffic services (a)In generalThe Secretary shall transfer operational control over air traffic services within United States airspace and international airspace delegated to the United States to the Corporation on the date of transfer in a systematic and orderly manner that ensures continuity of safe air traffic services.
 (b)Management and operation of air traffic servicesSubject to section 90501, the Corporation may establish and carry out plans for the management and operation of air traffic services within United States airspace and international airspace delegated to the United States.
 (c)Entities authorized To provide air traffic services after date of transferAfter the date of transfer, no entity, other than the Corporation, is authorized or permitted to provide air traffic services within United States airspace or international airspace delegated to the United States, except for—
 (1)the Department of Defense, as directed by the President; (2)entities to which the United States has delegated certain air traffic service responsibilities; and
 (3)entities with which the Corporation has contracted for the provision of air traffic services. 90303.Role of Secretary in transferring air traffic services to Corporation (a)In generalAs appropriate, and except as otherwise provided, the Secretary shall manage and execute the transfer of operational control over air traffic services pursuant to section 90302(a) and any related transition processes and procedures.
 (b)NondelegationExcept as otherwise provided, the Secretary may not delegate any of the authority or requirements under this subtitle to the Administrator.
										90304.Status and applicable laws
 (a)Non-Federal entityThe Corporation is not a department, agency, or instrumentality of the United States Government, and is not subject to title 31.
 (b)LiabilityThe United States Government shall not be liable for the actions or inactions of the Corporation. (c)Not-For-Profit corporationThe Corporation shall maintain its status as a not-for-profit corporation exempt from taxation under the Internal Revenue Code of 1986.
 (d)No Federal guaranteeAny debt assumed by the Corporation shall not have an implied or explicit Federal guarantee. 90305.Nominating Membership (a)Nominating MembershipThe Nominating Membership of the Corporation shall be composed of the following Nominating Members:
 (1)A representative of the Federal Government, who shall be the Secretary. (2)Individuals appointed as follows:
 (A)An individual appointed by the principal organization representing mainline air carriers. (B)An individual appointed by the principal organization representing noncommercial owners and recreational operators of general aviation aircraft.
 (C)An individual appointed by the principal organization engaged in collective bargaining on behalf of air traffic controllers employed by the Corporation.
 (D)An individual appointed by the principal organization representing the largest certified collective bargaining representative of airline pilots.
												(b)Determination of principal organizations
 (1)Before date of transferBefore the date of transfer, and not later than 30 days after the date of enactment of this subtitle, the Secretary shall determine the principal organizations referred to in subsection (a)(2).
 (2)After date of transferOn and after the date of transfer, the Board shall determine the principal organizations referred to in subsection (a)(2) in accordance with the bylaws of the Corporation.
 (c)TermsEach Nominating Member appointed under subsection (a)(2) shall serve at the pleasure of the principal organization that appointed the Nominating Member.
										(d)Qualifications
 (1)In generalOnly a citizen of the United States may be appointed as a Nominating Member. (2)ProhibitionsAn individual may not serve as a Nominating Member under subsection (a)(2) if the individual is—
 (A)an officer or employee of the Corporation; (B)a Member of Congress or an elected official serving in a State, local, or tribal government; or
 (C)an officer or employee of the Federal Government or any State, local, or tribal government. (e)Principal organization engaged in collective bargaining on behalf of air traffic controllers employed by CorporationFor purposes of this section and section 90306, before the date of transfer, the term principal organization engaged in collective bargaining on behalf of air traffic controllers employed by the Corporation means the principal organization engaged in collective bargaining on behalf of air traffic controllers employed by the FAA.
										90306.Board of Directors
 (a)AuthorityThe powers of the Corporation shall be vested in a Board of Directors that governs the Corporation. (b)Composition of Board of DirectorsThe Board shall be composed of the following Directors:
 (1)The CEO. (2)2 Directors appointed by the Secretary.
 (3)4 Directors nominated by the Nominating Member appointed by the principal organization representing mainline air carriers.
 (4)2 Directors nominated by the Nominating Member appointed by the principal organization representing noncommercial owners and recreational operators of general aviation aircraft.
 (5)1 Director nominated by the Nominating Member appointed by the principal organization engaged in collective bargaining on behalf of air traffic controllers employed by the Corporation.
 (6)1 Director nominated by the Nominating Member appointed by the principal organization representing the largest certified collective bargaining representative of airline pilots.
											(c)Nominations and appointments
 (1)Approval of initial nominationsBefore the date on which all of the Directors have been approved for the first time or the date of transfer, whichever occurs first, nominations made under subsection (b) shall be subject to the approval of the Directors appointed by the Secretary under subsection (b)(2).
 (2)Approval of subsequent nominationsExcept as provided by paragraph (3)(B), on and after the date on which all of the Directors have been approved for the first time or the date of transfer, whichever occurs first, all nominations made under subsection (b) shall be subject to the approval of the Board.
											(3)Directors appointed by Secretary
 (A)Deadline for initial appointmentsThe Secretary shall appoint the initial Directors under subsection (b)(2) not later than 30 days after the date of enactment of this subtitle.
 (B)Approval not requiredNone of the Directors appointed by the Secretary under subsection (b)(2) shall be subject to approval by the Board.
 (d)Fiduciary dutiesThe fiduciary duties of all Directors shall be to the Corporation. (e)Qualifications (1)In generalOnly a citizen of the United States may be appointed or nominated as a Director.
 (2)ProhibitionsAn individual may not serve as a Director if the individual is— (A)an officer, agent, or employee of the Corporation (other than the CEO);
 (B)a Member of Congress or an elected official serving in a State, local, or tribal government; (C)an officer or employee of the Federal Government or any State, local, or tribal government;
 (D)a director, officer, trustee, agent, or employee of— (i)a bargaining agent that represents employees of the Corporation; or
 (ii)an entity that has a material interest as a supplier, client, or user of the Corporation’s services unless the Board unanimously determines, with the concurrence in writing of a majority of the Nominating Members, that such material interest would not be likely to adversely affect in a material way the individual’s ability to discharge the individual’s obligations as a Director; or
 (E)a director, officer, agent, or employee of one of the principal organizations determined under section 90305(b).
 (f)ChairpersonThe Chairperson of the Board shall— (1)be selected from among the Directors (other than the CEO) by a majority vote of the Directors; and
 (2)subject to subsection (g), serve until replaced by a majority vote of the Directors. (g)Terms (1)Initial termsThe term of each Director appointed, or nominated and approved, before the date of transfer (other than the CEO) shall expire on the last day before the date of transfer.
 (2)Subsequent termsThe term of each Director appointed, or nominated and approved, on or after the date of transfer (other than the CEO) shall be 3 years, except as provided by paragraph (3).
 (3)StaggeringThe Board shall stagger the duration of the terms of the initial Directors appointed, or nominated and approved, on or after the date of transfer to promote the stability of the Board.
											(h)Vacancies
 (1)Manner of nominations and appointmentsA vacancy on the Board shall be filled in the manner in which the original appointment or nomination and approval was made.
 (2)Service until successor takes officeA Director may serve after the expiration of the Director's term until a successor has taken office.
											(i)Quorum
 (1)In generalA quorum of the Board, consisting of a majority of the Directors, shall be required to conduct any business of the Board.
 (2)Approval of Board actionsExcept as otherwise provided, the threshold for approving Board actions shall be as set forth in the bylaws.
 (j)Removal of DirectorsA Director may be removed in accordance with the bylaws of the Corporation. (k)Meetings (1)In generalThe Board shall meet at the call of the Chairperson (or as otherwise provided in the bylaws) and, at a minimum, on a quarterly basis.
 (2)ResponsibilitiesThe Board shall be responsible for actions of the Corporation, including the following matters: (A)Adoption of an annual budget.
 (B)Approval of a strategic plan and updates thereto. (C)Authorization for issuance of indebtedness.
 (D)Assessment, modification, and collection of charges and fees to air traffic services users. (E)Hiring of the Interim CEO and CEO.
 (F)Adoption and amendment of the bylaws of the Corporation. (l)Annual financial reportNot later than 1 year after the date of transfer, and annually thereafter, the Corporation shall publish a report on the activities of the Corporation during the prior year. The annual report shall also contain financial and operational performance information regarding the Corporation and shall be made publicly available. The Corporation shall ensure that any propriety information that may be contained in the annual report is not made public.
										90307.Committees of Board; independent auditors
 (a)Committees of BoardThe Board shall establish and maintain a Safety Committee and such other committees as the Board determines are necessary or appropriate to carry out the responsibilities of the Board effectively. Such committees shall be composed solely of Directors.
 (b)Independent auditorsThe Board shall retain independent auditors to conduct annual audits of the Corporation’s financial statements and internal controls.
										90308.Advisory Board
 (a)EstablishmentThere shall be an Advisory Board of the Corporation. (b)DutiesThe Advisory Board—
 (1)shall conduct such activities as the Board determines appropriate; and (2)may, on its own initiative, study, report, and make recommendations to the Board on matters relating to the Corporation’s provision of air traffic services and associated safety considerations.
											(c)Membership
 (1)NumberThe Advisory Board shall consist of not more than 15 individuals representing interested entities. (2)RepresentativesThe members of the Advisory Board shall include, at a minimum, representatives of the following:
 (A)Commercial service airports. (B)Owners, operators, and users of general aviation aircraft used exclusively in furtherance of business enterprises.
 (C)Aerospace manufacturers. (D)Operators of commercial unmanned aircraft systems.
 (E)Appropriate labor organizations. (F)The Department of Defense.
 (G)Small communities. (d)Structure; termsThe membership and structure of the Advisory Board, including the duration that individuals may serve on the Advisory Board, shall be determined by the Board in accordance with the bylaws of the Corporation.
										90309.Officers and their responsibilities
										(a)Chief Executive Officer
											(1)Hiring
 (A)In generalThe Corporation shall have a Chief Executive Officer, who shall be hired by the Board to manage the Corporation.
 (B)QualificationsThe CEO shall be an individual who is a citizen of the United States and who, by reason of professional background and experience, is especially qualified to manage the Corporation.
 (2)DutiesThe CEO shall— (A)be responsible for the management and direction of the Corporation, including its officers and employees, and for the exercise of all powers and responsibilities of the Corporation;
 (B)establish Corporation offices and define the responsibilities and duties of the offices, with full authority to organize the Corporation as required; and
 (C)designate an officer of the Corporation who is vested with the authority to act in the capacity of the CEO if the CEO is absent or incapacitated.
												(3)Scope of authority
 (A)In generalThe CEO shall be subject to the policy guidance of the Board, report to the Board, and serve at the pleasure of the Board.
 (B)Authority of BoardThe Board may modify or revoke actions of the CEO pursuant to procedures set forth in the bylaws of the Corporation.
												(4)Other officers and employees
 (A)In generalThe CEO shall appoint such other officers and employees of the Corporation as the CEO determines appropriate.
 (B)Delegation of functionsThe CEO may delegate to the other officers and employees of the Corporation any of the functions of the Corporation.
												(b)Interim CEO
 (1)HiringNot later than 90 days after the date of the Secretary’s initial determination of the principal organizations under section 90305(b)(1), the Board shall hire an Interim Chief Executive Officer who meets the qualifications specified in subsection (a)(1)(B).
											(2)Authority and term
 (A)AuthorityThe Interim CEO shall— (i)exercise the same authority as the CEO, including serving on the Board;
 (ii)carry out the same duties as the CEO; and (iii)be subject to the same prohibitions and limitations as the CEO.
 (B)TermThe Interim CEO shall serve until the Board hires a CEO. (3)Statutory constructionNothing in this subsection may be construed to restrict the ability of the Board to hire the individual serving as the Interim CEO to be the CEO.
											90310.Authority of Corporation
 (a)General authorityExcept as otherwise provided in this subtitle, the Corporation— (1)shall have perpetual succession in its corporate name unless dissolved by law;
 (2)may adopt and use a corporate seal; (3)may own, lease, use, improve, and dispose of such property as the Corporation considers necessary to carry out the purposes of the Corporation;
 (4)may contract with other parties; (5)may sue or be sued;
 (6)may be held liable under civil and criminal law; (7)may indemnify the Directors, including the Interim CEO or CEO, and other officers, agents, and employees of the Corporation; and
 (8)shall have such other corporate powers as are necessary or appropriate to carry out the purposes of this subtitle and of the Corporation.
 (b)ProhibitionThe Corporation may not issue or sell equity shares in the Corporation. 90311.Charges and fees for air traffic services (a)Assessment and collection of charges and feesBeginning on the date of transfer, and subject to section 90502, the Corporation may assess and collect charges and fees from any air traffic services user for air traffic services provided by the Corporation in United States airspace or international airspace delegated to the United States.
										(b)Publication and Board approval of proposals
 (1)PublicationThe Corporation shall publish any proposed charge or fee under subsection (a) and any changes thereto.
 (2)Board approvalThe Board shall— (A)approve any proposed charge or fee under subsection (a) and any changes thereto; and
 (B)carry out the approval in a form and manner accessible to the public and aircraft operators using United States airspace or international airspace delegated to the United States.
 (c)Charging principles and methodologyThe Corporation shall comply with the following charging principles when proposing a charge or fee under subsection (a):
 (1)Charges and fees shall be consistent with the International Civil Aviation Organization’s Policies on Charges for Air Navigation Services, Ninth Edition, 2012.
 (2)Charges and fees for certain categories of users may be charged on a flat-fee basis so long as the charge or fee is otherwise consistent with the charging principles described in paragraph (1).
 (3)Charges and fees may not be imposed for operations of aircraft owned or operated by the Armed Forces or described in section 40125(c).
 (4)Charges and fees may not be imposed for air traffic services provided with respect to— (A)aircraft operations of piston engine aircraft; or
 (B)noncommercial aircraft operations of turbine engine aircraft. (5)Charges and fees may not be imposed for operations of air taxis in remote locations.
 (6)Charges and fees may not violate any international obligation of the United States. (d)Access to airspaceNeither the amount of charges and fees paid nor the applicability of subsection (c)(4) shall be determinant of access to airspace.
										(e)Payment of charges and fees
 (1)In generalAn operator using air traffic services in United States airspace or international airspace delegated to the United States shall pay a charge or fee assessed by the Corporation under subsection (a) for services rendered and any interest and penalties assessed under paragraph (2).
 (2)Late payment or nonpaymentThe Corporation may assess and collect interest and penalties for late payment or nonpayment of a charge or fee assessed by the Corporation under subsection (a).
 (3)Private right of actionThe Corporation may file suit in any district court of the United States having jurisdiction over the parties, without respect to the amount in controversy and without regard to the citizenship of the parties, to enforce this subsection not later than 2 years after the date on which a claim accrues. A claim accrues, under this paragraph, upon the rendering of the relevant air traffic services by the Corporation.
 (f)Publication of fee scheduleThe Corporation shall publish a schedule of charges and fees to be assessed under subsection (a) and interest and penalties to be assessed under subsection (e)(2), including any changes thereto—
 (1)at least 90 days before initiating the collection of the charges, fees, interest, or penalties pursuant to the schedule or change thereto; and
 (2)in a form and manner accessible to aircraft operators using United States airspace or international airspace delegated to the United States.
											(g)Initial schedule
 (1)Publication of initial scheduleThe Corporation shall publish the initial schedule under subsection (f)— (A)at least 180 days before the date of transfer; and
 (B)in a form and manner accessible to aircraft operators using United States airspace or international airspace delegated to the United States.
 (2)Dispute resolution requirements for initial scheduleThe requirements of section 90502 shall apply if a written complaint is filed with the Secretary for a determination of reasonableness with respect to the initial schedule.
 (h)DefinitionsIn this section, the following definitions apply: (1)Aircraft operationThe term aircraft operation means the movement of an aircraft beginning with the take-off of the aircraft and ending with the landing of the aircraft.
 (2)Gas turbine engineThe term gas turbine engine means a turboprop, turbofan, or turbojet aircraft engine. (3)Noncommercial aircraft operationThe term noncommercial aircraft operation means an aircraft operation that does not involve the transportation of passengers, cargo, or mail for remuneration or hire.
 (4)Operations of air taxisThe term operations of air taxis means the commuter or on-demand operations of a person who holds or is required to hold an air carrier certificate or operating certificate under part 119 of title 14, Code of Federal Regulations, or helicopter air ambulance operations as defined in section 135.601(b)(1) of title 14, Code of Federal Regulations.
 (5)Piston engine aircraftThe term piston engine aircraft means an aircraft that has 1 or more piston-powered engines connected to 1 or more propellers, which provide thrust to move the aircraft on the ground and through the air.
 (6)Remote locationThe term remote location means a location in the United States where alternatives to transportation by air taxi are unavailable or infeasible, as determined by the Secretary.
 (7)Turbine engine aircraftThe term turbine engine aircraft means any aircraft that utilizes a gas turbine engine as a means of propulsion. 90312.Preemption of authority over air traffic services (a)State definedIn this section, the term State means a State, the District of Columbia, and a territory or possession of the United States.
 (b)PreemptionA State, political subdivision of a State, or political authority of at least 2 States may not enact or enforce a law, regulation, or other provision having the force and effect of law related to air traffic services.
 (c)Airport owner or operatorSubsection (b) may not be construed to limit a State, political subdivision of a State, or political authority of at least 2 States that owns or operates a landing area from carrying out its proprietary powers and rights over the landing area.
										90313.Actions by and against Corporation
										(a)Jurisdiction for legal actions generally
 (1)Jurisdiction of United States district courtsThe United States district courts shall have original jurisdiction over all actions brought by or against the Corporation, except as otherwise provided in this subtitle.
 (2)Removal of actions in State courtsAny action brought in a State court to which the Corporation is a party shall be removed to the appropriate United States district court under the provisions of chapter 89 of title 28.
											(b)Testimony of Corporation employees
 (1)In generalExcept with the consent of the chief legal officer of the Corporation, employees of the Corporation may not provide expert opinion or expert testimony in civil litigation related to the Corporation.
 (2)ExceptionsThe Corporation may prescribe the circumstances, if any, under which employees of the Corporation may provide expert opinion or expert testimony in civil litigation related to the Corporation.
 90314.Air traffic services for Federal agenciesBefore the date of transfer, the Secretary shall establish processes, requirements, procedures, and regulations and take any other measure necessary, consistent with the purposes of this subtitle, to ensure that all United States Government activities supported by the FAA’s operation of air traffic services as of the date of transfer receive support from the Corporation after the date of transfer and on an ongoing basis.
									90315.Transfer of Federal personnel to Corporation
										(a)Transfer of FAA employees to Corporation
 (1)ProcessNot later than 180 days after the date of enactment of this subtitle, the Secretary, after meeting and conferring with the CEO and representatives of the labor organizations recognized under section 7111 of title 5 as exclusive representatives of FAA employees, shall commence a process to determine, consistent with the purposes of this subtitle, which activities and employees, or categories of employees, of the FAA shall be transferred to the Corporation on or before the date of transfer.
 (2)Determination; transferThe Secretary shall— (A)not later than 180 days prior to the date of transfer, complete the determination of which activities, employees, or categories of employees shall be transferred to the Corporation under paragraph (1);
 (B)upon completing the determination, notify the CEO, the labor organizations recognized under section 7111 of title 5 as exclusive representatives of FAA employees, and all affected employees of such determination; and
 (C)on or before the date of transfer, transfer such activities, employees, or categories of employees. (b)Subsequent transfer of employees (1)In general (A)Transfers from FAA to CorporationDuring the 180-day period beginning on the date of transfer, the Secretary, after meeting and conferring with the CEO and representatives of the certified labor organizations recognized under section 90705 and labor organizations recognized under section 7111 of title 5 as exclusive representatives of FAA employees, may transfer an employee from the FAA to the Corporation if the Secretary, after meeting and conferring with the CEO and the representatives, finds that the determination with respect to the employee under subsection (a) was inconsistent with the purposes of this subtitle.
 (B)Transfers from Corporation to FAADuring the 180-day period beginning on the date of transfer, the Secretary, after meeting and conferring with the CEO and representatives of the certified labor organizations recognized under section 90705 and labor organizations recognized under section 7111 of title 5 as exclusive representatives of FAA employees, may transfer an employee from the Corporation to the FAA if the Secretary, after the consultation with the CEO and the representatives, finds that the determination with respect to the employee under subsection (a) was inconsistent with the purposes of this subtitle.
 (2)Reemployment of Federal employeesAn employee transferred from the Corporation to the FAA under this subsection shall be entitled to the same rights and benefits, and reemployment, in the same manner as if covered by section 3582 of title 5 notwithstanding section 8347(o), 8713, or 8914 of such title.
 (3)Election of benefits for employees subject to delayed transfer to CorporationIn the case of an employee of the FAA transferred to the Corporation under this subsection, such employee shall be afforded the opportunity to make the election provided under section 90702(b) with respect to benefits.
 (c)Corporation employee benefitsAt least 180 days before the date of transfer, the Corporation shall establish a compensation and benefits program for—
 (1)employees hired by the Corporation after the date of transfer; and (2)employees that make the election under section 90702(b)(1)(A)(ii).
 (d)Protections for employees not transferred to CorporationFor those employees of the FAA directly involved in the operation of air traffic services who are not transferred to the Corporation pursuant to subsection (a) or who transferred back to the FAA pursuant to subsection (b), the Secretary shall provide to such employees compensation and benefits consistent with the applicable collective-bargaining agreement that are not less than the level of compensation and benefits provided to such FAA employees prior to the date of transfer unless mutually agreed to by the FAA and representatives of the certified labor organization.
 (e)Suitability, clearances, and medical qualificationsAll federally issued or federally required credentials, certificates, clearances, medical qualifications, access rights, substance testing results, and any other Federal permissions or approvals held by any employee of the FAA in the operation of air traffic services that are valid and effective on the day prior to the date of transfer shall remain valid and effective after the date of transfer—
 (1)unless revoked for cause; or (2)until equivalent or substantially equivalent credentials, certificates, clearances, medical qualifications, access rights, substance testing results, and any other Federal permissions or approvals have been issued to the employee on or after the date of transfer.
											(f)Transition agreements
											(1)Bipartite agreement
 (A)MeetingsAt least 180 days before the date of transfer, the Corporation shall meet with the labor organizations recognized under section 7111 of title 5 as exclusive representatives of FAA employees to resolve employment-related transition matters that affect employees represented by those labor organizations and that are not otherwise covered under this section.
 (B)Duty to bargain in good faithThe Corporation and the labor organizations described in subparagraph (A) (in this subsection referred to as the parties) shall be subject to the duty to bargain in good faith under chapter 907 in any meetings pursuant to this paragraph.
 (C)Dispute resolution proceduresIf the parties fail to reach an agreement over the initial or subsequent employment-related transition issues not otherwise covered under this section, the matters shall be subject to the dispute resolution procedures established under subsections (a), (b), and (e) of section 90707.
												(2)Tripartite agreement
 (A)MeetingsAt least 1 year before the date of transfer, the Corporation and the FAA shall meet with the labor organizations recognized under section 7111 of title 5 as exclusive representatives of FAA employees to resolve transition matters related to the separation of air traffic services from the FAA pursuant to this subtitle that affect employees represented by those labor organizations and that are not otherwise covered under this section.
 (B)Duty to bargain in good faithTo the extent applicable, the Corporation and the labor organizations described in subparagraph (A) shall be subject to the duty to bargain in good faith under chapter 907 in any meetings pursuant to this paragraph.
 (C)Dispute resolution proceduresIf the Corporation and the certified labor organizations described in subparagraph (A) fail to reach an agreement over the initial or subsequent transition issues related to the separation of air traffic services from the FAA, not otherwise covered under this section, the matters shall be subject to the dispute resolution procedures established under subsections (a), (b), and (e) of section 90707.
												90316.Transfer of facilities to Corporation
 (a)Inventory of FAA property and facilitiesAt least 1 year before the date of transfer, the Secretary, in consultation with the CEO, shall identify the licenses, patents, software rights, and real and personal property, including air navigation facilities (as defined in section 40102(a)) of the United States under FAA jurisdiction, that are necessary and appropriate for the Corporation to carry out the air traffic services transferred to the Corporation under this subtitle.
										(b)Transfer of Federal property
 (1)Conveyance of property to CorporationOn the date of transfer, the Secretary shall convey, without charge, all right, title, and interest of the United States in, and the use, possession, and control of, properties identified under subsection (a).
 (2)Sale of property by Corporation after date of transferIf the Corporation sells any of the property conveyed to the Corporation under paragraph (1), the Corporation shall use the proceeds received from the sale of such property for the acquisition or improvement of air navigation facilities or other capital assets.
 (3)Reversionary interestAny conveyance of real property under this section located at an FAA technical facility shall be subject to the condition that all right, title, and interest in the real property shall revert to the United States and be placed under the administrative control of the Secretary if—
 (A)the Corporation determines the real property is no longer necessary to carry out the air traffic services transferred to the Corporation under this subtitle; and
 (B)the Secretary determines the reversion is necessary to protect the interests of the United States. (c)Consolidation and realignment of transferred services and facilities (1)In generalAt least 180 days before the date of transfer, and subject to section 90707, the Corporation, in consultation with representatives of labor organizations representing operations and maintenance employees of the air traffic control system, shall establish a process for the realignment and consolidation of services and facilities to be transferred to the Corporation from the FAA.
 (2)MoratoriumExcept as otherwise provided, there shall be a moratorium on any effort by the Administrator or the Corporation to consolidate or realign air traffic services or facilities until the process required by paragraph (1) is established.
 90317.Approval of transferred air navigation facilities and other equipmentOn the date of transfer, the Corporation is authorized to operate all air navigation facilities and other equipment conveyed pursuant to section 90316 without additional approval or certification by the Secretary.
 90318.Use of spectrum systems and dataBeginning on the date of transfer, the Secretary shall provide the Corporation with such access to the spectrum systems used by the FAA before the date of transfer to provide air traffic services, and any successor spectrum systems, and to the data from such systems, as is necessary to enable the Corporation to provide air traffic services under this subtitle.
									905Oversight of Corporation
									
										Sec.
										90501. Safety oversight and regulation of Corporation.
										90502. Resolution of disputes concerning air traffic services charges and fees.
										90503. Air navigation facilities established after date of transfer.
										90504. International agreements and activities.
										90505. Availability of safety information.
										90506. Reporting of safety violations to FAA.
										90507. Insurance requirements.
									
									90501.Safety oversight and regulation of Corporation
 (a)Performance-Based regulations and minimum safety standardsBefore the date of transfer, the Secretary shall— (1)prescribe performance-based regulations and minimum safety standards for the operation of air traffic services by the Corporation; and
 (2)adopt, after consultation with the Corporation and the FAA’s certified bargaining representatives, policies and other administrative materials of the FAA in effect before the date of transfer for providing air traffic services.
											(b)Safety management system
 (1)In generalThe regulations and standards shall include a safety management system for air traffic services provided by the Corporation.
 (2)FoundationThe safety management system shall be based on the safety management system used by the Air Traffic Organization of the FAA before the date of transfer.
 (3)Use by CorporationBeginning on the date of transfer, the Corporation shall use the safety management system, including any changes thereto, when assessing and managing risks in all procedures, processes, and practices necessary to provide air traffic services.
											(c)Proposals To modify air traffic management procedures, assignments, and classifications of airspace
 (1)Submission of proposals to SecretaryThe Corporation or another interested party may submit to the Secretary a proposal to modify— (A)air traffic management procedures, assignments, classifications of airspace, or other actions affecting airspace access that are developed pursuant to the safety management system; and
 (B)FAA policies and other administrative materials adopted under subsection (a)(2). (2)Review and approval of proposalsThe regulations and standards prescribed under subsection (a)(1) shall include a process for expedited review and approval of a proposal received under paragraph (1).
 (3)Standard for approvalThe Secretary shall approve a proposal received under paragraph (1) if the Secretary determines that the proposal complies with the regulations and standards prescribed under subsection (a)(1) and is otherwise consistent with the public interest.
											(4)Approvals, disapprovals, and modifications
 (A)In generalDuring the 45-day period beginning on the date of receipt of a proposal under paragraph (1), the Secretary shall approve, disapprove, or modify the proposal.
 (B)Written explanationIf the Secretary disapproves or modifies the proposal, the Secretary shall provide a written explanation of the Secretary’s decision, including—
 (i)any instances of inconsistency with the regulations and standards prescribed under subsection (a)(1); and
 (ii)any other information that formed the basis for the Secretary’s decision. (5)Failure to actIf the Secretary fails to act on a proposal received under paragraph (1) during the 45-day period described in paragraph (4)(A), the Corporation or other party making the proposal shall be entitled to a writ of mandamus in a Federal district court with venue.
											(d)Judicial review
 (1)In generalAny decision made by the Secretary to approve, disapprove, or modify a proposal received under subsection (c)(1) shall be subject to judicial review pursuant to subsections (a), (b), (d), and (e) of section 46110.
											(2)Standard of review
 (A)Disapprovals; modificationsIn the case of a petition filed under section 46110(a) to review a decision of the Secretary that disapproves or modifies a proposal received from the Corporation under subsection (c)(1), the court shall, without deference to the Secretary’s determination, review de novo the record to determine if the Secretary’s determination is consistent with the regulations and standards prescribed under subsection (a)(1).
 (B)ApprovalsIn the case of a petition filed under section 46110(a) to review a decision of the Secretary that approves a proposal received from the Corporation under subsection (c)(1), the court may overturn the approval only upon a finding of clear error or an abuse of discretion.
												(e)Compilation
 (1)EstablishmentThe Corporation shall establish and maintain a compilation of the policies and other materials referred to in subsection (a)(2).
 (2)UpdatesThe Corporation shall update the compilation each time a proposal described in subsection (c)(1)(B) is approved.
 (3)PublicationThe Corporation shall make the compilation available to the public. (f)Special rules for proposals affecting certain airspaceThe regulations and standards prescribed under subsection (a)(1) shall include procedures (including advance submission of necessary supporting data, analysis, and documentation) for the Secretary to evaluate, at least 180 days before its submission under subsection (c)(1), a proposal for an airspace change that would affect airspace that is—
 (1)within an area designated as a Metroplex by the FAA as of June 8, 2015; (2)within an area subject to a major, large-scale airspace redesign project; or
 (3)adjacent to or containing special use airspace. (g)Special rules for proposals relating to operation of contract towers (1)In generalThe regulations and standards prescribed under subsection (a)(1) shall include procedures for the Secretary to evaluate, under subsection (c), a proposal for an airspace change that results from the proposed closure of a tower that is operating under a contract with the Corporation and that, prior to the date of transfer, was operated under a contract with the Secretary pursuant to section 47124.
 (2)ProceduresThe procedures required pursuant to paragraph (1) shall include— (A)the advance submission of necessary supporting data, analysis, and documentation related to—
 (i)the safety risk management assessment of the proposed contract tower closure; (ii)an assessment of the impact of the proposed closure on the operation of the national airspace system;
 (iii)an assessment of the impact of the proposed closure on air service to affected communities; and (iv)any other safety or operational information the Secretary determines to be necessary to understand the safety impact of the proposed closure; and
 (B)a process to receive input from the public, impacted air traffic services users, local communities, and the airport operator of the airport where the contract tower proposed to be closed is located.
 (h)Exempted airspace actionsThe requirements of this section shall not apply to— (1)temporary airspace actions directed by the Administrator or Secretary;
 (2)airspace actions necessitated by an exercise of authority under section 40106; or (3)certain emergency circumstances, as defined by the Secretary in regulation.
 (i)DelegationNotwithstanding section 90303(b), and except for the process and procedures required by subsection (g), the Secretary may delegate safety oversight functions to the Administrator.
										90502.Resolution of disputes concerning air traffic services charges and fees
										(a)Authority To request Secretary’s determination
 (1)In generalThe Secretary shall issue a determination as to whether a charge or fee assessed by the Corporation for the use of air traffic services in United States airspace or international airspace delegated to the United States is reasonable if a written complaint for such determination is filed with the Secretary by an affected air traffic services user not later than 60 days after the air traffic services user receives written notice of the establishment or increase of such charge or fee.
 (2)Secretary’s determinationIn determining under paragraph (1) whether a charge or fee is reasonable, the Secretary may only determine whether the charge or fee is reasonable pursuant to subsection (c).
 (3)Treatment of interest and penaltiesIn this section, the terms charge and fee include any interest and penalties relating thereto. (b)Procedural regulationsAt least 270 days before the date of transfer, the Secretary shall publish in the Federal Register final regulations, policy statements, or guidelines establishing the procedures for acting upon written complaints filed under subsection (a)(1) and requests of the Corporation pursuant to subsection (e)(3).
 (c)Determination of reasonablenessIn determining under subsection (a)(1) whether a charge or fee is reasonable, the Secretary shall determine only if the charge or fee is—
 (1)consistent with the charging principles described in section 90311(c); and (2)otherwise consistent with the public interest.
 (d)Decisions by SecretaryThe final regulations, policy statements, or guidelines required in subsection (b) shall provide for the following:
 (1)Not later than 90 days after an air traffic services user files with the Secretary a written complaint relating to an air traffic service charge or fee, the Secretary shall issue a final order determining whether the charge or fee is reasonable.
 (2)Not later than 30 days after such complaint is filed with the Secretary, the Secretary shall dismiss the complaint if no significant dispute exists or shall assign the matter to an administrative law judge. Thereafter, the matter shall be handled in accordance with part 302 of title 14, Code of Federal Regulations, or as modified by the Secretary, to ensure an orderly disposition of the matter within the 90-day period and any specifically applicable provisions of this section.
 (3)The administrative law judge shall issue a recommended decision within 45 days after the complaint is assigned or within such shorter period as the Secretary may specify.
 (4)If the Secretary, upon the expiration of 90 days after the filing of the complaint, has not issued a final order, the decision of the administrative law judge shall be deemed to be the final order of the Secretary.
 (5)Any party to the dispute may seek review of a final order of the Secretary under this subsection in the Circuit Court of Appeals for the District of Columbia Circuit or the court of appeals in the circuit with venue.
 (6)Any findings of fact in a final order of the Secretary under this subsection, if supported by substantial evidence, shall be conclusive if challenged in a court pursuant to this subsection. No objection to such a final order shall be considered by the court unless objection was urged before an administrative law judge or the Secretary at a proceeding under this subsection or, if not so urged, unless there were reasonable grounds for failure to do so.
											(e)Payment under protest; guarantee of air traffic services user access
											(1)Payment under protest
 (A)In generalAny charge or fee increase or newly established charge or fee that is the subject of a complaint that is not dismissed by the Secretary shall be paid by the complainant air traffic services user to the Corporation under protest.
 (B)Referral or creditAny amounts paid under this subsection by a complainant air traffic services user to the Corporation under protest shall be subject to refund or credit to the air traffic services user in accordance with directions in the final order of the Secretary within 30 days of such order.
 (C)Timely repaymentIn order to ensure the timely repayment, with interest, of amounts in dispute determined not to be reasonable by the Secretary, the Corporation shall obtain a letter of credit, or surety bond, or other suitable credit facility, equal to the amount in dispute that is due during the 90-day period established by this section, plus interest, unless the Corporation and the air traffic services user agree otherwise.
 (D)DeadlineThe letter of credit, or surety bond, or other suitable credit facility shall be provided to the Secretary not later than 20 days after the filing of the complaint and shall remain in effect for 30 days after the earlier of 90 days or the issuance of a timely final order by the Secretary determining whether such charge or fee is reasonable.
 (2)Guarantee of air traffic services user accessContingent upon an air traffic services user’s compliance with the requirements of paragraph (1) and pending the issuance of a final order by the Secretary determining the reasonableness of a charge or fee that is the subject of a complaint filed under subsection (a)(1), the Corporation may not withhold air traffic services as a means of enforcing the charge or fee.
 (3)NoncompliancePrior to the issuance of a final order by the Secretary determining the reasonableness of a charge or fee that is the subject of a complaint filed under subsection (a)(1), if an air traffic services user does not comply with the requirements of paragraph (1) of this subsection, the Corporation shall withhold air traffic services from the user if the Corporation requests and receives approval from the Secretary to withhold air traffic services.
											90503.Air navigation facilities established after date of transfer
 (a)Safety management system for air navigation facilitiesNotwithstanding section 44702 or 44708, or any other provision of law, the Secretary shall establish procedures under which the Corporation or any other interested person may submit to the Secretary for approval a safety management system for use by the Corporation or person in designing, manufacturing, testing, or operating an air navigation facility, as defined in section 40102(a), established after the date of transfer.
 (b)Establishment of proceduresThe procedures established under subsection (a) shall— (1)be established before the date of transfer;
 (2)include a process for the Secretary to periodically review, in an expedited manner, a safety management system approved under subsection (a) and its implementation; and
 (3)allow for enforcement of the terms and conditions of the safety management system by the Secretary pursuant to section 46301(a)(1)(A).
 (c)Compliance requiredIn carrying out activities related to the design, manufacture, testing, or operation of air navigation facilities, the Corporation or any other interested person shall act in accordance with the applicable safety management system approved pursuant to this section.
										90504.International agreements and activities
 (a)Consistency with international obligations and laws of other countriesThe Corporation shall provide air traffic services under this subtitle in a manner that is consistent with any obligation assumed by the United States in a treaty, convention, or agreement that may be in force between the United States and a foreign country or foreign countries or between the United States and an international organization, and shall take into consideration any applicable laws and requirements of foreign countries.
 (b)ProhibitionThe Corporation may not negotiate on behalf of or otherwise represent the United States before any foreign government or international organization.
										90505.Availability of safety information
 (a)Safety informationThe Corporation shall make available to air traffic services users and the public— (1)the same type of safety information made available by the FAA before the date of transfer;
 (2)any additional safety information needed by air traffic services users to operate safely; and (3)any updates or revisions to the safety information referred to in paragraphs (1) and (2).
 (b)Meteorological services; aeronautical chartsThe Corporation may provide for the dissemination of available aviation-related meteorological information and aeronautical charts to air traffic services users.
										90506.Reporting of safety violations to FAA
 (a)In generalIn a manner, form, and process prescribed by the Administrator, the Corporation shall report to the Administrator complaints or instances of—
 (1)noncompliance with or deviations from air traffic control clearances or instructions; (2)noncompliant operations in controlled airspace or special use airspace; and
 (3)any other observed activities endangering persons or property in the air or on the ground. (b)Assistance in enforcement actionsThe Corporation shall provide necessary assistance in any enforcement action taken by the Administrator resulting from a report of the Corporation or another person or entity.
 (c)Statutory constructionThis section may not be construed to limit the authority of the Administrator to undertake enforcement actions upon the Administrator's initiative.
 90507.Insurance requirementsThe Corporation shall maintain adequate liability insurance policies and coverages, as determined by the Secretary, including complete indemnification of employees of the Corporation for acts within the scope of employment.
									907Employee Management
									
										Sec.
										90701. Definitions.
										90702. Employee management and benefits election.
										90703. Labor and employment policy.
										90704. Bargaining units.
										90705. Recognition of labor organizations.
										90706. Collective-bargaining agreements.
										90707. Collective-bargaining dispute resolution.
										90708. Potential and pending grievances, arbitrations, and settlements.
										90709. Legal action.
 90701.DefinitionsIn this chapter, the following definitions apply: (1)AgencyThe term Agency means, as the context requires, the Department of Transportation or the FAA.
										(2)Air traffic controller
 (A)In generalThe term air traffic controller means an employee of the Corporation who, in an air traffic control facility or flight service station facility—
 (i)is actively engaged— (I)in the separation and control of air traffic; or
 (II)in providing preflight, inflight, or airport advisory service to aircraft operators; or (ii)is the immediate supervisor of any employee described in clause (i).
 (B)LimitationNotwithstanding subparagraph (A), the definition of air traffic controller for purposes of section 8336(e) of chapter 83 of title 5 and section 8412(e) of chapter 84 of such title shall mean only employees actively engaged in the separation of air traffic and the immediate supervisors of such employees, as set forth in section 8331(30) of such title, and section 8401(35) of such title.
 (3)AuthorityThe term Authority means the Federal Labor Relations Authority, as described in section 7104(a) of title 5. (4)ServiceThe term Service means the Federal Mediation and Conciliation Service established by section 202 of the Labor Management Relations Act, 1947 (29 U.S.C. 172).
										90702.Employee management and benefits election
										(a)Authority of CEO
 (1)In generalExcept as otherwise provided by law, the CEO shall classify and fix the compensation and benefits of employees in the Corporation.
 (2)NegotiationsIn developing, making changes to, and implementing wages, hours, and other terms and conditions of employment, including when establishing the compensation and benefits program under section 90315(c), the Corporation shall negotiate with exclusive representatives recognized under section 90705.
 (3)Before date of transferFor purposes of paragraph (2), before the date of transfer, the term exclusive representatives recognized under section 90705 shall refer to labor organizations recognized under section 7111 of title 5 as exclusive representatives of FAA employees.
											(b)Former Federal employees
											(1)Federal retirement benefits
 (A)Election of retirement benefitsAt least 90 days before the date of transfer, an employee transferring to the Corporation who will be subject to either the Civil Service Retirement System under chapter 83 of title 5 (in this section referred to as CSRS) or the Federal Employees Retirement System under chapter 84 of title 5 (in this section referred to as FERS) on the day immediately preceding the date of transfer shall elect either to—
 (i)retain the employee’s coverage under either CSRS or FERS, as applicable, in lieu of coverage by the Corporation’s employee benefits system established under section 90315(c); or
 (ii)receive a deferred annuity, lump-sum benefit, or any other benefit available to the employee under CSRS or FERS, in the same manner that would have been available to the employee if the employee had voluntarily separated from Federal employment on the day before the date of transfer.
 (B)Thrift Savings Plan accountsAn employee who makes the election under subparagraph (A)(ii) shall have the option to transfer the balance in the employee’s Thrift Savings Plan account to the plan under the Corporation’s retirement system, consistent with applicable law and the terms of the Corporation’s plan.
 (C)Periodic electionThe Corporation shall provide for periodic election seasons during which an employee who transferred to the Corporation on the date of transfer may become eligible for retirement benefits under the Corporation’s employee benefits system established under section 90315(c) by making an election under subparagraph (A)(ii).
 (D)Continuity of annuitant benefitsNotwithstanding any other provision of law, any individual who is receiving an annuity under chapter 83 or chapter 84 of title 5 may continue to receive such annuity while employed by the Corporation.
 (E)High-3 determinationWith respect to any employee who retains CSRS or FERS coverage pursuant to subparagraph (A), such employee’s basic pay while with the Corporation shall be included in any determination of such employee’s average pay under section 8331(4) or 8401(3), as the case may be, of title 5 when calculating the annuity (if any) of such employee. For purposes of this section, an employee’s basic pay shall be defined as such employee’s total annual salary or wages from the Corporation, including any location-based adjustment.
 (2)Payments to Civil Service Retirement and Disability FundFor employees of the Corporation who elect to retain their coverage under either CSRS or FERS pursuant to paragraph (1), the Corporation shall only be required to pay to the Civil Service Retirement and Disability Fund—
 (A)such employee deductions and agency contributions as are required by sections 8334, 8422, and 8423 of title 5; and
 (B)such additional amounts, not to exceed 2 percent of the amounts under subparagraph (A), as are determined necessary by the Office of Personnel Management to pay the cost of administering retirement benefits for employees who retire from the Corporation after the date of transfer under either CSRS or FERS, for their survivors, and for survivors of employees of the Corporation who die after the date of transfer (which amounts shall be available to the Office of Personnel Management as provided in section 8348(a)(1)(B) of title 5).
 (3)Thrift Savings FundThe Corporation shall pay to the Thrift Savings Fund such employee and agency contributions as are required by section 8432 of title 5 for employees who elect to retain their coverage under FERS pursuant to paragraph (1).
 (4)Health benefits plan electionAny employee of the Corporation who was subject to the Federal Employees Health Benefits Program under chapter 89 of title 5 (in this section referred to as FEHBP) on the day immediately preceding the date of transfer shall have the option to receive health benefits from a health benefit plan established by the Corporation under section 90315(c) or to continue coverage under FEHBP without interruption.
 (5)Payments to Employees Health Benefits FundFor employees of the Corporation who elect to retain their coverage under FEHBP pursuant to paragraph (4), the Corporation shall pay to the Employees Health Benefits Fund—
 (A)such employee deductions and agency contributions as are required by subsections (a) through (f) of section 8906 of title 5; and
 (B)such amounts as are determined necessary by the Office of Personnel Management under paragraph (6) to reimburse the Office of Personnel Management for contributions under section 8906(g)(1) of title 5.
 (6)Reimbursement amountsThe amounts required to be paid by the Corporation under paragraph (5)(B) shall be equal to the amount of Government contributions for retired employees who retire from the Corporation after the date of transfer under either CSRS or FERS, for survivors of such retired employees, and for survivors of employees of the Corporation who die after the date of transfer, with said amounts prorated to reflect only that portion of the total service of such employees and retired persons that was performed for the Corporation after the date of transfer.
 (7)Additional benefitsSubject to the provisions of this chapter, any employee of the Corporation who was subject to the provisions of subchapter I of chapter 85 (concerning unemployment compensation) and chapters 87 (concerning life insurance), 89A (concerning enhanced dental benefits), and 89B (concerning enhanced vision benefits) of title 5 shall have the option to continue coverage under such provisions without interruption in lieu of applicable coverage by the Corporation’s employee benefits system established under section 90315(c). The Corporation shall withhold from pay, and shall make contributions, under the provisions of title 5 referred to in this subsection at the same rates applicable to agencies of the Federal Government for such employees.
 (8)Workers compensationOfficers and employees of the Corporation shall be covered by, and shall be considered employees for purposes of, subchapter I of chapter 81 of title 5 (concerning compensation for work injuries). The Corporation shall make contributions to the Employees’ Compensation Fund under the provisions of section 8147 of title 5 at the same rates applicable to agencies of the Federal Government.
 (9)Non-Foreign areaTo the extent consistent with law, the Non-Foreign Area Retirement Equity Assurance Act of 2009 shall apply to officers and employees of the Corporation transferred under section 90315.
 (10)Transfer of leaveSick and annual leave, credit hours, and compensatory time of officers and employees of the Corporation, whether accrued before or after the date of transfer, shall be obligations of the Corporation under the provisions of this chapter.
 (11)Whistleblower protectionNeither the Corporation, nor any officer or employee of the Corporation, may take any action described in subsection (b)(8), (b)(9), or (b)(13), or the final paragraph of subsection (b), of section 2302 of title 5 (relating to whistleblower protection).
											90703.Labor and employment policy
 (a)Application of chapter 71 of title 5To the extent not inconsistent with this chapter, labor-management relations shall be subject to the provisions of chapter 71 of title 5, provided that the obligation of the Corporation and an exclusive bargaining representative recognized under section 90705 to bargain collectively in good faith over conditions of employment shall mean to bargain over the same wages, hours, and other terms and conditions of employment as are negotiable under section 8(d) of the Act of July 5, 1935, as amended (29 U.S.C. 158(d)), and without application of section 7103(a)(14) of title 5 and section 7117 of title 5, which shall not apply.
 (b)ApplicabilityTo the limited extent necessary for the implementation of this chapter, the Corporation shall have the rights and obligations of an agency under chapter 71 of title 5.
 (c)Application of Fair Labor Standards ActThe provisions of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) shall apply to the Corporation and to its officers and employees.
 (d)Reporting and disclosureThe provisions of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 401 et seq.) shall be applicable to labor organizations that have or are seeking to attain recognition under section 90705, and to such organizations’ officers, agents, shop stewards, other representatives, and members.
 (e)Right To collectively bargainEach employee of the Corporation shall have the right, freely and without fear of penalty or reprisal, to form, join, and assist a labor organization or to refrain from any such activity, and each employee shall be protected in the exercise of this right. Such right shall include the right to engage in collective bargaining with respect to the same wages, hours, and other terms and conditions of employment as are negotiable under section 8(d) of the Act of July 5, 1935, as amended (29 U.S.C. 158(d)).
										90704.Bargaining units
 (a)In generalPursuant to section 7112 of title 5 and subject to the requirements of this chapter, the Authority shall decide in each case the unit appropriate for collective bargaining with the Corporation.
 (b)Previously certified unitsNotwithstanding subsection (a), the Authority may not adopt, certify, or decide upon bargaining units that include employees in bargaining units previously certified by the Authority that are smaller in geographic scope than such previously certified bargaining units, unless the Authority finds by compelling evidence that such previously certified units would not, absent modification, remain units appropriate for collective bargaining with the Corporation.
 (c)Other unitsNotwithstanding subsection (a) or (b), the Authority shall not recognize or certify any bargaining unit different than the bargaining units previously certified by the Authority prior to the date described in section 90705(g).
										90705.Recognition of labor organizations
 (a)Application of chapter 71 of title 5To the extent not inconsistent with this chapter, section 7111 of title 5 shall apply to the recognition and certification of labor organizations for the employees of the Corporation and the Corporation shall accord exclusive recognition to and bargain collectively with a labor organization when the organization has been selected by a majority of the employees in an appropriate unit as their representative.
 (b)Recognition of exclusive representativeNotwithstanding subsection (a), each labor organization that, immediately before the date of transfer, was recognized as the exclusive representative for a bargaining unit of employees of the Agency shall be deemed to be recognized on the date of transfer or thereafter as the exclusive representative for those employees of the Corporation in the same or similar bargaining unit unless another representative for a bargaining unit of employees is certified pursuant to section 7111 of title 5 and this section.
 (c)Expiration of termEvery collective-bargaining agreement or arbitration award that applies to an employee of the Agency and that is in force immediately before the date of transfer continues in force until its term expires. To the extent that the Corporation assumes the functions and responsibilities that, prior to the date of transfer, were conducted by the Agency, agreements and supplements (including any arbitration award, as applicable) covering employees of the Agency that are in effect on the date of transfer shall continue to be recognized by and binding on the Corporation, the bargaining representative, and all covered employees until altered or amended pursuant to law. Any agreement, supplement, or arbitration award continued by this section is deemed to be an agreement, supplement, or arbitration award binding on the Corporation, the bargaining representative, and all covered employees for purposes of this chapter and title 5.
 (d)Limitation on applicationNotwithstanding section 90703, sections 7106 and 7113 of title 5 shall not apply to this chapter. (e)Continuation of bargainingIf an exclusive representative and the Agency are engaged in bargaining (whether concerning a collective-bargaining agreement, issues related to the transfer of functions and responsibilities from the Agency to the Corporation, or otherwise) prior to the date of transfer, such bargaining shall continue between the exclusive representative and the Corporation, and the Corporation shall be bound by any commitments made during bargaining by the Agency.
 (f)Statutory constructionNothing in this section may be construed to prohibit the waiving of hearings by stipulation for the purpose of a consent election in conformity with regulations and rules of decision of the Authority.
 (g)LimitationNotwithstanding any other provision of this chapter or any provision of title 5, no bargaining unit or part of a bargaining unit consisting of employees of the Corporation represented by a labor organization pursuant to subsection (b) may be reviewed, rescinded, amended, altered, or varied, other than—
 (1)to include in the unit any employees who are not represented by a labor organization, or (2)to merge bargaining units that are represented by the same labor organization,
											before the first day of the last 3 months of the first collective agreement entered into after the
			 date of transfer that applies to those employees and that has resulted
			 from collective bargaining between such labor organization and the
			 Corporation.(h)Deduction
 (1)In generalNotwithstanding section 90703, section 7115 of title 5 shall not apply to this chapter. (2)DuesWhen a labor organization holds exclusive recognition, the Corporation shall deduct the regular and periodic dues, initiation fees, and assessments (not including fines and penalties) of the organization from the pay of all members of the organization in the unit of recognition if the Corporation (or, before the date of transfer, the Agency) has received from each employee, on whose account such deductions are made, a written assignment which shall be irrevocable for a period of not more than 1 year.
 (3)ContinuationAny agreement described in subsection (c) that provides for deduction by the Agency of the regular and periodic dues, initiation fees, and assessments (not including fines and penalties) of the labor organization from the pay of its members shall continue in full force and effect and the obligation for such deductions shall be assumed by the Corporation. No such deduction may be made from the pay of any employee except on the employee’s written assignment, which shall be irrevocable for a period of not more than 1 year.
											90706.Collective-bargaining agreements
 (a)In generalExcept as provided under section 90705(c), collective-bargaining agreements between the Corporation and bargaining representatives shall be effective for not less than 2 years.
 (b)ProceduresCollective-bargaining agreements between the Corporation and bargaining representatives recognized under section 90705 may include any procedures for resolution by the parties of grievances and adverse actions arising under the agreement, including procedures culminating in binding third-party arbitration, or the parties may adopt any such procedures by mutual agreement in the event of a dispute.
 (c)Limitation on applicationNotwithstanding section 90703, section 7121(c) of title 5 shall not apply to this chapter. (d)Dispute resolution proceduresThe Corporation and bargaining representatives recognized under section 90705 may by mutual agreement adopt procedures for the resolution of disputes or impasses arising in the negotiation of a collective-bargaining agreement.
										90707.Collective-bargaining dispute resolution
										(a)Resolution of disputes
 (1)In generalIf, prior to 90 days after the expiration of the term collective-bargaining agreement or 90 days after the parties begin mid-term negotiations, the Corporation and the exclusive bargaining representative of the employees of the Corporation (in this section referred to collectively as the parties) do not reach an agreement under sections 7114(a)(1), 7114(a)(4), and 7114(b) of title 5 (as such sections apply to the Corporation under this chapter), or 90706(d) of this chapter, the Corporation and the bargaining representative shall use the mediation services of the Service to attempt to reach such agreement in accordance with part 1425 of title 29, Code of Federal Regulations (as in effect on the date of enactment of this subtitle).
 (2)Mediation periodThe mediation period under paragraph (1) may not exceed 60 days unless extended by written agreement of the parties.
											(b)Binding arbitration for term bargaining
 (1)Three member private arbitration boardIf the mediation services of the Service under subsection (a)(1) do not lead to the resolution of issues in controversy arising from the negotiation of a term collective-bargaining agreement, the parties shall submit their issues in controversy to a private arbitration board consisting of 3 members.
											(2)Appointment of arbitration board
 (A)Preparation of list of arbitratorsThe Director of the Service shall provide for the appointment of the 3 members of an arbitration board by—
 (i)preparing a list of not fewer than 15 names of arbitrators of nationwide reputation and professional stature with at least 20 years of experience in labor-management arbitration and considerable experience in interest arbitration in major industries; and
 (ii)providing the list to the parties. (B)Selection of arbitrators by partiesNot later than 10 days after receiving a list of names under subparagraph (A), the parties shall each select one arbitrator. The arbitrators selected by the parties do not need to be arbitrators whose names appear on the list.
 (C)Selection of third arbitratorNot later than 7 days after the date on which the 2 arbitrators are selected by the parties under subparagraph (B), the 2 arbitrators, acting jointly, shall select a third person from the list prepared under subparagraph (A).
 (D)Failure to actIf either of the parties fails to select a person or if the 2 arbitrators are unable to agree on the third person in 7 days, the parties shall make the selection by alternately striking names on the list prepared under subparagraph (A), beginning with the party chosen on a random basis, until one arbitrator remains.
 (3)Framing issues in controversyIf the parties do not agree on the framing of the issues to be submitted for arbitration, the arbitration board shall frame the issues.
 (4)HearingsThe arbitration board shall give the parties a full and fair hearing, including an opportunity to present evidence and witnesses in support of their claims and an opportunity to present their case in person, by counsel, or by other representative as they may elect.
 (5)DecisionsThe arbitration board shall render its written decision not later than 90 days after the date of its appointment. Decisions of the arbitration board shall be conclusive and binding upon the parties.
 (6)EvidenceThe arbitration board shall consider and afford the proper weight to all of the evidence presented by the parties.
 (7)CostsThe parties shall share costs of the arbitration equally. (c)Ratification of agreementsUpon reaching a voluntary agreement or at the conclusion of the binding arbitration under subsection (b), the final agreement, except for those matters decided by a private arbitration board, shall be—
 (1)subject to ratification by the exclusive bargaining representative of the employees, if so requested by the bargaining representative; and
 (2)subject to approval by the head of the Corporation in accordance with section 7114(c) of title 5. (d)Mid-Term bargaining (1)Preparation of list of arbitratorsIf the mediation services of the Service under subsection (a) do not lead to the resolution of issues in controversy arising from the negotiation of a mid-term collective-bargaining agreement, the Director shall provide the parties a list of not fewer than 10 names of arbitrators of nationwide reputation and professional stature with at least 20 years of experience in labor-management arbitration and considerable experience in interest arbitration in major industries.
 (2)Selection of arbitratorThe parties shall alternately strike names on the list, beginning with the party chosen on a random basis, until one arbitrator remains.
 (3)DecisionThe arbitrator shall hold a hearing, and not later than 90 days after date of the appointment of the arbitrator, issue a written decision resolving the issues in controversy. The decision shall be conclusive and binding upon the parties.
 (e)EnforcementTo enforce this section, either party may bring suit in the United States District Court for the District of Columbia, which shall hear and resolve the enforcement action on an expedited basis.
 (f)ApplicationNotwithstanding section 90703(a), section 7119 of title 5 shall not apply to this chapter. 90708.Potential and pending grievances, arbitrations, and settlements (a)In generalThe Corporation is deemed to be the employer referred to in any agreement or supplement referred to in section 90705(c) for the purpose of any arbitration proceeding or arbitration award. Any agreement concerning any employee that resolves a potential or filed grievance that is binding on the Agency shall, to the extent that the employee becomes an employee of the Corporation, become binding on the Corporation.
 (b)Existing binding agreementsAny agreement or supplement referred to in section 90705(c) is binding on— (1)the Corporation as if it were the employer referred to in such agreement or supplement;
 (2)the bargaining representative that is a party to the agreement or supplement; and (3)the employees of the Corporation in the bargaining unit with respect to whom that bargaining representative has been certified.
 (c)JurisdictionSubject to section 90703, the Authority shall retain jurisdiction over all matters arising before the date of transfer in relation to the interpretation and application of any agreement or supplement referred to in section 90705(c), whether or not such agreement or supplement has expired.
 (d)Existing grievances or arbitrationsGrievances or arbitrations that were filed or commenced before the date of transfer with respect to any agreement or supplement referred to in section 90705(c) shall be continued as though the Corporation were the employer referred to in the agreement or supplement.
 (e)Proceedings after date of transferWhere events giving rise to a grievance under any agreement or supplement referred to in section 90705(c) occurred before the date of transfer but the proceedings had not commenced before that date, the proceedings may be commenced on or after the date of transfer in accordance with such agreement or supplement as though the Corporation were the employer referred to in such agreement or supplement.
 (f)Actions deemed To be by CorporationFor the purposes of subsections (c), (d), and (e), anything done, or not done, by the Agency is deemed to have been done, or to have not been done, as the case may be, by the Corporation.
										(g)Exceptions to arbitral awards
 (1)In generalNotwithstanding section 90703, section 7122 of title 5 shall not apply to this chapter. (2)Actions to vacateEither party to grievance arbitration under this chapter may file an action pursuant to section 90709(a) to enforce the arbitration process or to vacate or enforce an arbitration award. An arbitration award may only be vacated on the grounds, and pursuant to the standards, that would be applicable to an action to vacate an arbitration award brought in the Federal courts under section 301 of the Labor Management Relations Act, 1947 (29 U.S.C. 185).
											90709.Legal action
 (a)In generalConsistent with the requirements of section 90313, actions to enforce the arbitration process or vacate or enforce an arbitral award under section 90708(g)(2) between the Corporation and a labor organization representing Corporation employees, or between any such labor organizations, may be brought in any district court of the United States having jurisdiction of the parties, without respect to the amount in controversy.
 (b)Authorized actsA labor organization recognized under section 90705 and the Corporation shall be bound by the authorized acts of their agents. Any labor organization may sue or be sued as an entity and on behalf of the employees whom it represents in the courts of the United States. Any money judgment against a labor organization in a district court of the United States shall be enforceable only against the organization as an entity and against its assets, and shall not be enforceable against any individual member or his assets.
 (c)JurisdictionUnder this subtitle, for the purposes of actions and proceedings by or against labor organizations in the district courts of the United States, district courts shall be deemed to have jurisdiction of a labor organization—
 (1)in the district in which such organization maintains its principal offices; or (2)in any district in which its duly authorized officers or agents are engaged in representing or acting for employee members.
 (d)Summons or subpoenaThe service of summons, subpoena, or other legal process of any court of the United States upon an officer or agent of a labor organization, in his capacity as such, shall constitute service upon the labor organization.
										909Other Matters
									
										Sec.
										90901. Termination of Government functions.
										90902. Savings provisions.
										90903. Inspector General reports to Congress on transition.
 90901.Termination of Government functionsExcept as otherwise provided in this subtitle, whenever any function vested by law in the Secretary, Administrator, Department of Transportation, or FAA has been transferred to the Corporation pursuant to this subtitle, it shall no longer be a function of the Government.
									90902.Savings provisions
										(a)Completed Administrative Actions
 (1)In generalCompleted administrative actions of the Department of Transportation or the FAA shall not be affected by the enactment of this subtitle, but shall continue in effect according to their terms until amended, modified, superseded, terminated, set aside, or revoked in accordance with law.
 (2)Completed administrative action definedIn paragraph (1), the term completed administrative action includes orders, determinations, rules, regulations, personnel actions, permits, agreements, grants, contracts, certificates, licenses, registrations, and privileges.
											(b)Continued effectiveness of pending actions
 (1)Pending actions and proceedingsThe provisions of this subtitle shall not affect any proceedings of the Department of Transportation or the FAA pending on the date of transfer, including—
 (A)notices of proposed rulemaking related to activities of the FAA not transferred to the Corporation; (B)an application for a license, a permit, a certificate, or financial assistance pending on the date of transfer before the Department of Transportation or the FAA, or any officer thereof, with respect to activities not transferred by this subtitle; or
 (C)an application for a license, a permit, a certificate, or financial assistance pending on the date of transfer before the Department of Transportation or the FAA, or any officer thereof, with respect to activities transferred by this subtitle.
 (2)Effect of ordersOrders issued in any proceedings referred to in paragraph (1) shall continue in effect until modified, terminated, superseded, or revoked in accordance with law. Nothing in this subsection prohibits the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this subtitle had not been enacted.
 (c)Continued effectiveness of administrative and judicial actionsNo causes of action or actions by or against the Department of Transportation or the FAA arising from acts or omissions occurring before the date of transfer shall abate by reason of the enactment of this subtitle.
 (d)Substitution or addition of parties to judicial actionsExcept as provided by subsection (e)(2), if, on the date of transfer, the Department of Transportation or the FAA, or any officer thereof in the officer’s capacity, is a party to an action and, under this subtitle, the performance of that activity of the Department, FAA, or officer is transferred to the Corporation, such action shall be continued with the CEO substituted or added as a party.
										(e)Air traffic service liabilities and obligations
 (1)Assumption of obligationsExcept as provided in paragraph (2), the Corporation shall assume— (A)all obligations (tangible and incorporeal, present, and executory) associated with the air traffic services transferred under this subtitle on the date of transfer, including leases, permits, licenses, contracts, agreements, accounts receivable, and accounts payable; and
 (B)all claims and liabilities associated with the air traffic services transferred under this subtitle pending on the date of transfer.
												(2)Claims and actions that remain liabilities of United States
 (A)Claims and actions arising in tortAll claims and actions arising in tort pending on the date of transfer and arising out of the alleged acts or omissions of employees of the FAA who transfer to the Corporation shall remain liabilities of the United States.
 (B)Contingent liabilitiesAll contingent liabilities existing on the date of transfer shall remain with the United States, including (without limitation) environmental and intellectual property infringement claims.
 (C)Other claims and liabilitiesAll other claims and liabilities arising out of the alleged acts or omissions of the United States before the date of transfer (including those arising under an agreement referred to in section 90705(c)) whose remedy is financial or monetary in nature shall remain liabilities of the United States.
 (D)Access of Federal representatives to employees and recordsThe Secretary shall ensure that, before the date of transfer, the Corporation has agreed to allow representatives of the Secretary and the Attorney General such access as they may require to employees and records of the Corporation for all purposes relating to the handling of such claims under this paragraph.
												90903.Inspector General reports to Congress on transition
 (a)In generalBefore the date of transfer, the Inspector General of the Department of Transportation shall submit regular reports to Congress on the progress of the preparation of the Department of Transportation and of the Corporation for the transfer of operational control of air traffic services under this subtitle.
 (b)TimingThe reports described in subsection (a) shall be submitted, at a minimum, on a quarterly basis until the date of transfer.
 (c)SunsetThis section shall expire on the date of transfer. (d)Statutory constructionNothing in this section may be construed to limit the authority of the Inspector General of the Department of Transportation to conduct oversight of the Department of Transportation’s interactions with the Corporation after the date of transfer..
 (b)Analysis for title 49The analysis for title 49, United States Code, is amended by adding at the end the following:   XI.ATC Corporation90101. BAmendments to Federal Aviation Laws 221.DefinitionsSection 40102(a) of title 49, United States Code, is amended by adding at the end the following:
					
 (48)ATC Corporation means the ATC Corporation established by subtitle XI.. 222.Sunset of FAA air traffic entities and officers (a)Air Traffic Services CommitteeSection 106(p) of title 49, United States Code, is amended—
 (1)in paragraph (7) by adding at the end the following:  (I)SunsetThe Committee shall terminate and this paragraph shall cease to be effective beginning on the date of transfer (as defined in section 90101(a)).; and
 (2)by adding at the end the following:  (9)Sunset of air traffic advisory roleBeginning on the date of transfer (as defined in section 90101(a)), the Council shall not develop or submit comments, recommended modifications, or dissenting views directly regarding the ATC Corporation or air traffic services..
 (b)Aircraft Noise OmbudsmanSection 106(q)(2)(C) of title 49, United States Code, is amended by inserting before the date of transfer (as defined in section 90101(a)), before be consulted. (c)Chief Operating OfficerSection 106(r) of title 49, United States Code, is amended by adding at the end the following:
						
 (6)SunsetThe position of Chief Operating Officer shall terminate and this subsection shall cease to be effective beginning on the date of transfer (as defined in section 90101(a))..
 (d)Chief NextGen OfficerSection 106(s) of title 49, United States Code, is amended by adding at the end the following:  (8)SunsetThe position of Chief NextGen Officer shall terminate and this subsection shall cease to be effective beginning on the date of transfer (as defined in section 90101(a))..
 223.Role of AdministratorSection 40103(b) of title 49, United States Code, is amended— (1)in paragraph (1) by striking The Administrator and inserting Before the date of transfer (as defined in section 90101(a)), the Administrator;
 (2)by striking paragraph (2) and inserting the following:  (2)The Administrator shall—
 (A)before the date of transfer (as defined in section 90101(a)), prescribe air traffic regulations on the flight of aircraft (including regulations on safe altitudes) for—
 (i)navigating, protecting, and identifying aircraft; (ii)protecting individuals and property on the ground;
 (iii)using the navigable airspace efficiently; and (iv)preventing collision between aircraft, between aircraft and land or water vehicles, and between aircraft and airborne objects; and
 (B)on and after the date of transfer (as defined in section 90101(a)), prescribe safety regulations on the flight of aircraft (including regulations on safe altitudes) for—
 (i)navigating, protecting, and identifying aircraft; (ii)protecting individuals and property on the ground; and
 (iii)preventing collision between aircraft, between aircraft and land or water vehicles, and between aircraft and airborne objects.; and
 (3)in paragraph (3) by striking Administrator each place it appears and inserting Secretary. 224.Emergency powersSection 40106(a) of title 49, United States Code, is amended—
 (1)in the matter preceding paragraph (1) by striking air traffic; (2)in paragraph (1) by inserting and the ATC Corporation after Administration; and
 (3)in paragraph (2) by inserting and the ATC Corporation after Administrator. 225.Presidential transfers in time of warSection 40107(b) of title 49, United States Code, is amended to read as follows:
					
 (b)During warIf war occurs, the President by Executive order may temporarily transfer to the Secretary of Defense a duty, power, activity, or facility of the Administrator or the ATC Corporation. In making the transfer, the President may temporarily transfer records, property, officers, and employees of the Administration or the ATC Corporation to the Department of Defense..
 226.Airway capital investment plan before date of transferSection 44501(b) of title 49, United States Code, is amended— (1)in the first sentence by striking The Administrator and inserting Before the date of transfer (as defined in section 90101(a)), the Administrator;
 (2)in paragraph (4)(B) by striking and at the end; (3)in paragraph (5) by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (6)for fiscal years 2016 through 2019, a process under which the Administrator shall continue to comply with the requirements of this section before the date of transfer (as defined in section 90101(a))..
					227.Aviation facilities before date of transfer
 (a)General authoritySection 44502(a) of title 49, United States Code, is amended— (1)in paragraph (1) by striking The Administrator of the Federal Aviation Administration may and inserting Before the date of transfer (as defined in section 90101(a)), the Secretary of Transportation may;
 (2)in paragraph (2) by striking The cost and inserting Before the date of transfer (as defined in section 90101(a)), the cost; (3)in paragraph (3) by striking The Secretary and inserting Before the date of transfer (as defined in section 90101(a)), the Secretary;
 (4)by striking paragraph (4); (5)by redesignating paragraph (5) as paragraph (4); and
 (6)in paragraph (4) (as so redesignated) by striking The Administrator and inserting Before the date of transfer (as defined in section 90101(a)), the Secretary of Transportation. (b)Certification of necessitySection 44502(b) of title 49, United States Code, is amended—
 (1)by striking Except and inserting Before the date of transfer (as defined in section 90101(a)), except; and (2)by striking the Administrator of the Federal Aviation Administration and inserting the Secretary of Transportation.
 (c)Ensuring conformity with plans and policiesSection 44502(c) of title 49, United States Code, is amended— (1)in paragraph (1)—
 (A)by striking by the Administrator of the Federal Aviation Administration under section 40103(b)(1) of this title; (B)by striking Administrator of the Federal Aviation Administration the second, third, and fourth places it appears and inserting Secretary of Transportation; and
 (C)by striking Congress and inserting Congress, the ATC Corporation,; and (2)in paragraph (2)—
 (A)by striking Administrator of the Federal Aviation Administration and inserting Secretary of Transportation; and (B)by striking that the Administrator and inserting that the Secretary.
 (d)Transfers of instrument landing systemsSection 44502(e) of title 49, United States Code, is amended by striking An airport may transfer and inserting Before the date of transfer (as defined in section 90101(a)), an airport may transfer. 228.Judicial reviewSection 46110(a) of title 49, United States Code, is amended by striking or subsection (l) or (s) of section 114 and inserting subsection (l) or (s) of section 114, or section 90501.
 229.Civil penaltiesSection 46301(a)(1)(A) of title 49, United States Code, is amended by striking or section 47133 and inserting , section 47133, or section 90503(c). COther Matters 241.Use of Federal technical facilities (a)In generalThe Administrator of the Federal Aviation Administration shall make Administration technical facilities available to the ATC Corporation for air traffic control research and development projects.
					(b)Cooperative agreement
 (1)In generalTo ensure the safe transition of air traffic services, not later than 180 days prior to the date of transfer (as defined in section 90101(a) of title 49, United States Code, as added by this Act), the Administrator shall enter into an agreement with the ATC Corporation, for a period of not less than 5 years, concerning services that could be provided at the Federal Aviation Administration technical center, including the integrated air traffic control laboratories.
 (2)Services definedIn this subsection, the term services includes— (A)activities associated with the approval of a safety management system under chapter 905 of title 49, United States Code, as added by this Act; and
 (B)any other activity the Secretary considers necessary to promote safety in air traffic services, including verification of the safety functions of new air traffic control technologies.
 (c)Statutory constructionNothing in this title, or the amendments made by this title, may be construed to limit the safety regulatory authority of the Department of Transportation, including the research and development functions of the Department.
 (d)SafetyBefore the date of transfer (as defined by section 90101(a) of title 49, United States Code, as added by this Act) all operational testing and integration of air traffic control systems conducted by the Administration shall continue.
 242.SeverabilityIf a provision of this title (including any amendment made by this title) or its application to any person or circumstance is held invalid, neither the remainder of this title nor the application of the provision to other persons or circumstances shall be affected.
				IIIFAA Safety Certification Reform
			AGeneral Provisions
 301.DefinitionsIn this title, the following definitions apply: (1)FAAThe term FAA means the Federal Aviation Administration.
 (2)Safety Oversight and Certification Advisory CommitteeThe term Safety Oversight and Certification Advisory Committee means the Safety Oversight and Certification Advisory Committee established under section 302. (3)Systems safety approachThe term systems safety approach means the application of specialized technical and managerial skills to the systematic, forward-looking identification and control of hazards throughout the lifecycle of a project, program, or activity.
					302.Safety Oversight and Certification Advisory Committee
 (a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall establish a Safety Oversight and Certification Advisory Committee (in this section referred to as the Advisory Committee).
 (b)DutiesThe Advisory Committee shall provide advice to the Secretary on policy-level issues facing the aviation community that are related to FAA safety certification and oversight programs and activities, including, at a minimum, the following:
 (1)Aircraft and flight standards certification processes, including efforts to streamline those processes.
 (2)Implementation and oversight of safety management systems. (3)Risk-based oversight efforts.
 (4)Utilization of delegation and designation authorities. (5)Regulatory interpretation standardization efforts.
 (6)Training programs. (7)Expediting the rulemaking process and giving priority to rules related to safety.
 (c)FunctionsThe Advisory Committee shall carry out the following functions (as the functions relate to FAA safety certification and oversight programs and activities):
 (1)Foster industry collaboration in an open and transparent manner. (2)Consult with, and ensure participation by—
 (A)the private sector, including representatives of— (i)general aviation;
 (ii)commercial aviation; (iii)aviation labor;
 (iv)aviation, aerospace, and avionics manufacturing; (v)unmanned aircraft systems operators and manufacturers; and
 (vi)the commercial space transportation industry; (B)members of the public; and
 (C)other interested parties. (3)Establish consensus national goals, strategic objectives, and priorities for the most efficient, streamlined, and cost-effective certification and oversight processes in order to maintain the safety of the aviation system and, at the same time, allow the FAA to meet future needs and ensure that aviation stakeholders remain competitive in the global marketplace.
 (4)Provide policy guidance for the FAA’s certification and safety oversight efforts. (5)Provide ongoing policy reviews of the FAA’s certification and safety oversight efforts.
 (6)Make appropriate legislative, regulatory, and guidance recommendations for the air transportation system and the aviation safety regulatory environment.
 (7)Establish performance objectives for the FAA and industry. (8)Establish performance metrics and goals for the FAA and the regulated aviation industry to be tracked and reviewed as streamlining and certification reform and regulation standardization efforts progress.
 (9)Provide a venue for tracking progress toward national goals and sustaining joint commitments. (10)Develop recruiting, hiring, training, and continuing education objectives for FAA aviation safety engineers and aviation safety inspectors.
 (11)Provide advice and recommendations to the FAA on how to prioritize safety rulemaking projects. (12)Improve the development of FAA regulations by providing information, advice, and recommendations related to aviation issues.
 (13)Facilitate the validation of United States products abroad. (d)Membership (1)In generalThe Advisory Committee shall be composed of the following members:
 (A)The Administrator of the FAA (or the Administrator’s designee). (B)Individuals appointed by the Secretary to represent the following interests:
 (i)Aircraft manufacturers. (ii)Avionics manufacturers.
 (iii)Labor organizations, including collective bargaining representatives of FAA aviation safety inspectors and aviation safety engineers.
 (iv)General aviation operators. (v)Air carriers.
 (vi)Business aviation operators. (vii)Unmanned aircraft systems manufacturers and operators.
 (viii)Aviation safety management expertise. (2)Nonvoting members (A)In generalIn addition to the members appointed under paragraph (1), the Advisory Committee shall be composed of nonvoting members appointed by the Secretary from among individuals representing FAA safety oversight program offices.
 (B)DutiesThe nonvoting members shall— (i)take part in deliberations of the Advisory Committee; and
 (ii)provide input with respect to any final reports or recommendations of the Advisory Committee. (C)LimitationThe nonvoting members may not represent any stakeholder interest other than FAA safety oversight program offices.
 (3)TermsEach member and nonvoting member of the Advisory Committee appointed by the Secretary shall be appointed for a term of 2 years.
 (4)Committee characteristicsThe Advisory Committee shall have the following characteristics: (A)An executive-level membership, with members who can represent and enter into commitments for their organizations.
 (B)The ability to obtain necessary information from experts in the aviation and aerospace communities. (C)A membership size that enables the Committee to have substantive discussions and reach consensus on issues in a timely manner.
 (D)Appropriate expertise, including expertise in certification and risked-based safety oversight processes, operations, policy, technology, labor relations, training, and finance.
 (5)Limitation on statutory constructionPublic Law 104–65 (2 U.S.C. 1601 et seq.) may not be construed to prohibit or otherwise limit the appointment of any individual as a member of the Advisory Committee.
						(e)Chairperson
 (1)In generalThe Chairperson of the Advisory Committee shall be appointed by the Secretary from among those members of the Advisory Committee that are executive-level members of the aviation industry.
 (2)TermEach member appointed under paragraph (1) shall serve a term of 1 year as Chairperson. (f)Meetings (1)FrequencyThe Advisory Committee shall meet at least twice each year at the call of the Chairperson.
 (2)Public attendanceThe meetings of the Advisory Committee shall be open to the public. (g)Special committees (1)EstablishmentThe Advisory Committee may establish special committees composed of private sector representatives, members of the public, labor representatives, and other interested parties in complying with consultation and participation requirements under this section.
 (2)Rulemaking adviceA special committee established by the Advisory Committee may— (A)provide rulemaking advice and recommendations to the Administrator with respect to aviation-related issues;
 (B)afford the FAA additional opportunities to obtain firsthand information and insight from those parties that are most affected by existing and proposed regulations; and
 (C)expedite the development, revision, or elimination of rules without circumventing public rulemaking processes and procedures.
 (3)Applicable lawPublic Law 92–463 shall not apply to a special committee established by the Advisory Committee. (h)SunsetThe Advisory Committee shall terminate on the last day of the 6-year period beginning on the date of the initial appointment of the members of the Advisory Committee.
 (i)Termination of Air Traffic Procedures Advisory CommitteeThe Air Traffic Procedures Advisory Committee established by the FAA shall terminate on the date of the initial appointment of the members of the Advisory Committee.
					BAircraft Certification Reform
				311.Aircraft certification performance objectives and metrics
 (a)In generalNot later than 120 days after the date on which the Safety Oversight and Certification Advisory Committee is established under section 302, the Administrator of the FAA shall establish performance objectives and apply and track metrics for the FAA and the aviation industry relating to aircraft certification in accordance with this section.
 (b)CollaborationThe Administrator shall carry out this section in collaboration with the Safety Oversight and Certification Advisory Committee.
 (c)Performance objectivesIn carrying out subsection (a), the Administrator shall establish performance objectives for the FAA and the aviation industry to ensure that, with respect to aircraft certification, progress is made toward, at a minimum—
 (1)eliminating certification delays and improving cycle times; (2)increasing accountability for both FAA and industry entities;
 (3)achieving full utilization of FAA delegation and designation authorities; (4)fully implementing risk management principles and a systems safety approach;
 (5)reducing duplication of effort; (6)increasing transparency;
 (7)establishing and providing training, including recurrent training, in auditing and a systems safety approach to certification oversight;
 (8)improving the process for approving or accepting the certification actions of bilateral partners; (9)maintaining and improving safety; and
 (10)maintaining the leadership of the United States in international aviation and aerospace. (d)Performance metricsIn carrying out subsection (a), the Administrator shall apply and track performance metrics for the FAA and the regulated aviation industry established by the Safety Oversight and Certification Advisory Committee.
					(e)Data generation
 (1)BaselinesNot later than 1 year after the date on which the Safety Oversight and Certification Advisory Committee establishes initial performance metrics for the FAA and the regulated aviation industry under section 302, the Administrator shall generate initial data with respect to each of the metrics applied and tracked under this section.
 (2)Measuring progress toward goalsThe Administrator shall use the metrics applied and tracked under this section to generate data on an ongoing basis and to measure progress toward the achievement of national goals established by the Safety Oversight and Certification Advisory Committee.
 (f)PublicationThe Administrator shall make data generated using the metrics applied and tracked under this section available to the public in a searchable, sortable, and downloadable format through the Internet Web site of the FAA and other appropriate methods and shall ensure that the data is made available in a manner that—
 (1)does not provide identifying information regarding an individual or entity; and (2)protects proprietary information.
						312.Organization designation authorizations
 (a)In generalChapter 447 of title 49, United States Code, is amended by adding at the end the following:  44736.Organization designation authorizations (a)Delegations of functions (1)In generalExcept as provided in paragraph (3), when overseeing an ODA holder, the Administrator of the FAA shall—
 (A)require, based on an application submitted by the ODA holder and approved by the Administrator (or the Administrator’s designee), a procedures manual that addresses all procedures and limitations regarding the functions to be performed by the ODA holder in accordance with regulations issued by the Administrator;
 (B)delegate fully to the ODA holder each of the functions to be performed as specified in the procedures manual, unless the Administrator determines, after the date of the delegation and as a result of an inspection or other investigation, that the public interest and safety of air commerce requires a limitation with respect to 1 or more of the functions; and
 (C)conduct regular oversight activities by inspecting the ODA holder and taking action based on validated inspection findings.
 (2)Duties of ODA holdersAn ODA holder shall— (A)perform each function delegated to the ODA holder in accordance with the approved procedures manual for the delegation;
 (B)make the procedures manual available to each member of the appropriate ODA unit; and (C)cooperate fully with oversight activities conducted by the Administrator in connection with the delegation.
 (3)Existing ODA holdersWhen overseeing an ODA holder operating under an approved procedures manual as of the date of enactment of this section, the Administrator shall—
 (A)at the request of the ODA holder and in a timely manner, approve revisions to the ODA holder’s procedures manual;
 (B)delegate fully to the ODA holder each of the functions to be performed as specified in the procedures manual, unless the Administrator determines, after the date of the delegation and as a result of an inspection or other investigation, that the public interest and safety of air commerce requires a limitation with respect to one or more of the functions; and
 (C)conduct regular oversight activities by inspecting the ODA holder and taking action based on validated inspection findings.
										(b)ODA Office
 (1)EstablishmentNot later than 90 days after the date of enactment of this section, the Administrator of the FAA shall identify, within the FAA Office of Aviation Safety, a centralized policy office to be known as the Organization Designation Authorization Office or the ODA Office.
 (2)PurposeThe purpose of the ODA Office shall be to oversee and ensure the consistency of the FAA’s audit functions under the ODA program across the FAA.
 (3)FunctionsThe ODA Office shall— (A)improve performance and ensure full utilization of the authorities delegated under the ODA program;
 (B)create a more consistent approach to audit priorities, procedures, and training under the ODA program;
 (C)review, in a timely fashion, a random sample of limitations on delegated authorities under the ODA program to determine if the limitations are appropriate; and
 (D)ensure national consistency in the interpretation and application of the requirements of the ODA program and in the performance of the ODA program.
 (c)DefinitionsIn this section, the following definitions apply: (1)FAAThe term FAA means the Federal Aviation Administration.
 (2)ODA holderThe term ODA holder means an organization— (A)to which the FAA grants an ODA; and
 (B)that is responsible for administering 1 or more ODA units. (3)ODA unitThe term “ODA unit” means a group of 2 or more individuals within an ODA holder that performs authorized functions under an ODA.
 (4)OrganizationThe term “organization” means a firm, partnership, corporation, company, association, joint-stock association, or governmental entity.
 (5)Organization Designation Authorization; ODAThe term Organization Designation Authorization or ODA means an authorization by the FAA under section 44702(d) for an organization comprised of 1 or more ODA units to perform approved functions on behalf of the FAA..
 (b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following:   44736. Organization designation authorizations.. 313.ODA review (a)Establishment of expert review panel (1)Expert panelNot later than 60 days after the date of enactment of this Act, the Administrator of the FAA shall convene a multidisciplinary expert review panel (in this section referred to as the Panel).
						(2)Composition of panel
 (A)Appointment of membersThe Panel shall be composed of not more than 20 members appointed by the Administrator. (B)QualificationsThe members appointed to the Panel shall—
 (i)each have a minimum of 5 years of experience in processes and procedures under the ODA program; and (ii)represent, at a minimum, ODA holders, aviation manufacturers, safety experts, and FAA labor organizations, including labor representatives of FAA aviation safety inspectors and aviation safety engineers.
 (b)SurveyThe Panel shall conduct a survey of ODA holders and ODA program applicants to document and assess FAA certification and oversight activities, including use of the ODA program and the timeliness and efficiency of the certification process.
 (c)Assessment and recommendationsThe Panel shall assess and make recommendations concerning— (1)the FAA’s processes and procedures under the ODA program and whether the processes and procedures function as intended;
 (2)the best practices of and lessons learned by ODA holders and individuals who provide oversight of ODA holders;
 (3)performance incentive policies related to the ODA program for FAA personnel; (4)training activities related to the ODA program for FAA personnel and ODA holders;
 (5)the impact, if any, that oversight of the ODA program has on FAA resources and the FAA’s ability to process applications for certifications outside of the ODA program; and
 (6)the results of the survey conducted under subsection (b). (d)ReportNot later than 6 months after the date the Panel is convened under subsection (a), the Panel shall submit to the Administrator, the Safety Oversight and Certification Advisory Committee, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings and recommendations of the Panel.
 (e)DefinitionsThe definitions contained in section 44736 of title 49, United States Code, as added by this Act, apply to this section.
 (f)Applicable lawPublic Law 92–463 shall not apply to the Panel. (g)SunsetThe Panel shall terminate on the date of submission of the report under subsection (d), or on the date that is 1 year after the Panel is convened under subsection (a), whichever occurs first.
					314.Type certification resolution process
 (a)In generalSection 44704(a) of title 49, United States Code, is amended by adding at the end the following:  (6)Type certification resolution process (A)In generalNot later than 15 months after the date of enactment of this paragraph, the Administrator shall establish an effective, timely, and milestone-based issue resolution process for type certification activities under this subsection.
 (B)Process requirementsThe resolution process shall provide for— (i)resolution of technical issues at pre-established stages of the certification process, as agreed to by the Administrator and the type certificate applicant;
 (ii)automatic elevation to appropriate management personnel of the Federal Aviation Administration and the type certificate applicant of any major certification process milestone that is not completed or resolved within a specific period of time agreed to by the Administrator and the type certificate applicant; and
 (iii)resolution of a major certification process milestone elevated pursuant to clause (ii) within a specific period of time agreed to by the Administrator and the type certificate applicant.
 (C)Major certification process milestone definedIn this paragraph, the term major certification process milestone means a milestone related to a type certification basis, type certification plan, type inspection authorization, issue paper, or other major type certification activity agreed to by the Administrator and the type certificate applicant..
 (b)Technical amendmentSection 44704 of title 49, United States Code, is amended in the section heading by striking airworthiness certificates,, and inserting airworthiness certificates,. 315.Safety enhancing equipment and systems for small general aviation airplanes (a)PolicyNot later than 180 days after the date of enactment of this Act, the Administrator of the FAA shall establish and begin implementation of a risk-based policy that streamlines the installation of safety enhancing equipment and systems for small general aviation airplanes in a manner that reduces regulatory delays and significantly improves safety.
 (b)Inclusion of certain equipment and systemsThe safety enhancing equipment and systems for small general aviation airplanes referred to in subsection (a) shall include, at a minimum, the replacement or retrofit of primary flight displays, auto pilots, engine monitors, and navigation equipment.
 (c)CollaborationIn carrying out this section, the Administrator shall collaborate with general aviation operators, general aviation manufacturers, and appropriate FAA labor groups, including representatives of FAA aviation safety inspectors and aviation safety engineers certified under section 7111 of title 5, United States Code.
 (d)Small general aviation airplane definedIn this section, the term small general aviation airplane means an airplane— (1)that is certified to the standards of part 23 of title 14, Code of Federal Regulations;
 (2)has a seating capacity of fewer than 9 passengers; and (3)is not used in scheduled passenger-carrying operations under part 121 or 135 of title 14, Code of Federal Regulations.
						316.Streamlining certification of small general aviation airplanes
 (a)Notice of proposed rulemakingNot later than May 1, 2016, the Administrator of the FAA shall issue a notice of proposed rulemaking to comply with section 3 of the Small Airplane Revitalization Act of 2013 (49 U.S.C. 44704 note).
 (b)Government reviewThe Government’s review process shall be streamlined to meet the deadline in subsection (a). 317.Additional certification resources (a)In generalNotwithstanding any other provision of law, and subject to the requirements of subsection (b), the Administrator of the FAA may enter into a reimbursable agreement with an applicant or certificate-holder for the reasonable travel and per diem expenses of the FAA associated with official travel to expedite the acceptance or validation by a foreign authority of an FAA certificate or design approval.
 (b)ConditionsThe Administrator may enter into an agreement under subsection (a) only if— (1)the travel covered under the agreement is deemed necessary, by both the Administrator and the applicant or certificate-holder, to expedite the acceptance or validation of the relevant certificate or approval;
 (2)the travel is conducted at the request of the applicant or certificate-holder; (3)travel plans and expenses are approved by the applicant or certificate-holder prior to travel; and
 (4)the agreement requires payment in advance of FAA services and is consistent with the processes under section 106(l)(6) of title 49, United States Code.
 (c)ReportNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on—
 (1)the number of occasions on which the Administrator entered into reimbursable agreements under this section;
 (2)the number of occasions on which the Administrator declined a request by an applicant or certificate-holder to enter into a reimbursable agreement under this section;
 (3)the amount of reimbursements collected in accordance with agreements under this section; and (4)the extent to which reimbursable agreements under this section assisted in reducing the amount of time necessary for foreign authorities’ validations of FAA certificates and design approvals.
 (d)DefinitionsIn this section, the following definitions apply: (1)ApplicantThe term applicant means a person that has applied to a foreign authority for the acceptance or validation of an FAA certificate or design approval.
 (2)Certificate-holderThe term certificate-holder means a person that holds a certificate issued by the Administrator under part 21 of title 14, Code of Federal Regulations.
						CFlight Standards Reform
				331.Flight standards performance objectives and metrics
 (a)In generalNot later than 120 days after the date on which the Safety Oversight and Certification Advisory Committee is established under section 302, the Administrator of the FAA shall establish performance objectives and apply and track metrics for the FAA and the aviation industry relating to flight standards activities in accordance with this section.
 (b)CollaborationThe Administrator shall carry out this section in collaboration with the Safety Oversight and Certification Advisory Committee.
 (c)Performance objectivesIn carrying out subsection (a), the Administrator shall establish performance objectives for the FAA and the aviation industry to ensure that, with respect to flight standards activities, progress is made toward, at a minimum—
 (1)eliminating delays with respect to such activities; (2)increasing accountability for both FAA and industry entities;
 (3)achieving full utilization of FAA delegation and designation authorities; (4)fully implementing risk management principles and a systems safety approach;
 (5)reducing duplication of effort; (6)eliminating inconsistent regulatory interpretations and inconsistent enforcement activities;
 (7)streamlining the hiring process for— (A)qualified systems safety engineers to support FAA efforts to implement a systems safety approach; and
 (B)qualified systems engineers to guide the engineering of complex systems within the FAA; (8)improving and providing greater opportunities for training, including recurrent training, in auditing and a systems safety approach to oversight;
 (9)developing and allowing utilization of a single master source for guidance; (10)providing and utilizing a streamlined appeal process for the resolution of regulatory interpretation questions;
 (11)maintaining and improving safety; and (12)increasing transparency.
 (d)MetricsIn carrying out subsection (a), the Administrator shall apply and track performance metrics for the FAA and the regulated aviation industry established by the Safety Oversight and Certification Advisory Committee.
					(e)Data generation
 (1)BaselinesNot later than 1 year after the date on which the Safety Oversight and Certification Advisory Committee establishes initial performance metrics for the FAA and the regulated aviation industry under section 302, the Administrator shall generate initial data with respect to each of the metrics applied and tracked under this section.
 (2)Measuring progress toward goalsThe Administrator shall use the metrics applied and tracked under this section to generate data on an ongoing basis and to measure progress toward the achievement of national goals established by the Safety Oversight and Certification Advisory Committee.
 (f)PublicationThe Administrator shall make data generated using the metrics applied and tracked under this section available to the public in a searchable, sortable, and downloadable format through the Internet Web site of the FAA and other appropriate methods and shall ensure that the data is made available in a manner that—
 (1)does not provide identifying information regarding an individual or entity; and (2)protects proprietary information.
						332.FAA task force on flight standards reform
 (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Administrator of the FAA shall establish the FAA Task Force on Flight Standards Reform (in this section referred to as the Task Force).
					(b)Membership
 (1)AppointmentThe membership of the Task Force shall be appointed by the Administrator. (2)NumberThe Task Force shall be composed of not more than 20 members.
 (3)Representation requirementsThe membership of the Task Force shall include representatives, with knowledge of flight standards regulatory processes and requirements, of—
 (A)air carriers; (B)general aviation;
 (C)business aviation; (D)repair stations;
 (E)unmanned aircraft systems operators; (F)flight schools;
 (G)labor unions, including those representing FAA aviation safety inspectors; and (H)aviation safety experts.
 (c)DutiesThe duties of the Task Force shall include, at a minimum, identifying best practices and providing recommendations, for current and anticipated budgetary environments, with respect to—
 (1)simplifying and streamlining flight standards regulatory processes; (2)reorganizing Flight Standards Services to establish an entity organized by function rather than geographic region, if appropriate;
 (3)FAA aviation safety inspector training opportunities; (4)FAA aviation safety inspector standards and performance; and
 (5)achieving, across the FAA, consistent— (A)regulatory interpretations; and
 (B)application of oversight activities. (d)ReportNot later than 1 year after the date of enactment of this Act, the Task Force shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing—
 (1)the best practices identified and recommendations provided by the Task Force under subsection (c); and
 (2)any recommendations of the Task Force for additional regulatory action or cost-effective legislative action.
 (e)Applicable lawPublic Law 92–463 shall not apply to the Task Force. (f)TerminationThe Task Force shall terminate on the earlier of—
 (1)the date on which the Task Force submits the report required under subsection (d); or (2)the date that is 18 months after the date on which the Task Force is established under subsection (a).
						333.Centralized safety guidance database
 (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator of the FAA shall establish a centralized safety guidance database that will—
 (1)encompass all of the regulatory guidance documents of the FAA Office of Aviation Safety; (2)contain, for each such guidance document, a link to the Code of Federal Regulations provision to which the document relates; and
 (3)be publicly available in a manner that— (A)does not provide identifying information regarding an individual or entity; and
 (B)protects proprietary information. (b)Data entry timing (1)Existing documentsNot later than 14 months after the date of enactment of this Act, the Administrator shall begin entering into the database established under subsection (a) all of the regulatory guidance documents of the Office of Aviation Safety that are in effect and were issued before the date on which the Administrator begins such entry process.
 (2)New documents and changesOn and after the date on which the Administrator begins the document entry process under paragraph (1), the Administrator shall ensure that all new regulatory guidance documents of the Office of Aviation Safety and any changes to existing documents are included in the database established under subsection (a).
 (c)Consultation requirementIn establishing the database under subsection (a), the Administrator shall consult and collaborate with appropriate stakeholders, including labor organizations (including those representing aviation workers and FAA aviation safety inspectors) and industry stakeholders.
 (d)Regulatory guidance documents definedIn this section, the term regulatory guidance documents means all forms of written information issued by the FAA that an individual or entity may use to interpret or apply FAA regulations and requirements, including information an individual or entity may use to determine acceptable means of compliance with such regulations and requirements.
					334.Regional Consistency Communications Board
 (a)EstablishmentNot later than 6 months after the date of enactment of this Act, the Administrator of the FAA shall establish a Regional Consistency Communications Board (in this section referred to as the Board).
 (b)Consultation requirementIn establishing the Board, the Administrator shall consult and collaborate with appropriate stakeholders, including FAA labor organizations (including labor organizations representing FAA aviation safety inspectors) and industry stakeholders.
 (c)MembershipThe Board shall be composed of FAA representatives, appointed by the Administrator, from— (1)the Flight Standards Service;
 (2)the Aircraft Certification Service; and (3)the Office of the Chief Counsel.
 (d)FunctionsThe Board shall carry out the following functions: (1)Establish, at a minimum, processes by which—
 (A)FAA personnel and regulated entities may submit anonymous regulatory interpretation questions without fear of retaliation; and
 (B)FAA personnel may submit written questions, and receive written responses, as to whether a previous approval or regulatory interpretation issued by FAA personnel in another office or region is correct or incorrect.
 (2)Meet on a regular basis to discuss and resolve questions submitted pursuant to paragraph (1) and the appropriate application of regulations and policy with respect to each question.
 (3)Provide to an individual or entity that submitted a question pursuant to paragraph (1) a timely response to the question.
 (4)Establish a process to make resolutions of common regulatory interpretation questions publically available to FAA personnel and regulated entities without providing any identifying data of the individuals or entities that submitted the questions and in a manner that protects any proprietary information.
 (5)Ensure the incorporation of resolutions of questions submitted pursuant to paragraph (1) into regulatory guidance documents.
 (e)Performance metrics, timelines, and goalsNot later than 6 months after the date on which the Safety Oversight and Certification Advisory Committee establishes performance metrics for the FAA and the regulated aviation industry under section 302, the Administrator, in collaboration with the Advisory Committee, shall—
 (1)establish performance metrics, timelines, and goals to measure the progress of the Board in resolving regulatory interpretation questions submitted pursuant to subsection (d)(1); and
 (2)implement a process for tracking the progress of the Board in meeting the requirements established under paragraph (1).
						DSafety Workforce
				341.Safety workforce training strategy
 (a)Safety workforce training strategyNot later than 60 days after the date of enactment of this Act, the Administrator of the FAA shall establish a safety workforce training strategy that—
 (1)allows employees participating in organization management teams or conducting ODA program audits to complete, in a timely fashion, appropriate training, including recurrent training, in auditing and a systems safety approach to oversight;
 (2)seeks knowledge-sharing opportunities between the FAA and the aviation industry regarding new equipment and systems, best practices, and other areas of interest;
 (3)functions within the current and anticipated budgetary environments; and (4)includes milestones and metrics for meeting the requirements of paragraphs (1), (2), and (3).
 (b)ReportNot later than 9 months after the date of establishment of the strategy required under subsection (a), the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the implementation of the strategy and progress in meeting any milestones and metrics included in the strategy.
 (c)DefinitionsIn this section, the following definitions apply: (1)ODA holder; ODA programThe terms ODA holder and ODA program have the meanings given those terms in section 44736 of title 49, United States Code, as added by this Act.
 (2)Organization management teamThe term organization management team means a team consisting of FAA aviation safety engineers, flight test pilots, and aviation safety inspectors overseeing an ODA holder and its certification activity.
						342.Workforce review
 (a)Workforce reviewNot later than 3 months after the date of enactment of this Act, the Comptroller General of the United States shall conduct a review to assess the workforce and training needs of the FAA Office of Aviation Safety in the anticipated budgetary environment.
 (b)ContentsThe review required under subsection (a) shall include— (1)a review of current aviation safety inspector and aviation safety engineer hiring, training, and recurrent training requirements;
 (2)an analysis of the skills and qualifications required of aviation safety inspectors and aviation safety engineers for successful performance in the current and future projected aviation safety regulatory environment, including the need for a systems engineering discipline within the FAA to guide the engineering of complex systems, with an emphasis on auditing designated authorities;
 (3)a review of current performance incentive policies of the FAA, as applied to the Office of Aviation Safety, including awards for performance;
 (4)an analysis of ways the FAA can work with industry and labor, including labor groups representing FAA aviation safety inspectors and aviation safety engineers, to establish knowledge-sharing opportunities between the FAA and the aviation industry regarding new equipment and systems, best practices, and other areas of interest; and
 (5)recommendations on the most effective qualifications, training programs (including e-learning training), and performance incentive approaches to address the needs of the future projected aviation safety regulatory system in the anticipated budgetary environment.
 (c)ReportNot later than 9 months after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review required under subsection (a).
					EInternational Aviation
 351.Promotion of United States aerospace standards, products, and services abroadSection 40104 of title 49, United States Code, is amended by adding at the end the following:  (d)Promotion of United States aerospace standards, products, and services abroadThe Administrator shall take appropriate actions to—
 (1)promote United States aerospace safety standards abroad; (2)facilitate and vigorously defend approvals of United States aerospace products and services abroad;
 (3)with respect to bilateral partners, utilize bilateral safety agreements and other mechanisms to improve validation of United States type certificated aeronautical products and appliances and enhance mutual acceptance in order to eliminate redundancies and unnecessary costs; and
 (4)with respect to foreign safety authorities, streamline validation and coordination processes.. 352.Bilateral exchanges of safety oversight responsibilitiesSection 44701(e) of title 49, United States Code, is amended by adding at the end the following:
					
						(5)Foreign airworthiness directives
 (A)AcceptanceThe Administrator shall accept an airworthiness directive issued by an aeronautical safety authority of a foreign country, and leverage that authority’s regulatory process, if—
 (i)the country is the state of design for the product that is the subject of the airworthiness directive;
 (ii)the United States has a bilateral safety agreement relating to aircraft certification with the country;
 (iii)as part of the bilateral safety agreement with the country, the Administrator has determined that such aeronautical safety authority has a certification system relating to safety that produces a level of safety equivalent to the level produced by the system of the Federal Aviation Administration; and
 (iv)the aeronautical safety authority of the country utilizes an open and transparent notice and comment process in the issuance of airworthiness directives.
 (B)Alternative approval processNotwithstanding subparagraph (A), the Administrator may issue a Federal Aviation Administration airworthiness directive instead of accepting an airworthiness directive otherwise eligible for acceptance under such subparagraph, if the Administrator determines that such issuance is necessary for safety or operational reasons due to the complexity or unique features of the airworthiness directive or the United States aviation system.
 (C)Alternative means of complianceThe Administrator may— (i)accept an alternative means of compliance, with respect to an airworthiness directive accepted under subparagraph (A), that was approved by the aeronautical safety authority of the foreign country that issued the airworthiness directive; or
 (ii)notwithstanding subparagraph (A), and at the request of any person affected by an airworthiness directive accepted under such subparagraph, approve an alternative means of compliance with respect to the airworthiness directive..
				353.FAA leadership abroad
 (a)In generalTo promote United States aerospace safety standards, reduce redundant regulatory activity, and facilitate acceptance of FAA design and production approvals abroad, the Administrator of the FAA shall—
 (1)attain greater expertise in issues related to dispute resolution, intellectual property, and export control laws to better support FAA certification and other aerospace regulatory activities abroad;
 (2)work with United States companies to more accurately track the amount of time it takes foreign authorities, including bilateral partners, to validate United States type certificated aeronautical products;
 (3)provide assistance to United States companies who have experienced significantly long foreign validation wait times;
 (4)work with foreign authorities, including bilateral partners, to collect and analyze data to determine the timeliness of the acceptance and validation of FAA design and production approvals by foreign authorities and the acceptance and validation of foreign-certified products by the FAA;
 (5)establish appropriate benchmarks and metrics to measure the success of bilateral aviation safety agreements and to reduce the validation time for United States type certificated aeronautical products abroad; and
 (6)work with foreign authorities, including bilateral partners, to improve the timeliness of the acceptance and validation of FAA design and production approvals by foreign authorities and the acceptance and validation of foreign-certified products by the FAA.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator of the FAA shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that—
 (1)describes the FAA’s strategic plan for international engagement; (2)describes the structure and responsibilities of all FAA offices that have international responsibilities, including the Aircraft Certification Office, and all the activities conducted by those offices related to certification and production;
 (3)describes current and forecasted staffing and travel needs for the FAA’s international engagement activities, including the needs of the Aircraft Certification Office in the current and forecasted budgetary environment;
 (4)provides recommendations, if appropriate, to improve the existing structure and personnel and travel policies supporting the FAA’s international engagement activities, including the activities of the Aviation Certification Office, to better support the growth of United States aerospace exports; and
 (5)identifies regulatory initiatives or cost-effective legislative initiatives needed to improve and enhance the timely acceptance of United States aerospace products abroad.
 (c)International travelThe Administrator of the FAA, or the Administrator’s designee, may authorize international travel for any FAA employee, without the approval of any other person or entity, if the Administrator determines that the travel is necessary—
 (1)to promote United States aerospace safety standards; or (2)to support expedited acceptance of FAA design and production approvals.
 354.Registration, certification, and related feesSection 45305 of title 49, United States Code, is amended— (1)in subsection (a) by striking Subject to subsection (b) and inserting Subject to subsection (c);
 (2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and (3)by inserting after subsection (a) the following:
						
 (b)Certification servicesSubject to subsection (c), and notwithstanding section 45301(a), the Administrator may establish and collect a fee from a foreign government or entity for services related to certification, regardless of where the services are provided, if the fee—
 (1)is established and collected in a manner consistent with aviation safety agreements; and (2)does not exceed the estimated costs of the services..
					IVSafety
			AGeneral Provisions
 401.Designated Agency Safety and Health OfficerSection 106 of title 49, United States Code, is amended by adding at the end the following:  (u)Designated Agency Safety and Health Officer (1)In generalThere shall be a Designated Agency Safety and Health Officer appointed by the Administrator, not later than 180 days after the date of enactment of this subsection, who shall exclusively fulfill the duties prescribed in this subsection.
 (2)DutiesThe Designated Agency Safety and Health Officer shall have responsibility and accountability for— (A)auditing occupational safety and health issues across the Administration;
 (B)overseeing Administration-wide compliance with relevant Federal occupational safety and health statutes and regulations, national industry and consensus standards, and Administration policies; and
 (C)encouraging a culture of occupational safety and health to complement the Administration’s existing safety culture.
 (3)Reporting structureThe Designated Agency Safety and Health Officer shall occupy a full-time, senior executive position and shall report directly to the Assistant Administrator for Human Resource Management.
							(4)Qualifications and removal
 (A)QualificationsThe Designated Agency Safety and Health Officer shall have demonstrated ability and experience in the establishment and administration of comprehensive occupational safety and health programs and knowledge of relevant Federal occupational safety and health statutes and regulations, national industry and consensus standards, and Administration policies.
 (B)RemovalThe Designated Agency Safety and Health Officer shall serve at the pleasure of the Administrator.. 402.Repair stations located outside United States (a)Risk-Based oversightSection 44733 of title 49, United States Code, is amended—
 (1)by redesignating subsection (f) as subsection (g); (2)by inserting after subsection (e) the following:
							
								(f)Risk-Based oversight
 (1)In generalNot later than 90 days after the date of enactment of the Aviation Innovation, Reform, and Reauthorization Act of 2016, the Administrator shall take measures to ensure that the safety assessment system established under subsection (a)—
 (A)places particular consideration on inspections of part 145 repair stations located outside the United States that conduct scheduled heavy maintenance work on part 121 air carrier aircraft; and
 (B)accounts for the frequency and seriousness of any corrective actions that part 121 air carriers must implement to aircraft following such work at such repair stations.
 (2)International agreementsThe Administrator shall take the measures required under paragraph (1)— (A)in accordance with the United States obligations under applicable international agreements; and
 (B)in a manner consistent with the applicable laws of the country in which a repair station is located.
 (3)Access to dataThe Administrator may access and review such information or data in the possession of a part 121 air carrier as the Administrator may require in carrying out paragraph (1)(B).; and
 (3)in subsection (g) (as so redesignated)— (A)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and
 (B)by inserting before paragraph (2) (as so redesignated) the following:  (1)Heavy maintenance workThe term heavy maintenance work means a C-check, a D-check, or equivalent maintenance operation with respect to the airframe of a transport-category aircraft..
 (b)Alcohol and controlled substances testingThe Administrator of the Federal Aviation Administration shall ensure that— (1)not later than 90 days after the date of enactment of this Act, a notice of proposed rulemaking required pursuant to section 44733(d)(2) is published in the Federal Register; and
 (2)not later than 1 year after the date on which the notice of proposed rulemaking is published in the Federal Register, the rulemaking is finalized.
 (c)Background investigationsNot later than 180 days after the date of enactment of this Act, the Administrator shall ensure that each employee of a repair station certificated under part 145 of title 14, Code of Federal Regulations, who performs a safety-sensitive function on an air carrier aircraft has undergone a pre-employment background investigation sufficient to determine whether the individual presents a threat to aviation safety, in a manner that is—
 (1)determined acceptable by the Administrator; (2)consistent with the applicable laws of the country in which the repair station is located; and
 (3)consistent with the United States obligations under international agreements. 403.Enhanced training for flight attendantsSection 44734(a) of title 49, United States Code, is amended—
 (1)in paragraph (2) by striking and at the end; (2)in paragraph (3) by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (4)recognizing and responding to potential human trafficking victims..
					404.FAA technical training
 (a)E-Learning Training Pilot ProgramNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in collaboration with the exclusive bargaining representatives of covered FAA personnel, shall establish an e-learning training pilot program in accordance with the requirements of this section.
 (b)CurriculumThe pilot program shall— (1)include a recurrent training curriculum for covered FAA personnel to ensure that the personnel receive instruction on the latest aviation technologies, processes, and procedures;
 (2)focus on providing specialized technical training for covered FAA personnel, as determined necessary by the Administrator;
 (3)include training courses on applicable regulations of the Federal Aviation Administration; and (4)consider the efficacy of instructor-led online training.
 (c)Pilot program terminationThe pilot program shall terminate 1 year after the date of establishment of the pilot program. (d)E-Learning Training ProgramUpon termination of the pilot program, the Administrator shall establish an e-learning training program that incorporates lessons learned for covered FAA personnel as a result of the pilot program.
 (e)DefinitionsIn this section, the following definitions apply: (1)Covered FAA personnelThe term covered FAA personnel means airway transportation systems specialists and aviation safety inspectors of the Federal Aviation Administration.
 (2)E-learning trainingThe term e-learning training means learning utilizing electronic technologies to access educational curriculum outside of a traditional classroom.
						405.Safety critical staffing
 (a)Audit by DOT Inspector GeneralNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department of Transportation shall conduct and complete an audit of the staffing model used by the Federal Aviation Administration to determine the number of aviation safety inspectors that are needed to fulfill the mission of the Federal Aviation Administration and adequately ensure aviation safety.
 (b)ContentsThe audit shall include, at a minimum— (1)a review of the staffing model and an analysis of how consistently the staffing model is applied throughout the Federal Aviation Administration’s aviation safety line of business;
 (2)a review of the assumptions and methods used in devising and implementing the staffing model to assess the adequacy of the staffing model to predict the number of aviation safety inspectors needed to properly fulfill the mission of the Federal Aviation Administration and meet the future growth of the aviation industry; and
 (3)a determination on whether the current staffing model takes into account the Federal Aviation Administration’s authority to fully utilize designees.
 (c)ReportNot later than 30 days after the date of completion of the audit, the Inspector General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the audit.
 406.Deadline for airline pilot records databaseNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall make available to air carriers the records maintained in the pilot records database required under section 44703(i) of title 49, United States Code.
 407.International efforts regarding tracking of civil aircraftThe Administrator of the Federal Aviation Administration shall exercise leadership on creating a global approach to improving aircraft tracking by working with—
 (1)foreign counterparts of the Administrator in the International Civil Aviation Organization and its subsidiary organizations;
 (2)other international organizations and fora; and (3)the private sector.
					408.Aircraft data access and retrieval systems
 (a)AssessmentNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate an assessment of aircraft data access and retrieval systems for part 121 air carrier aircraft that are used in extended overwater operations to—
 (1)determine if the systems provide improved access and retrieval of aircraft data and cockpit voice recordings in the event of an aircraft accident; and
 (2)assess the cost effectiveness of each system assessed. (b)Systems To be examinedThe systems to be examined under this section shall include, at a minimum—
 (1)automatic deployable flight recorders; (2)emergency locator transmitters; and
 (3)satellite-based solutions. (c)ReportNot later than 1 year after the date of initiation of the assessment, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the assessment.
 (d)Part 121 air carrier definedIn this section, the term part 121 air carrier means an air carrier that holds a certificate issued under part 121 of title 14, Code of Federal Regulations.
					409.Panel of automation experts
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall convene a panel of experts to evaluate methods for training flight crews to understand the functionality of automated systems in an aircraft cockpit for flightpath management.
 (b)MembershipThe members of the panel shall— (1)include representatives from labor, industry stakeholders, and subject matter experts; and
 (2)have expertise in human factors, training, or flight operations. (c)DutiesThe panel shall—
 (1)identify which of the training methods evaluated by the panel are the most effective; (2)make recommendations for the implementation of those methods, taking into consideration the current and anticipated budgetary environment;
 (3)evaluate appropriate requirements and make recommendations for low-speed alerts for aircraft operating under parts 121 and 129 of title 14, Code of Federal Regulations; and
 (4)evaluate the feasibility of context-dependent, low-energy alerting systems for aircraft operating under parts 121 and 129 of title 14, Code of Federal Regulations.
 (d)ReportThe panel shall submit to the Administrator, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the evaluation conducted under this section.
 (e)SunsetThe panel shall terminate on the date of submission of the report under subsection (d). 410.Risk-based cockpit safety (a)AssessmentNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall complete an assessment that—
 (1)identifies risks posed to cockpits on commercial passenger aircraft and evaluates current standards and requirements in place regarding cockpit safety;
 (2)determines the level of risk, if any, posed to commercial aviation if a flight deck door is opened while a commercial passenger aircraft is in flight;
 (3)identifies methods, including (if appropriate) secondary cockpit barriers, to mitigate risks to cockpits on commercial passenger aircraft, if any risks are identified under paragraphs (1) and (2); and
 (4)recommends safety and airworthiness standards, as appropriate, for any mitigation method identified under paragraph (3).
 (b)ReportNot later than 60 days after the date of completing the assessment, the Administrator of the Federal Aviation Administration shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the assessment, including any findings and recommendations.
 411.Cockpit automation managementNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall—
 (1)develop a process to verify that air carrier training programs incorporate measures to train pilots on—
 (A)monitoring automation systems; and (B)controlling the flightpath of aircraft without autopilot or autoflight systems engaged;
 (2)develop metrics or measurable tasks that air carriers can use to evaluate pilot monitoring proficiency;
 (3)issue guidance to aviation safety inspectors responsible for oversight of the operations of air carriers on tracking and assessing pilots’ proficiency in manual flight; and
 (4)issue guidance to air carriers and inspectors regarding standards for compliance with the requirements for enhanced pilot training contained in the final rule published in the Federal Register on November 12, 2013 (78 Fed. Reg. 67800).
					412.Heads-up displays
 (a)In generalNot later than 6 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a review of heads-up display systems (in this section referred to as HUD systems).
 (b)ContentsThe review shall— (1)evaluate the impacts of single- and dual-installed HUD systems on the safety and efficiency of aircraft operations within the national airspace system; and
 (2)review a sufficient quantity of commercial aviation accidents or incidents in order to evaluate if HUD systems would have produced a better outcome in that accident or incident.
 (c)ConsultationIn conducting the review, the Administrator shall consult with aviation manufacturers, representatives of pilot groups, aviation safety organizations, and any government agencies the Administrator considers appropriate.
 (d)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the results of the review, the actions the Administrator plans to take with respect to the systems reviewed, and the associated timeline for such actions.
 413.HIMS programNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall conduct a human intervention motivation study (HIMS) program for flight crewmembers employed by commercial air carriers operating in United States airspace.
				414.Acceptance of voluntarily provided safety information
 (a)In generalThere shall be a presumption that an individual’s voluntary disclosure of an operational or maintenance issue related to aviation safety under an aviation safety action program meets the criteria for acceptance as a valid disclosure under such program.
 (b)Disclaimer requiredAny dissemination of a disclosure that was submitted and accepted under an aviation safety action program pursuant to the presumption under subsection (a), but that has not undergone review by an event review committee, shall be accompanied by a disclaimer stating that the disclosure—
 (1)has not been reviewed by an event review committee tasked with reviewing such disclosures; and (2)may subsequently be determined to be ineligible for inclusion in the aviation safety action program.
 (c)Rejection of disclosureA disclosure described under subsection (a) shall be rejected from an aviation safety action program if, after a review of the disclosure, an event review committee tasked with reviewing such disclosures determines that the disclosure fails to meet the criteria for acceptance under such program.
 (d)Aviation safety action program definedIn this section, the term aviation safety action program means a program established in accordance with Federal Aviation Administration Advisory Circular 120–66B, issued November 15, 2002 (including any similar successor advisory circular), to allow an individual to voluntarily disclose operational or maintenance issues related to aviation safety.
					415.Marking of towers
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue regulations for the marking of covered towers.
 (b)Markings requiredThe regulations issued under subsection (a) shall ensure that covered towers are marked in a manner that is uniform, makes the covered towers easily visible, and is consistent with applicable guidance of the Administration.
 (c)ApplicationThe regulations issued under subsection (a) shall ensure that— (1)all covered towers constructed on or after the date on which such regulations take effect are marked in accordance with subsection (b); and
 (2)a covered tower constructed before the date on which such regulations take effect is marked in accordance with subsection (b) not later than 1 year after such effective date.
						(d)Covered tower defined
 (1)In generalIn this section, the term covered tower means a structure that— (A)is self-standing or supported by guy wires and ground anchors;
 (B)is 6 feet or less in diameter at the base; (C)at the highest point of the structure, is at least 50 feet above ground level;
 (D)at the highest point of the structure, is not more than 200 feet above ground level; (E)has accessory facilities on which an antenna, sensor, camera, meteorological instrument, or other equipment is mounted; and
 (F)is located— (i)outside the boundaries of an incorporated city or town; or
 (ii)on land that is— (I)underdeveloped; or
 (II)used for agriculture purposes. (2)ExclusionsThe term covered tower does not include any structure that—
 (A)is adjacent to a house, barn, electric utility substation, or any other building; (B)is in the curtilage of a farmstead;
 (C)supports electric utility transmission or distribution lines; (D)is a wind-powered electrical generator with a rotor blade radius that exceeds 6 feet; or
 (E)is a street light erected or maintained by a Federal, State, or local transportation entity. (e)Covered tower databaseThe Administrator shall—
 (1)develop a publicly available database that contains the location and height of covered towers; (2)keep the database current to the extent practicable; and
 (3)ensure that proprietary information in the database is protected. 416.Cabin evacuation (a)ReviewThe Administrator of the Federal Aviation Administration shall review—
 (1)evacuation certification of transport-category aircraft used in air transportation, with regard to— (A)emergency conditions, including impacts into water;
 (B)crew procedures used for evacuations under actual emergency conditions; and (C)any relevant changes to passenger demographics and legal requirements (including the Americans with Disabilities Act of 1990) that affect emergency evacuations; and
 (2)recent accidents and incidents where passengers evacuated such aircraft. (b)Consultation; review of dataIn conducting the review, the Administrator shall—
 (1)consult with the National Transportation Safety Board, transport-category aircraft manufacturers, air carriers, and other relevant experts and Federal agencies, including groups representing passengers, airline crewmembers, maintenance employees, and emergency responders; and
 (2)review relevant data with respect to evacuation certification of transport-category aircraft. (c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review and related recommendations, if any, including any recommendations for revisions to the assumptions and methods used for assessing evacuation certification of transport-category aircraft.
					417.Medical certification of certain small aircraft pilots
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue or revise medical certificate regulations to ensure that an individual may operate as pilot in command of a covered aircraft without regard to any medical certificate or proof of health requirement otherwise applicable under Federal law if—
 (1)the individual possesses a valid driver’s license issued by a State, the District of Columbia, or a territory or possession of the United States and complies with any medical requirement associated with that license;
 (2)the individual is transporting not more than 5 passengers; (3)the individual is operating under visual flight rules or instrument flight rules;
 (4)the relevant flight, including each portion thereof, is not carried out— (A)for compensation or hire, including that no passenger or property on the flight is being carried for compensation;
 (B)at an altitude that is more than 14,000 feet above mean sea level; (C)outside the United States, unless authorized by the country in which the flight is conducted; or
 (D)at an indicated air speed exceeding 250 knots; and (5)the individual has completed a medical education course in accordance with subsection (b).
						(b)Medical education course
 (1)In generalTo meet the requirement of subsection (a)(5), an individual shall complete (and demonstrate proof of completion of) a medical education course during the 2-year period ending on the date on which the individual operates as pilot in command of a covered aircraft.
 (2)RequirementsThe medical education course shall— (A)be established and periodically updated by the Administrator in coordination with representatives of relevant not-for-profit general aviation stakeholder groups;
 (B)be available on the Internet free of charge; (C)educate pilots on conducting medical self-assessments;
 (D)advise pilots on identifying warning signs of potential serious medical conditions; (E)identify risk mitigation strategies for medical conditions;
 (F)increase awareness of the impacts of potentially impairing over-the-counter and prescription drug medications;
 (G)encourage regular medical exams and consultations with primary care physicians; (H)inform pilots of the regulations pertaining to the prohibition on operations during medical deficiency; and
 (I)include a signature page, that shall be transmitted to the Administrator, for the individual to certify that the individual has completed all necessary educational medical coursework.
 (3)ExceptionsThe requirement of subsection (a)(5) shall not apply to an individual who exercises sport pilot privileges or acts as the pilot in command of a glider or balloon.
 (c)Covered aircraft definedIn this section, the term covered aircraft means an aircraft that— (1)is not authorized under Federal law to carry more than 6 occupants; and
 (2)has a maximum certificated takeoff weight of not more than 6,000 pounds. (d)ReportNot later than 5 years after the date of enactment of this Act, the Administrator shall submit to Congress a report that describes the effect of the regulations issued or revised under subsection (a) and includes statistics with respect to changes in small aircraft activity and safety incidents.
 (e)Prohibition on enforcement actionsOn and after the date that is 180 days after the date of enactment of this Act, the Administrator may not take an enforcement action for not holding a valid third-class medical certificate against a pilot of a covered aircraft for a flight if the pilot and the flight meet the requirements under paragraphs (1) through (4) of subsection (a) unless the Administrator has published final regulations in the Federal Register under subsection (a).
					418.ODA staffing and oversight
 (a)Report to CongressNot later than May 31, 2017, the Administrator of the Federal Aviation Administration shall report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the Administration’s progress with respect to—
 (1)determining what additional model inputs and labor distribution codes are needed to identify ODA oversight staffing needs;
 (2)developing and implementing system-based evaluation criteria and risk-based tools to aid ODA team members in targeting their oversight activities; and
 (3)developing agreements and processes for sharing resources to ensure adequate oversight of ODA personnel performing certification and inspection work at supplier and company facilities.
 (b)ODA definedIn this section, the term ODA has the meaning given that term in section 44736 of title 49, United States Code, as added by this Act.
					BUnmanned Aircraft Systems
 431.DefinitionsExcept as otherwise provided, the definitions contained in section 45501 of title 49, United States Code (as added by this Act), shall apply to this subtitle.
				432.Codification of existing law; additional provisions
 (a)In generalSubtitle VII of title 49, United States Code, is amended by inserting after chapter 453 the following:
						
							455Unmanned Aircraft Systems
								
									Sec.
									45501. Definitions.
									45502. Integration of civil unmanned aircraft systems into national airspace system.
									45503. Risk-based permitting of unmanned aircraft systems.
									45504. Public unmanned aircraft systems.
									45505. Special rules for certain unmanned aircraft systems.
									45506. Operation of small unmanned aircraft.
									45507. Special rules for model aircraft.
									45508. Safety information for operation of covered unmanned aircraft.
								
 45501.DefinitionsIn this chapter, the following definitions apply: (1)Aerial data collectionThe term aerial data collection means the gathering of data by a device aboard an unmanned aircraft during flight, including imagery, sensing, and measurement by such device.
 (2)ArcticThe term Arctic means the United States zone of the Chukchi Sea, Beaufort Sea, and Bering Sea north of the Aleutian chain.
 (3)Certificate of waiver; certificate of authorizationThe terms certificate of waiver and certificate of authorization mean a Federal Aviation Administration grant of approval for a specific flight operation. (4)Model Aircraftthe term model aircraft means an unmanned aircraft that is—
 (A)capable of sustained flight in the atmosphere; (B)flown within visual line of sight of the person operating the aircraft; and
 (C)flown for hobby or recreational purposes. (5)Permanent areasThe term permanent areas means areas on land or water that provide for launch, recovery, and operation of small unmanned aircraft.
 (6)Public unmanned aircraft systemThe term public unmanned aircraft system means an unmanned aircraft system that meets the qualifications and conditions required for operation of a public aircraft (as defined in section 40102(a)).
 (7)Sense-and-avoid capabilityThe term sense-and-avoid capability means the capability of an unmanned aircraft to remain a safe distance from and to avoid collisions with other airborne aircraft.
 (8)Small unmanned aircraftThe term small unmanned aircraft means an unmanned aircraft weighing less than 55 pounds, including everything that is on board the aircraft.
 (9)Unmanned aircraftThe term unmanned aircraft means an aircraft that is operated without the possibility of direct human intervention from within or on the aircraft.
 (10)Unmanned aircraft systemThe term unmanned aircraft system means an unmanned aircraft and associated elements (including communication links and the components that control the unmanned aircraft) that are required for the pilot in command to operate safely and efficiently in the national airspace system.
									45502.Integration of civil unmanned aircraft systems into national airspace system
									(a)Required Planning for Integration
 (1)Comprehensive planNot later than November 10, 2012, the Secretary of Transportation, in consultation with representatives of the aviation industry, Federal agencies that employ unmanned aircraft systems technology in the national airspace system, and the unmanned aircraft systems industry, shall develop a comprehensive plan to safely accelerate the integration of civil unmanned aircraft systems into the national airspace system.
 (2)Contents of planThe plan required under paragraph (1) shall contain, at a minimum, recommendations or projections on—
 (A)the rulemaking to be conducted under subsection (b), with specific recommendations on how the rulemaking will—
 (i)define the acceptable standards for operation and certification of civil unmanned aircraft systems; (ii)ensure that any civil unmanned aircraft system includes a sense-and-avoid capability; and
 (iii)establish standards and requirements for the operator and pilot of a civil unmanned aircraft system, including standards and requirements for registration and licensing;
 (B)the best methods to enhance the technologies and subsystems necessary to achieve the safe and routine operation of civil unmanned aircraft systems in the national airspace system;
 (C)a phased-in approach to the integration of civil unmanned aircraft systems into the national airspace system;
 (D)a timeline for the phased-in approach described under subparagraph (C); (E)creation of a safe airspace designation for cooperative manned and unmanned flight operations in the national airspace system;
 (F)establishment of a process to develop certification, flight standards, and air traffic requirements for civil unmanned aircraft systems at test ranges where such systems are subject to testing;
 (G)the best methods to ensure the safe operation of civil unmanned aircraft systems and public unmanned aircraft systems simultaneously in the national airspace system; and
 (H)incorporation of the plan into the annual NextGen Implementation Plan document (or any successor document) of the Federal Aviation Administration.
 (3)DeadlineThe plan required under paragraph (1) shall provide for the safe integration of civil unmanned aircraft systems into the national airspace system as soon as practicable, but not later than September 30, 2015.
 (4)Report to congressNot later than February 14, 2013, the Secretary shall submit to Congress a copy of the plan required under paragraph (1).
 (5)RoadmapNot later than February 14, 2013, the Secretary shall approve and make available in print and on the Administration’s Internet Web site a 5-year roadmap for the introduction of civil unmanned aircraft systems into the national airspace system, as coordinated by the Unmanned Aircraft Program Office of the Administration. The Secretary shall update the roadmap annually.
 (b)RulemakingNot later than 18 months after the date on which the plan required under subsection (a)(1) is submitted to Congress under subsection (a)(4), the Secretary shall publish in the Federal Register—
 (1)a final rule on small unmanned aircraft systems that will allow for civil operation of such systems in the national airspace system, to the extent the systems do not meet the requirements for expedited operational authorization under section 45506;
 (2)a notice of proposed rulemaking to implement the recommendations of the plan required under subsection (a)(1), with the final rule to be published not later than 16 months after the date of publication of the notice; and
 (3)an update to the Administration’s most recent policy statement on unmanned aircraft systems, contained in Docket No. FAA–2006–25714.
										(c)Expanding Use of Unmanned Aircraft Systems in Arctic
 (1)In generalNot later than August 12, 2012, the Secretary shall develop a plan and initiate a process to work with relevant Federal agencies and national and international communities to designate permanent areas in the Arctic where small unmanned aircraft may operate 24 hours per day for research and commercial purposes. The plan for operations in these permanent areas shall include the development of processes to facilitate the safe operation of unmanned aircraft beyond line of sight. Such areas shall enable over-water flights from the surface to at least 2,000 feet in altitude, with ingress and egress routes from selected coastal launch sites.
 (2)AgreementsTo implement the plan under paragraph (1), the Secretary may enter into an agreement with relevant national and international communities.
 (3)Aircraft approvalNot later than 1 year after the entry into force of an agreement necessary to effectuate the purposes of this subsection, the Secretary shall work with relevant national and international communities to establish and implement a process, or may apply an applicable process already established, for approving the use of unmanned aircraft in the designated permanent areas in the Arctic without regard to whether an unmanned aircraft is used as a public aircraft, a civil aircraft, or a model aircraft.
										45503.Risk-based permitting of unmanned aircraft systems
 (a)In generalNot later than 120 days after the date of enactment of this section, the Administrator of the Federal Aviation Administration shall establish procedures for issuing permits under this section with respect to certain unmanned aircraft systems and operations thereof.
 (b)Permitting standardsUpon the submission of an application in accordance with subsection (d), the Administrator shall issue a permit with respect to the proposed operation of an unmanned aircraft system if the Administrator determines that—
 (1)the unmanned aircraft system and the proposed operation achieve a level of safety that is equivalent to—
 (A)other unmanned aircraft systems and operations permitted under regulation, exemption, or other authority granted by the Administrator; or
 (B)any other aircraft operation approved by the Administrator with similar risk characteristics or profiles; and
 (2)the applicant for the permit has adequate liability insurance based on the criteria specified in subsection (c).
 (c)Safety criteria for considerationIn determining whether a proposed operation meets the standards described in subsection (b), the Administrator shall consider the following safety criteria:
 (1)The kinetic energy of the unmanned aircraft system. (2)The location of the proposed operation, including the proximity to—
 (A)structures; (B)congested areas;
 (C)special-use airspace; and (D)persons on the ground.
 (3)The nature of the operation, including any proposed risk mitigation. (4)Any known hazard of the proposed operation and the severity and likelihood of such hazard.
 (5)Any known failure modes of the unmanned aircraft system, failure mode effects and criticality, and any mitigating features or capabilities.
 (6)The operational history of relevant technologies, if available. (7)Any history of civil penalties or certificate actions by the Administrator against the applicant seeking the permit.
 (8)Any other safety criteria the Administrator considers appropriate. (d)ApplicationAn application under this section shall include evidence that the unmanned aircraft system and the proposed operation thereof meet the standards described in subsection (b) based on the criteria described in subsection (c).
 (e)Scope of permitA permit issued under this section shall— (1)be valid for 5 years;
 (2)constitute approval of both the airworthiness of the unmanned aircraft system and the proposed operation of such system;
 (3)be renewable for additional 5-year periods; and (4)contain any terms necessary to ensure aviation safety.
 (f)NoticeNot later than 120 days after the Administrator receives a complete application under subsection (d), the Administrator shall provide the applicant written notice of a decision to approve, disapprove, or request a modification of the application.
 (g)Permitting processThe Administrator shall issue a permit under this section without regard to subsections (b) through (d) of section 553 of title 5 and chapter 35 of title 44 if the Administrator determines that the operation permitted will not occur near a congested area.
 (h)Exemption from certain requirementsTo the extent consistent with aviation safety, the Administrator may exempt applicants under this section from paragraphs (1) through (3) of section 44711(a).
 (i)WithdrawalThe Administrator may, at any time, modify or withdraw a permit issued under this section. (j)ApplicabilityThis section shall not apply to small unmanned aircraft systems and operations addressed by the proposed rule on small unmanned aircraft systems issued pursuant to section 45502(b)(1) or any final rule based on such proposed rule.
 (k)Expedited reviewThe Administrator shall review and act upon applications under this section on an expedited basis for unmanned aircraft systems and operations thereof to be used primarily in, or primarily in direct support of, emergency preparedness, response, or disaster recovery.
									45504.Public unmanned aircraft systems
 (a)GuidanceNot later than November 10, 2012, the Secretary of Transportation shall issue guidance regarding the operation of public unmanned aircraft systems to—
 (1)expedite the issuance of a certificate of authorization process; (2)provide for a collaborative process with public agencies to allow for an incremental expansion of access to the national airspace system as technology matures and the necessary safety analysis and data become available, and until standards are completed and technology issues are resolved;
 (3)facilitate the capability of public agencies to develop and use test ranges, subject to operating restrictions required by the Federal Aviation Administration, to test and operate unmanned aircraft systems; and
 (4)provide guidance on a public entity’s responsibility when operating an unmanned aircraft without a civil airworthiness certificate issued by the Administration.
 (b)Standards for Operation and CertificationNot later than December 31, 2015, the Administrator shall develop and implement operational and certification requirements for the operation of public unmanned aircraft systems in the national airspace system.
									(c)Agreements With Government Agencies
 (1)In generalNot later than May 14, 2012, the Secretary shall enter into agreements with appropriate government agencies to simplify the process for issuing certificates of waiver or authorization with respect to applications seeking authorization to operate public unmanned aircraft systems in the national airspace system.
 (2)ContentsThe agreements shall— (A)with respect to an application described in paragraph (1)—
 (i)provide for an expedited review of the application; (ii)require a decision by the Administrator on approval or disapproval within 60 business days of the date of submission of the application; and
 (iii)allow for an expedited appeal if the application is disapproved; (B)allow for a one-time approval of similar operations carried out during a fixed period of time; and
 (C)allow a government public safety agency to operate unmanned aircraft weighing 4.4 pounds or less, if operated—
 (i)within the line of sight of the operator; (ii)less than 400 feet above the ground;
 (iii)during daylight conditions; (iv)within Class G airspace; and
 (v)outside of 5 statute miles from any airport, heliport, seaplane base, spaceport, or other location with aviation activities.
												45505.Special rules for certain unmanned aircraft systems
 (a)In GeneralNotwithstanding any other requirement of this subtitle, and not later than August 12, 2012, the Secretary of Transportation shall determine if certain unmanned aircraft systems may operate safely in the national airspace system before completion of the plan and rulemaking required by section 45502 or the guidance required under section 45504.
 (b)Assessment of Unmanned Aircraft SystemsIn making the determination under subsection (a), the Secretary shall determine, at a minimum— (1)which types of unmanned aircraft systems, if any, as a result of their size, weight, speed, operational capability, proximity to airports and populated areas, and operation within visual line of sight do not create a hazard to users of the national airspace system or the public or pose a threat to national security; and
 (2)whether a certificate of waiver, certificate of authorization, or airworthiness certification under section 44704 is required for the operation of unmanned aircraft systems identified under paragraph (1).
 (c)Requirements for Safe OperationIf the Secretary determines under this section that certain unmanned aircraft systems may operate safely in the national airspace system, the Secretary shall establish requirements for the safe operation of such aircraft systems in the national airspace system.
									45506.Operation of small unmanned aircraft
 (a)Exemption and certificate of waiver or authorization for certain operationsNot later than 270 days after the date of enactment of this section, the Administrator of the Federal Aviation Administration shall establish a procedure for granting an exemption and issuing a certificate of waiver or authorization for the operation of a small unmanned aircraft system in United States airspace for the purposes described in section 45501(1).
									(b)Operation of exemption and certificate of waiver or authorization
 (1)ExemptionAn exemption granted under this section shall— (A)exempt the operator of a small unmanned aircraft from the provisions of title 14, Code of Federal Regulations, that are exempted in Exemption No. 11687, issued on May 26, 2015, Regulatory Docket Number FAA–2015–0117, or in a subsequent exemption; and
 (B)contain conditions and limitations described in paragraphs 3 through 31 of such Exemption No. 11687, or conditions and limitations of a subsequent exemption.
 (2)Certificate of waiver or authorizationA certificate of waiver or authorization issued under this section shall allow the operation of small unmanned aircraft according to—
 (A)the standard provisions and air traffic control special provisions of the certificate of waiver or authorization FAA Form 7711–1 (7–74); or
 (B)the standard and special provisions of a subsequent certificate of waiver or authorization. (c)Notice to AdministratorBefore operating a small unmanned aircraft pursuant to a certificate of waiver or authorization granted under this section, the operator shall provide written notice to the Administrator, in a form and manner specified by the Administrator, that contains such information and assurances as the Administrator determines necessary in the interest of aviation safety and the efficiency of the national airspace system, including a certification that the operator has read, understands, and will comply with all terms, conditions, and limitations of the certificate of waiver or authorization.
 (d)Waiver of airworthiness certificateNotwithstanding section 44711(a)(1), the holder of a certificate of waiver or authorization granted under this section may operate a small unmanned aircraft under the terms, conditions, and limitations of such certificate without an airworthiness certificate.
 (e)ProcedureThe granting of an exemption or the issuance of a certificate of waiver or authorization, or any other action authorized by this section, shall be made without regard to—
 (1)section 553 of title 5; or (2)chapter 35 of title 44.
 (f)Statutory constructionNothing in this section may be construed to— (1)affect the issuance of a rule by or any other activity of the Secretary of Transportation or the Administrator under any other provision of law; or
 (2)invalidate an exemption or certificate of waiver or authorization issued by the Administrator before the date of enactment of this section.
 (g)Effective periodsAn exemption or certificate of waiver or authorization issued under this section, or an amendment of such exemption or certificate, shall cease to be valid on the effective date of a final rule on small unmanned aircraft systems issued under section 45502(b)(1).
									(h)Applicability
 (1)DefaultThe requirements of this section shall apply beginning on the date that is 270 days after the date of enactment of this Act unless the Administrator issues, before such date, a final rule based on the notice of proposed rulemaking issued on February 23, 2015, entitled Operation and Certification of Small Unmanned Aircraft Systems (80 Fed. Reg. 9543).
 (2)ExpirationThe requirements of this section shall not be effective beginning on the date on which the Administrator issues a final rule based on the notice of proposed rulemaking issued on February 23, 2015, entitled Operation and Certification of Small Unmanned Aircraft Systems (80 Fed. Reg. 9543).
										45507.Special rules for model aircraft
 (a)In GeneralNotwithstanding any other provision of law relating to the incorporation of unmanned aircraft systems into Federal Aviation Administration plans and policies, including this subtitle, the Administrator of the Federal Aviation Administration may not promulgate any rule or regulation regarding a model aircraft, or an aircraft being developed as a model aircraft, if—
 (1)the aircraft is flown strictly for hobby or recreational use; (2)the aircraft is operated in accordance with a community-based set of safety guidelines and within the programming of a community-based organization;
 (3)the aircraft is limited to not more than 55 pounds unless otherwise certified through a design, construction, inspection, flight test, and operational safety program administered by a community-based organization;
 (4)the aircraft is operated in a manner that does not interfere with and gives way to any manned aircraft; and
 (5)when flown within 5 miles of an airport, the operator of the aircraft provides the airport operator and the airport air traffic control tower (when an air traffic facility is located at the airport) with prior notice of the operation (model aircraft operators flying from a permanent location within 5 miles of an airport should establish a mutually agreed upon operating procedure with the airport operator and the airport air traffic control tower (when an air traffic facility is located at the airport)).
 (b)Commercial operation for instructional or educational purposesA flight of an unmanned aircraft shall be treated as a flight of a model aircraft for purposes of subsection (a) (regardless of any compensation, reimbursement, or other consideration exchanged or incidental economic benefit gained in the course of planning, operating, or supervising the flight), if the flight is—
 (1)conducted for instructional or educational purposes; and (2)operated or supervised by an eligible not-for-profit organization.
 (c)Statutory ConstructionNothing in this section may be construed to limit the authority of the Administrator to pursue enforcement action against persons operating model aircraft who endanger the safety of the national airspace system.
 (d)Eligible Not-For-Profit organization definedIn this section, the term eligible not-for-profit organization means an entity that— (1)is described in section 501(c)(3) of the Internal Revenue Code of 1986;
 (2)is exempt from tax under section 501(a) of the Internal Revenue Code of 1986; (3)the mission of which is demonstrably the furtherance of model aviation;
 (4)provides a comprehensive set of safety guidelines for all aspects of model aviation addressing the assembly and operation of model aircraft and that emphasize safe aeromodeling operations within the national airspace system and the protection and safety of individuals and property on the ground;
 (5)provides programming and support for any local charter organizations, affiliates, or clubs; and (6)provides assistance and support in the development and operation of locally designated model aircraft flying sites.
 45508.Safety information for operation of covered unmanned aircraft Beginning not later than 120 days after the date of enactment of this section, the Administrator of the Federal Aviation Administration shall make available to the public, through electronic or other suitable means, information developed jointly by the Federal Aviation Administration and appropriate non-governmental organizations relating to the safe operation of unmanned aircraft in United States airspace that includes—
 (1)notice of the existence of airspace boundaries, designated navigational routes, and navigable airspace;
 (2)the requirements for entry into and operation within class A, B, C, D, and E airspace, as defined in subparts A through E of part 71 of title 14, Code of Federal Regulations (or any successor provisions);
 (3)notice of the existence and a description of Federal aviation regulations applicable to the flight of unmanned aircraft, including regulations prohibiting careless and reckless operation and operation of unairworthy aircraft in part 91 of such title (or any successor provisions);
 (4)notice of sources of aeronautical information and applicable regulations, including publicly available resources for determining the locations of airports, designated navigational routes, and controlled airspace;
 (5)notice of criminal and civil penalties that may result from unlawful operation of unmanned aircraft; and
 (6)examples of the hazards associated with the operation of an unmanned aircraft— (A)in a careless or reckless manner;
 (B)in an unairworthy condition; and (C)in proximity to other aircraft..
					(b)Conforming amendments
						(1)Repeals
 (A)In generalSections 332(a), 332(b), 332(d), 333, 334, and 336 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) are repealed.
 (B)Clerical amendmentThe items relating to sections 333, 334, and 336 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) in the table of contents contained in section 1(b) of that Act are repealed.
 (2)PenaltiesSection 46301 of title 49, United States Code, is amended— (A)in subsection (a)—
 (i)in paragraph (1)(A) by inserting chapter 455, after chapter 451,; and (ii)in paragraph (5)(A)(i) by striking or chapter 451, and inserting chapter 451, chapter 455,;
 (B)in subsection (d)(2) by inserting chapter 455, after chapter 451,; and (C)in subsection (f)(1)(A)(i) by striking or chapter 451 and inserting chapter 451, or chapter 455.
 (3)Clerical amendmentThe analysis for subtitle VII of title 49, United States Code, is amended by inserting after the item relating to chapter 453 the following:
							
								
									455.Unmanned aircraft systems45501.
						433.Unmanned aircraft test ranges
 (a)Extension of programSection 332(c)(1) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended by striking 5 years after the date of enactment of this Act and inserting 5 years after the date of enactment of the Aviation Innovation, Reform, and Reauthorization Act of 2016.
					(b)Sense-and-Avoid technologies at test ranges
 (1)In generalTo the extent consistent with aviation safety, the Administrator of the Federal Aviation Administration shall permit and encourage flights of unmanned aircraft systems equipped with sense-and-avoid technologies at the 6 test ranges designated under section 332(c) of the FAA Modernization and Reform Act of 2012.
 (2)WaiversIn carrying out paragraph (1), the Administrator may waive the requirements of section 44711 of title 49, United States Code, including related regulations, to the extent consistent with aviation safety.
						(c)Provisional civil operation of small unmanned aircraft systems at test ranges
 (1)In generalIn carrying out the program established under section 332(c) of the FAA Modernization and Reform Act of 2012, and subject to the requirements of paragraph (2), the Secretary shall allow civil operation of small unmanned aircraft systems at the 6 test ranges designated pursuant to that section.
 (2)RequirementsThe Secretary shall provide that— (A)operations of small unmanned aircraft systems occur exclusively within airspace designated in an applicable certificate of authorization or waiver; and
 (B)notwithstanding section 44711 of title 49, United States Code, operations are conducted, to the extent practicable, pursuant to the proposed rule on small unmanned aircraft systems issued pursuant to section 45502(b)(1) of such title, or any final rule issued based on that proposed rule, except that a passing grade on the aeronautical knowledge test required for a sport pilot certificate described in part 61 of title 14, Code of Federal Regulations, or more advanced aeronautical knowledge test under such part, shall be treated as satisfying the aeronautical knowledge testing requirement contained in such proposed rule.
 (3)SunsetThis subsection shall cease to be effective on the date that is the earlier of— (A)5 years after the date of enactment of this Act; and
 (B)the date of publication of a final rule based on the proposed rule described under paragraph (2)(B).
 (d)Definition of test rangeIn this section, the term test range means a defined geographic area where research and development are conducted. 434.Unmanned aircraft systems senior leadership and staffing (a)Intra-Agency leadership (1)Unmanned Aircraft Systems Integration OfficeThere is in the Federal Aviation Administration an Unmanned Aircraft Systems Integration Office (in this section referred to as the Office).
						(2)Chief Unmanned Aircraft Systems Integration Officer
 (A)DesignationNot later than 30 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall designate an individual to serve as the head of the Office, to be known as the Chief Unmanned Aircraft Systems Integration Officer.
 (B)Duties; reportingThe Chief Unmanned Aircraft Systems Integration Officer shall— (i)report directly to the Associate Administrator for Aviation Safety (or a successor position);
 (ii)have the duties and functions of the position of the Director of the UAS Integration Office, as of the date of enactment of this section; and
 (iii)optimize intra-agency efforts to establish a sound technical and safety methodology for the integration of unmanned aircraft systems into the national airspace system.
								(b)Interagency leadership
 (1)Director of UAS External AffairsNot later than 30 days after the date of enactment of this Act, the Administrator shall designate an individual to serve as the head of interagency efforts on unmanned aircraft systems integration for the Administration, to be known as the Director of UAS External Affairs.
 (2)Duties; reportingThe individual designated under paragraph (1) shall— (A)report directly to the Deputy Administrator;
 (B)have the duties and functions of the position of Senior Advisor on UAS Integration, as of the date of enactment of this section; and
 (C)focus on external outreach, education, and interagency initiatives consistent with the Administration’s management of unmanned aircraft systems integration efforts.
 (c)StaffingThe Administrator shall designate a sufficient number of safety inspectors to focus on the safety oversight of unmanned aircraft systems into the national airspace system, taking into consideration the current and anticipated—
 (1)budgetary environment; and (2)volume of unmanned aircraft system operations.
 435.Sense of Congress regarding unmanned aircraft safetyIt is the sense of Congress that— (1)the unauthorized operation of unmanned aircraft near airports presents a serious hazard to aviation safety;
 (2)with increasing regularity, pilots are reporting near misses with unmanned aircraft at low altitudes during critical phases of flight, either on final approach or shortly after takeoff;
 (3)a collision between an unmanned aircraft and a conventional aircraft in flight could jeopardize the safety of persons aboard aircraft and on the ground;
 (4)Federal aviation regulations, including sections 91.126 through 91.131 of title 14, Code of Federal Regulations, prohibit unauthorized operation of an aircraft in controlled airspace near an airport;
 (5)Federal aviation regulations, including section 91.13 of title 14, Code of Federal Regulations, prohibit the operation of an aircraft in a careless or reckless manner so as to endanger the life or property of another;
 (6)the Administrator of the Federal Aviation Administration should pursue all available civil and administrative remedies available to the Administrator, including referrals to other government agencies for criminal investigations, with respect to persons who operate unmanned aircraft in an unauthorized manner;
 (7)the Administrator should place particular priority on continuing measures, including partnerships with nongovernmental organizations, to educate the public about the dangers to the public safety of operating unmanned aircraft near airports without the appropriate approvals or authorizations; and
 (8)manufacturers and retail sellers of small unmanned aircraft systems should take steps to educate consumers about the safe and lawful operation of such systems.
					436.UAS privacy review
 (a)ReviewThe Secretary of Transportation, in consultation with the heads of appropriate Federal agencies, appropriate State and local officials, and subject-matter experts and in consideration of relevant efforts led by the National Telecommunications and Information Administration, shall carry out a review to identify any potential reduction of privacy specifically caused by integration of unmanned aircraft systems into the national airspace system.
 (b)ConsultationIn carrying out the review, the Secretary shall consult with the National Telecommunications and Information Administration of the Department of Commerce on its ongoing efforts responsive to the presidential memorandum titled Promoting Economic Competitiveness While Safeguarding Privacy, Civil Rights, and Civil Liberties in Domestic Use of Unmanned Aircraft Systems and dated February 15, 2015.
 (c)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review required under subsection (a).
					437.Public UAS operations by tribal governments
 (a)Public UAS operations by tribal governmentsSection 40102(a)(41) of title 49, United States Code, is amended by adding at the end the following:
						
 (F)An unmanned aircraft that is owned and operated by, or exclusively leased for at least 90 continuous days by, an Indian tribal government, as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), except as provided in section 40125(b)..
 (b)Conforming amendmentSection 40125(b) of title 49, United States Code, is amended by striking or (D) and inserting (D), or (F). 438.Facilitating unmanned aircraft authorization in support of firefighting operations The Administrator of the Federal Aviation Administration shall enter into agreements with the Secretary of the Interior and the Secretary of Agriculture as necessary to continue the expeditious authorization of safe unmanned aircraft system operations in support of firefighting operations consistent with the requirements of section 45504(c) of title 49, United States Code.
				439.Low altitude unmanned aircraft system traffic management
 (a)Establishment of advisory committeeNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall establish an advisory committee comprised of government representatives and appropriate industry representatives to—
 (1)assess the necessity, feasibility, and benefits of establishing unmanned aircraft traffic management systems for airspace between the surface and 400 feet above ground level;
 (2)develop recommendations for government oversight of such systems; and (3)address any other issues the advisory panel considers necessary and appropriate.
 (b)ReportNot later than 1 year after the establishment of the advisory committee under subsection (a), the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings of the advisory committee.
 (c)SunsetThe advisory committee shall terminate upon transmission of the report pursuant to subsection (b). 440.UAS detection systems pilot program (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall establish a pilot program to deploy and evaluate the effectiveness of unmanned aircraft detection systems in maintaining the safety of air commerce and navigable airspace in light of aviation safety hazards posed by unauthorized operations of unmanned aircraft in proximity to airports.
 (b)Participating airportsThe Secretary shall select not fewer than 3 airports in the United States with scheduled commercial air service that the Secretary determines to be suitable locations for participation in the pilot program.
 (c)Detection capabilitiesIn carrying out the pilot program under subsection (a), the Secretary may utilize unmanned aircraft detection systems to—
 (1)detect, locate, and track unmanned aircraft; (2)detect, locate, and track operators of unmanned aircraft; and
 (3)mitigate unauthorized operations of unmanned aircraft in any airspace in which they may pose an aviation safety risk.
 (d)LimitationThe Secretary shall ensure that the unmanned aircraft detection systems used in carrying out the pilot program do not interfere with or harm airport operations, essential navigation systems, wireless communications, or the general public.
					(e)Report
 (1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the pilot program established under subsection (a).
 (2)ContentsThe report submitted under paragraph (1) shall include the following: (A)The number of unauthorized unmanned aircraft operations detected at each participating airport, together with a description of such operations.
 (B)The number of instances in which unauthorized unmanned aircraft were mitigated pursuant to subsection (c)(3), together with a description of such instances.
 (C)The number of enforcement cases brought by the Federal Aviation Administration for unauthorized operation of unmanned aircraft detected through the pilot program, together with a description of such cases.
 (D)The number of any technical failures in the pilot program, together with a description of such failures.
 (E)Recommendations for safety and operational standards for unmanned aircraft detection systems. (F)The feasibility of deployment of the systems at other airports.
 (3)FormatTo the extent practicable, the report prepared under paragraph (1) shall be submitted in an unclassified format. If necessary, the report may include a classified annex.
 (f)Unmanned aircraft detection system definedIn this section, the term unmanned aircraft detection system means a system that can carry out the activities described in subsection (c). (g)SunsetThe pilot program established under subsection (a) shall cease to be effective on the earlier of—
 (1)the date that is 18 months after the date of enactment of this Act; and (2)the date of the submission of the report under subsection (e).
 (h)AuthorityAfter the pilot program ceases to be effective, the Secretary may use unmanned aircraft detection systems to detect and mitigate the unauthorized operation of unmanned aircraft that pose a risk to aviation safety.
					441.Evaluation of aircraft registration for small unmanned aircraft
 (a)MetricsBeginning not later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall develop and track metrics to assess compliance with and effectiveness of the registration of small unmanned aircraft systems by the Federal Aviation Administration pursuant to the interim final rule issued on December 16, 2015, entitled Registration and Marking Requirements for Small Unmanned Aircraft (80 Fed. Reg. 78593) and any subsequent final rule, including metrics with respect to—
 (1)the levels of compliance with the interim final rule and any subsequent final rule; (2)the number of enforcement actions taken by the Administration for violations of or noncompliance with the interim final rule and any subsequent final rule, together with a description of the actions; and
 (3)the effect of the interim final rule and any subsequent final rule on compliance with any fees associated with the use of small unmanned aircraft systems.
 (b)EvaluationThe Inspector General of the Department of Transportation shall evaluate— (1)the Administration’s progress in developing and tracking the metrics set forth in subsection (a); and
 (2)the reliability, effectiveness, and efficiency of the Administration’s registration program for small unmanned aircraft.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing—
 (1)the results of the evaluation required under subsection (b); and (2)recommendations to the Administrator and Congress for improvements to the registration process for small unmanned aircraft.
						VAir Service Improvements
			APassenger Air Service Improvements
 501.Families traveling togetherSection 41712 of title 49, United States Code, is amended by adding at the end the following:  (d)Families traveling together (1)In generalIt shall be an unfair or deceptive practice under subsection (a) for any ticket agent, air carrier, foreign air carrier, or other person offering to sell tickets for air transportation to fail to disclose, whether verbally in oral communication or in writing in written or electronic communication, prior to an individual’s purchase of more than 1 ticket for a covered flight, the notification in paragraph (2), if such purchase includes a ticket for a child.
 (2)NotificationThe notification required under paragraph (1) shall include the following statement: It is not possible to assign 2 or more seats together on at least 1 of the flights you have selected. Please be advised that you may not be able to sit next to other members of your travel party, even if you are traveling with a child..
 (3)DefinitionsIn this subsection, the following definitions apply: (A)ChildThe term child means an individual who is less than 13 years of age on the date a covered flight is scheduled to occur.
 (B)Covered flightThe term covered flight means a flight of an air carrier or foreign air carrier in air transportation as to which— (i)a purchaser of a ticket may specify an advance seat assignment, with or without the assessment of a charge or fee; and
 (ii)2 or more laterally adjacent seats are not available on the flight for advance assignment.. 502.Cell phone voice communication ban (a)In generalSubchapter I of chapter 417 of title 49, United States Code, is amended by adding at the end the following:
						
							41725.Prohibition on certain cell phone voice communications
 (a)ProhibitionThe Secretary of Transportation shall issue regulations— (1)to prohibit an individual on an aircraft from engaging in voice communications using a mobile communications device during a flight of that aircraft in scheduled passenger interstate or intrastate air transportation; and
 (2)that exempt from the prohibition described in paragraph (1) any— (A)member of the flight crew on duty on an aircraft;
 (B)flight attendant on duty on an aircraft; and (C)Federal law enforcement officer acting in an official capacity.
 (b)DefinitionsIn this section, the following definitions apply: (1)FlightThe term flight means, with respect to an aircraft, the period beginning when the aircraft takes off and ending when the aircraft lands.
									(2)Mobile communications device
 (A)In generalThe term mobile communications device means any portable wireless telecommunications equipment utilized for the transmission or reception of voice data.
 (B)LimitationThe term mobile communications device does not include a phone installed on an aircraft.. (b)Clerical amendmentThe analysis for chapter 417 of title 49, United States Code, is amended by inserting after the item relating to section 41724 the following:
						
							
								41725. Prohibition on certain cell phone voice communications..
 503.Availability of consumer rights informationSection 42302(b) of title 49, United States Code, is amended— (1)in paragraph (2) by striking and at the end;
 (2)in paragraph (3) by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (4)the air carrier’s customer service plan.. 504.Consumer complaints hotlineSection 42302 of title 49, United States Code, is amended by adding at the end the following:
					
 (d)Use of new technologiesThe Secretary shall periodically evaluate the benefits of using mobile phone applications or other widely used technologies to provide new means for air passengers to communicate complaints in addition to the telephone number established under subsection (a) and shall provide such new means as the Secretary determines appropriate..
 505.Improved notification of insecticide useSection 42303(b) of title 49, United States Code, is amended to read as follows:  (b)Required disclosuresAn air carrier, foreign air carrier, or ticket agent selling, in the United States, a ticket for a flight in foreign air transportation to a country listed on the Internet Web site established under subsection (a) shall—
 (1)disclose, on its own Internet Web site or through other means, that the destination country may require the air carrier or foreign air carrier to treat an aircraft passenger cabin with insecticides prior to the flight or to apply an aerosol insecticide in an aircraft cabin used for such a flight when the cabin is occupied with passengers; and
 (2)refer the purchaser of the ticket to the Internet Web site established under subsection (a) for additional information..
 506.Advisory committee for aviation consumer protectionSection 411 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note) is amended—
 (1)in subsection (g) by striking first 2 calendar years and inserting first 6 calendar years; and (2)in subsection (h) by striking March 31, 2016 and inserting September 30, 2022.
					507.Delayed checked baggage
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall initiate a rulemaking proceeding to require that air carriers refund any baggage fees charged to a passenger for checked baggage on a flight in scheduled passenger interstate or intrastate air transportation if the checked baggage of that passenger is not delivered within the 24-hour period beginning at the time of the arrival of the flight of the passenger at the destination at which the passenger was to retrieve the checked baggage.
 (b)DefinitionsIn this section, the following definitions apply: (1)Checked baggage (A)In generalThe term checked baggage means property tendered by or on behalf of a person and accepted for transport by an air carrier providing passenger service, which is inaccessible to passengers during flight.
 (B)ExclusionThe term checked baggage does not include accompanied commercial courier consignments. (2)Baggage feeThe term baggage fee means fees charged to a passenger by an air carrier solely for the conveyance of checked baggage.
 508.Air travel accessibilityNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue the supplemental notice of proposed rulemaking referenced in the Secretary’s Report on Significant Rulemakings, dated June 15, 2015, and assigned Regulation Identification Number 2105–AE12.
				BSmall Community Air Service
 531.Essential air service reformSection 41732 of title 49, United States Code, is amended by adding at the end the following:  (c)WaiverNotwithstanding section 41733(e), at the request of an eligible place, the Secretary may waive, in whole or in part, subsections (a) and (b) of this section and subsections (a) through (c) of section 41734 for the eligible place if the Secretary determines that the waiver is—
 (1)in the public interest; or (2)a cost-effective improvement to the quality of air service for the eligible place..
 532.Essential air service authorizationSection 41742(a) of title 49, United States Code, is amended— (1)in paragraph (1) by striking Out of the amounts and inserting For each of fiscal years 2016 through 2019, out of the amounts;
 (2)in paragraph (2) by striking $150,000,000 for fiscal year 2011 and all that follows before to carry out and inserting $175,000,000 for fiscal year 2016, $178,000,000 for fiscal year 2017, $181,000,000 for fiscal year 2018, and $185,000,000 for fiscal year 2019; and
 (3)by inserting after paragraph (3) the following:  (4)Authorizations for fiscal years 2020 through 2022There is authorized to be appropriated to carry out the essential air service program under this subchapter—
 (A)$300,000,000 for fiscal year 2020; (B)$308,000,000 for fiscal year 2021; and
 (C)$315,000,000 for fiscal year 2022.. 533.Extension of final order establishing mileage adjustment eligibilitySection 409(d) of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 41731 note) is amended by striking March 31, 2016 and inserting September 30, 2022.
				534.Study on essential air service reform
					(a)Study
 (1)In generalThe Comptroller General of the United States shall conduct a study on the effects of section 6 of the Airport and Airway Extension Act of 2011, Part IV (Public Law 112–27), section 421 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95), and other relevant Federal laws enacted after 2010, including the amendments made by those laws, on the Essential Air Service program.
 (2)ScopeIn conducting the study under paragraph (1), the Comptroller General shall analyze, at a minimum— (A)the impact of each relevant Federal law, including the amendments made by each law, on the Essential Air Service program;
 (B)what actions communities and air carriers have taken to reduce ticket prices or increase enplanements as a result of each law;
 (C)the issuance of waivers by the Secretary under section 41731(e) of title 49, United States Code; (D)whether budgetary savings resulted from each law; and
 (E)options for further reform of the Essential Air Service program. (b)ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study conducted under subsection (a).
					535.Small community air service
 (a)EligibilitySection 41743(c) of title 49, United States Code, is amended— (1)by striking paragraph (1) and inserting the following:
							
 (1)SizeOn the date of submission of the relevant application under subsection (b), the airport serving the community or consortium—
 (A)is not larger than a small hub airport, as determined using the Department of Transportation’s most recently published classification; and
 (B)has— (i)insufficient air carrier service; or
 (ii)unreasonably high air fares.; and (2)in paragraph (5)—
 (A)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; and (B)by inserting after subparagraph (D) the following:
								
 (E)the assistance will be used to help restore scheduled passenger air service that has been terminated;.
 (b)Authorization of appropriationsSection 41743(e)(2) of title 49, United States Code, is amended to read as follows:  (2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $5,000,000 for each of fiscal years 2016 through 2022 to carry out this section. Such sums shall remain available until expended..
					VIMiscellaneous
			601.Federal Aviation Administration strategic cybersecurity plan
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall prepare and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing a strategic cybersecurity plan for the Federal Aviation Administration.
 (b)Contents of planThe strategic cybersecurity plan shall— (1)use a total systems approach that takes into account the interactions of different components of the national airspace system;
 (2)identify short- and long-term objectives and actions that can be taken to reduce the vulnerability of the national airspace system to cyberattacks;
 (3)address the cybersecurity risks associated with the modernization of the national airspace system and the automation of aircraft, equipment, and technology; and
 (4)support the Federal Aviation Administration in establishing cybersecurity standards to assist the ATC Corporation in its responsibilities associated with managing air traffic services in a secure manner after the date of transfer, as defined in section 90101(a) of title 49, as added by this Act.
					602.Consolidation and realignment of FAA services and facilities
 (a)In generalSection 804(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44501 note) is amended— (1)in paragraph (2) by striking The purpose of the report shall be— and all that follows through (B) to reduce and inserting The purpose of the report shall be to reduce; and
 (2)by striking paragraph (4) and inserting the following:  (4)InputThe report shall be prepared by the Administrator (or the Administrator’s designee) with the participation of—
 (A)representatives of labor organizations representing air traffic control system employees of the FAA; and
 (B)industry stakeholders..  (b)FAA air traffic control facility consolidation and realignment projectsNotwithstanding section 90316(c) of title 49, United States Code, as added by this Act, the Secretary of Transportation shall continue to carry out any consolidation or realignment project commenced under section 804 of the FAA Modernization and Reform Act of 2012.
				603.Metropolitan Washington Airports Authority
 (a)FindingsCongress finds that— (1)the Metropolitan Washington Airports Authority (in this section referred to as MWAA), which operates Ronald Reagan Washington National Airport and Dulles International Airport by lease with the Department of Transportation, has routinely performed poorly on audits conducted by the Inspector General of the Department of Transportation;
 (2)the responsible stewardship of taxpayer-owned assets by MWAA is of great concern to Congress; (3)a March 20, 2015, audit conducted by the Inspector General titled MWAA's Office of Audit Does Not Have an Adequate Quality Assurance and Improvement Program (Report No. ZA–2015–035) found that MWAA’s quality assurance and improvement program did not conform with the standards of the Institute of Internal Auditors; and
 (4)the Inspector General’s audit made 7 recommendations to strengthen MWAA governance, its Office of Audit, and its quality assurance and improvement program.
					(b)Implementing audit recommendations
 (1)StudyThe Inspector General of the Department of Transportation shall conduct a study on MWAA’s progress in implementing the recommendations of the audit referred to in subsection (a).
 (2)ReportThe Inspector General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the study, including the Inspector General’s findings, conclusions, and recommendations for strengthening and improving MWAA’s Office of Audit.
					604.Aircraft noise exposure
 (a)ReviewThe Administrator of the Federal Aviation Administration shall conduct a review of the relationship between aircraft noise exposure and its effects on communities around airports.
				(b)Report
 (1)In generalNot later than 3 years after the date of enactment of this Act, the Administrator shall submit to Congress a report containing the results of the review.
 (2)Preliminary recommendationsThe report shall contain such preliminary recommendations as the Administrator determines appropriate for revising the land use compatibility guidelines in part 150 of title 14, Code of Federal Regulations, based on the results of the review and in coordination with other agencies.
					605.FAA review and reform
 (a)Agency reportNot later than 60 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a detailed analysis of any actions taken to address the findings and recommendations included in the report required under section 812(d) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 106 note), including—
 (1)consolidating, phasing-out, or eliminating duplicative positions, programs, roles, or offices; (2)eliminating or streamlining wasteful practices;
 (3)eliminating or phasing-out redundant, obsolete, or unnecessary functions; (4)reforming and streamlining inefficient processes so that the activities of the Administration are completed in an expedited and efficient manner; and
 (5)reforming or eliminating ineffectual or outdated policies. (b)Additional reviewNot later than 1 year after the date of transfer, as defined in section 90101(a) of title 49, United States Code, as added by this Act, the Administrator shall undertake and complete a thorough review of each program, office, and organization within the Administration to identify—
 (1)duplicative positions, programs, roles, or offices; (2)wasteful practices;
 (3)redundant, obsolete, or unnecessary functions; (4)inefficient processes; and
 (5)ineffectual or outdated policies. (c)Actions To streamline and reform FAANot later than 60 days after the date of completion of the review under subsection (b), the Administrator shall undertake such actions as may be necessary to address the findings of the Administrator under such subsection.
 (d)Report to CongressNot later than 120 days after the date of completion of the review under subsection (b), the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the actions taken by the Administrator pursuant to subsection (c), including any recommendations for legislative or administrative actions.
 606.Sense of Congress on one engine inoperative proceduresIt is the sense of Congress that the Administrator of the Federal Aviation Administration should— (1)carefully consider all comments that are submitted on the proposed policy regarding the impact of one engine inoperative procedures in obstruction evaluation aeronautical studies; and
 (2)work with relevant stakeholders to preserve safety and efficiency while balancing the important needs of communities, airports, and airport users.
				607.Aviation fuel
 (a)Use of unleaded aviation gasolineThe Administrator of the Federal Aviation Administration shall allow the use of an unleaded aviation gasoline in an aircraft as a replacement for a leaded gasoline if the Administrator—
 (1)determines that an unleaded aviation gasoline qualifies as a replacement for an approved leaded gasoline;
 (2)identifies the aircraft and engines that are eligible to use the qualified replacement unleaded gasoline; and
 (3)adopts a process (other than the traditional means of certification) to allow eligible aircraft and engines to operate using qualified replacement unleaded gasoline in a manner that ensures safety.
 (b)TimingThe Administrator shall adopt the process described in subsection (a)(3) not later than 180 days after the later of—
 (1)the date of completion of the Piston Aviation Fuels Initiative of the Administration; or (2)the date of publication of an American Society for Testing and Materials Production Specification for an unleaded aviation gasoline.
					608.Technical corrections
 (a)Passenger facility chargesSection 40117(a)(5) of title 49, United States Code, is amended by striking charge or charge and inserting charge. (b)Adjustments to compensation for significantly increased costsSection 426 of the FAA Modernization and Reform Act of 2012 is amended—
 (1)in subsection (a) (49 U.S.C. 41737 note) by striking Secretary and inserting Secretary of Transportation; and (2)in subsection (c) (49 U.S.C. 41731 note) by striking the Secretary may waive and inserting the Secretary of Transportation may waive.
 (c)Aircraft departure queue management pilot programSection 507(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44505 note) is amended by striking section 48101(a) and inserting section 48101(a) of title 49, United States Code,.
 609.Right to privacy when using air traffic control systemNotwithstanding any other provision of law, the Federal Aviation Administration or the ATC Corporation, as appropriate, shall, upon request of a private aircraft owner or operator, block the registration number of the aircraft of the owner or operator from any public dissemination or display, except in data made available to a Government agency, for the noncommercial flights of the owner or operator.
 610.Air showsOn an annual basis, the Administrator of the Federal Aviation Administration shall work with representatives of Administration-approved air shows, the general aviation community, and stadiums and other large outdoor events and venues to identify and resolve, to the maximum extent practicable, scheduling conflicts between Administration-approved air shows and large outdoor events and venues where—
 (1)flight restrictions will be imposed pursuant to section 521 of title V of division F of Public Law 108–199 (118 Stat. 343); or
 (2)any other restriction will be imposed pursuant to Federal Aviation Administration Flight Data Center Notice to Airmen 4/3621 (or any successor notice to airmen).
				611.Federal authority
 (a)In generalSection 14501(c) of title 49, United States Code, is amended— (1)in paragraph (1) by striking paragraphs (2) and (3) and inserting paragraphs (3) and (4);
 (2)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6) respectively; (3)by inserting after paragraph (1) the following:
						
							(2)Additional limitations
 (A)A State, political subdivision of a State, or political authority of 2 or more States may not enact or enforce a law, regulation, or other provision having the force and effect of law prohibiting employees whose hours of service are subject to regulation by the Secretary under section 31502 from working to the full extent permitted or at such times as permitted under such section, or imposing any additional obligations on motor carriers if such employees work to the full extent or at such times as permitted under such section, including any related activities regulated under part 395 of title 49, Code of Federal Regulations.
 (B)A State, political subdivision of a State, or political authority of 2 or more States may not enact or enforce a law, regulation, or other provision having the force and effect of law that requires a motor carrier that compensates employees on a piece-rate basis to pay those employees separate or additional compensation, provided that the motor carrier pays the employee a total sum that when divided by the total number of hours worked during the corresponding work period is equal to or greater than the applicable hourly minimum wage of the State, political subdivision of the State, or political authority of 2 or more States.
 (C)Nothing in this paragraph shall be construed to limit the provisions of paragraph (1).; (4)in paragraph (3) (as redesignated) by striking Paragraph (1)— and inserting Paragraphs (1) and (2)—; and
 (5)in paragraph (4)(A) (as redesignated) by striking Paragraph (1) and inserting Paragraphs (1) and (2). (b)Effective dateThe amendments made by this section shall have the force and effect as if enacted on the date of enactment of the Federal Aviation Administration Authorization Act of 1994 (Public Law 103–305).
				612.Part 91 review, reform, and streamlining
 (a)Establishment of task forceNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall establish a task force comprised of representatives of the general aviation industry who regularly perform part 91 operations, labor unions (including those representing FAA aviation safety inspectors and FAA aviation safety engineers), manufacturers, and the Government to—
 (1)conduct an assessment of the FAA oversight and authorization processes and requirements for aircraft under part 91; and
 (2)make recommendations to streamline the applicable authorization and approval processes, improve safety, and reduce regulatory cost burdens and delays for the FAA and aircraft owners and operators who operate pursuant to part 91.
 (b)ContentsIn conducting the assessment and making recommendations under subsection (a), the task force shall consider—
 (1)process reforms and improvements to allow the FAA to review and approve applications in a fair and timely fashion;
 (2)the appropriateness of requiring an authorization for each experimental aircraft rather than using a broader all makes and models approach;
 (3)ways to improve the timely response to letters of authorization applications for aircraft owners and operators who operate pursuant to part 91, including setting deadlines and granting temporary or automatic authorizations if deadlines are missed by the FAA;
 (4)methods for enhancing the effective use of delegation systems; (5)methods for training the FAA’s field office employees in risk-based and safety management system oversight; and
 (6)such other matters related to streamlining part 91 authorization and approval processes as the task force considers appropriate.
					(c)Report to Congress
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the task force’s assessment.
 (2)ContentsThe report shall include an explanation of how the Administrator will— (A)implement the recommendations of the task force;
 (B)measure progress in implementing the recommendations; and (C)measure the effectiveness of the implemented recommendations.
 (d)Implementation of recommendationsNot later than 18 months after the date of enactment of this Act, the Administrator shall implement the recommendations made under this section.
 (e)DefinitionsIn this section, the following definitions apply: (1)FAAThe term FAA means the Federal Aviation Administration.
 (2)Part 91The term part 91 means part 91 of title 14, Code of Federal Regulations. (f)Applicable lawPublic Law 92–463 shall not apply to the task force.
 (g)SunsetThe task force shall terminate on the day the Administrator submits the report required under subsection (c).
 613.Aircraft registrationNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a rulemaking to increase the duration of aircraft registrations for noncommercial general aviation aircraft to 10 years.
			614.Community involvement in FAA NextGen projects located in metroplexes
 (a)Community involvement policyNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall complete a review of the Federal Aviation Administration’s community involvement practices for Next Generation Air Transportation System (NextGen) projects located in metroplexes identified by the Administration. The review shall include, at a minimum, a determination of how and when to engage airports and communities in performance based navigation proposals.
 (b)ReportNot later than 60 days after completion of the review, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on—
 (1)how the Administration will improve community involvement practices for NextGen projects located in metroplexes;
 (2)how and when the Administration will engage airports and communities in performance based navigation proposals; and
 (3)lessons learned from NextGen projects and pilot programs and how those lessons learned are being integrated into community involvement practices for future NextGen projects located in metroplexes.
					615.Air transportation of lithium cells and batteries
				(a)Cooperative efforts To ensure compliance with safety regulations
 (1)In generalThe Secretary of Transportation, in coordination with appropriate Federal agencies, shall carry out cooperative efforts to ensure that shippers who offer lithium ion and lithium metal batteries for air transport to or from the United States comply with U.S. Hazardous Materials Regulations and ICAO Technical Instructions.
 (2)Cooperative effortsThe cooperative efforts the Secretary shall carry out pursuant to paragraph (1) include the following:
 (A)Encouraging training programs at locations outside the United States from which substantial cargo shipments of lithium ion or lithium metal batteries originate for manufacturers, freight forwarders, and other shippers and potential shippers of lithium ion and lithium metal batteries.
 (B)Working with Federal and international transportation agencies to ensure enforcement of U.S. Hazardous Materials Regulations and ICAO Technical Instructions with respect to shippers who offer noncompliant shipments of lithium ion and lithium metal batteries.
 (C)Providing information in brochures and on the Internet in appropriate foreign languages and dialects that describes the actions required to comply with U.S. Hazardous Materials Regulations and ICAO Technical Instructions.
 (D)Developing joint efforts with the international aviation community to promote a better understanding of the requirements of and methods of compliance with U.S. Hazardous Materials Regulations and ICAO Technical Instructions.
 (3)ReportingNot later than 120 days after the date of enactment of this Act, and annually thereafter for 2 years, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the cooperative efforts carried out, or planned to be carried out, under paragraph (1).
 (4)DefinitionsIn this subsection, the following definitions apply: (A)ICAO Technical InstructionsThe term ICAO Technical Instructions has the meaning given that term in section 828(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note).
 (B)U.S. Hazardous Materials RegulationsThe term U.S. Hazardous Materials Regulations means the regulations in parts 100 through 177 of title 49, Code of Federal Regulations (including amendments adopted after the date of enactment of this Act).
						(b)Lithium ion battery air safety advisory committee
 (1)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary shall establish, in accordance with the requirements of the Federal Advisory Committee Act (5 U.S.C. App.), a lithium ion battery air safety advisory committee (in this subsection referred to as the “Committee”).
 (2)DutiesThe Committee shall— (A)facilitate communication between manufacturers of lithium ion cells and batteries, manufacturers of products incorporating both large and small lithium ion batteries, air carriers, and the Federal Government regarding the safe air transportation of lithium ion cells and batteries and the effectiveness and economic and social impacts of the regulation of such transportation;
 (B)provide the Secretary, the Federal Aviation Administration, and the Pipeline and Hazardous Materials Safety Administration with timely information about the development of lithium ion battery technology and transportation safety practices and methodologies;
 (C)provide a forum for the Secretary to provide information on and to discuss the activities of the Department of Transportation relating to lithium ion battery transportation safety, the policies underlying the activities, and positions to be advocated in international forums;
 (D)provide a forum for the Secretary to provide information and receive advice on— (i)activities carried out throughout the world to communicate and enforce relevant United States regulations and the ICAO Technical Instructions (as defined in subsection (a)(4)); and
 (ii)the effectiveness of the activities; and (E)provide advice and recommendations to the Secretary with respect to lithium ion battery transportation safety.
 (3)MembershipThe Committee shall be composed of the following members: (A)Individuals appointed by the Secretary to represent—
 (i)large volume manufacturers of lithium ion cells and batteries; (ii)domestic manufacturers of lithium ion batteries or battery packs;
 (iii)manufacturers of consumer products powered by lithium ion batteries; (iv)manufacturers of vehicles powered by lithium ion batteries;
 (v)marketers of products powered by lithium ion batteries; (vi)cargo air service providers based in the United States;
 (vii)passenger air service providers based in the United States; (viii)employees of air service providers described in clauses (vi) and (vii); and
 (ix)employees of the Department of Transportation. (B)Representatives of such other Government departments and agencies as the Secretary determines appropriate.
 (C)Any other individuals the Secretary determines are appropriate to comply with Federal law. (4)Report (A)In generalNot later than 180 days after the establishment of the Committee, the Committee shall submit to the Secretary, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report that—
 (i)describes and evaluates the steps being taken in the private sector and by international regulatory authorities to implement and enforce requirements relating to the safe transportation of bulk shipments of lithium ion cells and batteries; and
 (ii)identifies any areas of enforcement or regulatory requirements for which there is consensus that greater attention is needed.
 (B)Independent statementsEach member of the Committee shall be provided an opportunity to submit an independent statement of views with the report submitted pursuant to subparagraph (A).
 (5)TerminationThe Committee shall terminate on the date that is 6 years after the date on which the Committee is established.
 (6)Termination of Future of Aviation Advisory CommitteeThe Future of Aviation Advisory Committee shall terminate on the date on which the lithium ion battery air safety advisory committee is established.
					(c)Carriage of lithium ion batteries as cargo on passenger aircraft
 (1)Rulemaking proceedingThe Secretary of Transportation shall conduct a rulemaking proceeding to implement the amendments to the ICAO Technical Instructions related to the carriage of lithium ion batteries as cargo on passenger aircraft.
 (2)Harmonization with ICAO technical instructionsThe Secretary (including any designee of the Secretary) may not issue or enforce any regulation or other requirement regarding the transportation by aircraft of lithium ion cells or batteries, whether transported separately or packed with or contained in equipment, if the requirement is more stringent than the requirements of the ICAO Technical Instructions (as defined in subsection (a)(4)).
 (d)Packaging improvementsNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with interested stakeholders, shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an evaluation of current practices for the packaging of lithium ion batteries and cells, including recommendations, if any, to improve the packaging of such batteries and cells in a safe, efficient, and cost-effective manner.
				616.Remote tower pilot program for rural or small communities
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall establish a pilot program under which, upon approval of an application submitted by an operator of a public-use airport, the Secretary shall install and operate at the airport a remote air traffic control tower in order to assess the operational benefits of remote air traffic control towers.
 (b)ApplicationsThe operator of an airport seeking to participate in the pilot program shall submit to the Secretary for approval an application that is in such form and contains such information as the Secretary may require.
				(c)Selection criteria
 (1)Selection of airportsFrom among the applications submitted under subsection (b), the Secretary, after consultation with representatives of labor organizations representing operators and employees of the air traffic control system, shall select for participation in the pilot program 7 airports as follows:
 (A)1 nonhub, primary airport. (B)3 nonprimary airports without existing air traffic control towers.
 (C)2 airports with air traffic control towers participating in a program established under section 47124 of title 49, United States Code.
 (D)1 airport selected at the discretion of the Secretary. (2)Priority selectionIn selecting from among the applications submitted under subsection (b), the Secretary shall give priority to applicants that can best demonstrate the capabilities and potential of remote air traffic control towers.
 (3)Authority to reallocate airport selectionIf the Secretary receives an insufficient number of applications, the Secretary may reallocate the distribution of airport sites described in paragraph (1).
 (4)Multiple remote facilitiesIf practicable and necessary, the 2 remote air traffic control towers installed at reliever airports pursuant to paragraph (1)(B) may co-locate remote facilities to assess the benefits and efficiencies of consolidating such facilities.
 (d)Asset classificationA remote air traffic control tower, including ancillary equipment, installed with Government funds pursuant to this section shall be considered to be an air navigation facility.
				(e)Safety risk management panel
 (1)Safety risk management panel meetingPrior to the operational use of a remote air traffic control tower, the Secretary shall convene a safety risk management panel for the tower to address any safety issues with respect to the tower.
 (2)Safety risk management panel best practicesThe safety risk management panels shall be created and utilized in a manner similar to that of safety risk management panels previously established for remote air traffic control towers, taking into account best practices that have been developed.
					(f)Definitions
 (1)In generalIn this section, the following definitions apply: (A)Air navigation facilityThe term air navigation facility has the meaning given that term in section 40102(a) of title 49, United States Code.
 (B)Remote air traffic control towerThe term remote air traffic control tower means a remotely operated air navigation facility, including all necessary system components, that provides the functions and capabilities of an air traffic control tower.
 (2)Applicability of other definitionsThe terms nonhub airport, primary airport, public-use airport, and reliever airport have the meanings given such terms in section 47102 of title 49, United States Code. (g)SunsetThe pilot program shall terminate on the day before the date of transfer, as defined in section 90101(a) of title 49, United States Code, as added by this Act.
				
